



EXHIBIT 10.10
Amended and Restated Lease Agreement
dated as of August 10, 2009
by and between
CNL Income Snoqualmie, LLC,
a Delaware limited liability company,
as Landlord,
and
Ski Lifts, Inc.,
a Washington corporation,
as Tenant
 




1240817

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Article 1 DEFINITIONS    
Article 2 LEASED PROPERTY AND TERM    
2.1    Leased Property    
2.2    Condition of Leased Property    
2.3    Initial Term    
2.4    Renewal Term    
2.5    Related Leases    
2.6    Personal Property Lease    
2.7    Key USFS Permit    
Article 3 RENT    
3.1    Rent    
3.2    Late Payments    
3.3    Triple Net Lease    
Article 4 USE OF THE LEASED PROPERTY    
4.1    Permitted Use.    
4.2    Compliance with Legal and Insurance Requirements    
4.3    Preservation and Enhancement of Leased Intellectual Property.    
4.4    Environmental Matters.    
Article 5 MAINTENANCE AND REPAIRS    
5.1    Maintenance and Repair.    
5.2    Tenant’s Personal Property    
5.3    Yield Up    
5.4    Cash Management    
Article 6 IMPROVEMENTS    
6.1    Improvements to the Leased Property    
6.2    Permitted Renovations    
6.3    Conditions to Major Capital Expenditures, Permitted Renovations and Major
Alterations    
6.4    Salvage    
6.5    Project Budget Overruns.    
Article 7 LIENS    
7.1    Liens, Generally    
7.2    Construction or Mechanics Liens    
7.3    Contest of Liens    
7.4    Notices of Commencement of Construction    
Article 8 PERMITTED CONTESTS    
Article 9 INSURANCE    
9.1    Insurance    
9.2    Form of Policies    
9.3    Blanket Policies    
9.4    Additional Insureds    
9.5    Endorsements    
9.6    Landlord’s Right to Obtain Coverage    
9.7    Insurance Costs and Expenses as Additional Charges    
9.8    Waiver of Subrogation    
9.9    Indemnification of Landlord    
Article 10 CASUALTY    
10.1    Insurance Proceeds    
10.2    Damage or Destruction.    
10.3    Damage Near End of Term    
10.4    Tenant’s Property    


1240817
i

--------------------------------------------------------------------------------





10.5    Restoration of Tenant’s Property    
10.6    No Abatement of Rent    
10.7    Waiver    
10.8    Rights of Institutional Mortgagee    
Article 11 CONDEMNATION    
11.1    Total Condemnation    
11.2    Partial Condemnation    
11.3    Disbursement of Award    
11.4    Abatement of Rent    
11.5    Condemnation Near End of Term    
11.6    Temporary Condemnation    
11.7    Allocation of Award    
11.8    Rights of Institutional Mortgagee    
Article 12 DEFAULTS AND REMEDIES    
12.1    Events of Default    
12.2    Remedy for Tenant Event of Default    
12.3    Remedy for Landlord Event of Default    
12.4    WAIVER OF JURY TRIAL    
12.5    Application of Funds    
12.6    Landlord’s Right to Cure Tenant’s Default    
12.7    Landlord’s Lien    
12.8    Covenants of Tenant with Respect to USFS Permit    
Article 13 HOLDING OVER    
Article 14 LANDLORD TRANSFERS    
Article 15 REIT AND UBTI REQUIREMENTS    
15.1    Limitations on Rents Attributable to Personal Property    
15.2    Basis for Sublease Rent Restricted    
15.3    Landlord Affiliate Subleases Restricted    
15.4    Landlord Interests in Tenant Restricted    
15.5    Landlord Services    
15.6    Certain Subtenants Prohibited    
15.7    Future Amendment    
Article 16 SUBLETTING AND ASSIGNMENT    
16.1    Subletting and Assignment.    
16.2    Required Sublease Provisions    
16.3    Sublease Limitation    
16.4    Subtenant Non-Disturbance    
Article 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS    
17.1    Estoppel Certificates    
17.2    Periodic Financial Statements    
17.3    Annual Financial Statements    
17.4    Records    
17.5    Annual Budget and Marketing Plan    
17.6    Quarterly Meetings    
17.7    Tenant’s Other Deliveries    
17.8    Certification    
Article 18 LANDLORD’S RIGHT TO INSPECT    
Article 19 ALTERNATIVE DISPUTE RESOLUTION    
19.1    Negotiation    
19.2    Arbitration.    
Article 20 MORTGAGES    
20.1    Landlord’s Mortgage    
20.2    Subordination of Lease    
20.3    Notices    


1240817
ii

--------------------------------------------------------------------------------





Article 21 ADDITIONAL COVENANTS OF TENANT    
21.1    Conduct of Business    
21.2    Maintenance of Accounts and Records    
21.3    Certain Debt Prohibited    
21.4    Distributions, Payments to Affiliated Persons    
21.5    Negative Covenants    
Article 22 MISCELLANEOUS    
22.1    Security Deposit    
22.2    Limitation on Payment of Rent    
22.3    No Waiver    
22.4    Remedies Cumulative    
22.5    Severability    
22.6    Acceptance of Surrender    
22.7    No Merger of Title    
22.8    Conveyance by Landlord    
22.9    Quiet Enjoyment    
22.10    Memorandum of Lease    
22.11    Notices.    
22.12    Construction; Limited Recourse Against Landlord    
22.13    Counterparts; Headings    
22.14    Legal Requirements    
22.15    Right to Make Agreement    
22.16    SEC and Lender Disclosures    
22.17    Management Agreements    
22.18    Transfer of Licenses; Contracts and Agreements    
22.19    Pre-Paid Ski    
Article 23 Right of First Offer [Intentionally deleted.]    
Article 24 ADDITIONAL PROVISIONS    
24.1    Landlord Access    
24.2    Landlord Consents, Etc.    
24.3    Legal Fees    
24.4    Option Property.    




1240817
iii

--------------------------------------------------------------------------------





SCHEDULES


Schedule 1.2        -    The Land
Schedule 1.3        -    Schedule of Related Leases and Related Tenants
Schedule 2.1(a)        -    The Option Agreement
Schedule 3.1.1(b)    -    Calculation of Minimum Rent
Schedule 3.1.2(b)    -    Calculation of Additional Minimum Rent
Schedule 5.1.2(a)(iv)    -     Schedule of Capital Leases
Schedule 6.2.2        -    Schedule of Deemed Approved Alterations
Schedule 16.4        -    Schedule of Premises/Leases Subject to Subtenant
Non-Disturbance
Schedule 17.5        -    Form of Annual Budget
Schedule 24.4        -    Option Fee Parcel








1240817
iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED LEASE AGREEMENT


THIS AMENDED AND RESTATED LEASE AGREEMENT is entered into as of August 10, 2009,
by and between CNL Income Snoqualmie, LLC, a Delaware limited liability company,
as landlord (“Landlord”), and Ski Lifts, Inc., a Washington corporation, as
tenant (“Tenant”).
RECITALS:
A.    Landlord holds title in and to the Leased Property (such term and other
capitalized terms used and not otherwise defined herein having the meanings
ascribed to such terms in Article 1).
B.    CNL Income Snoqualmie TRS Corp., a Delaware corporation (“TRS Corp.”), an
Affiliate of Landlord, as Lessor, and Tenant, as Lessee, entered into a lease
agreement as of the Commencement Date (the “Personal Property Lease”) with
respect to certain personal property more particularly described therein,
located on or about the Land and used in connection with Resort Operations (the
“Resort Personal Property”).
C.    Tenant, as tenant under this Agreement, is deriving direct benefit from
the lease transaction contemplated by the Personal Property Lease and,
accordingly, shall undertake certain obligations relating to the Resort Personal
Property and contemplated by the Personal Property Lease pursuant to this
Agreement so as to promote the integrated operation and management of the Resort
Operations through the use of the Leased Property and the Resort Personal
Property.
D.    Landlord and Tenant entered into that certain Lease Agreement dated as of
the Commencement Date, as amended, pursuant to which Landlord leases the Leased
Property to Tenant, and Tenant leases the Leased Property from Landlord (the
“Original Lease”).
E.    Landlord and Tenant hereby acknowledge that the Original Lease controlled
from the Commencement Date until the date hereof.
F.    Landlord and Tenant have agreed to amend and restate the Original Lease in
its entirety to incorporate certain matters more particularly set forth herein.
AGREEMENTS:
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
Article 1DEFINITIONS


For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in this Article 1
shall have the meanings assigned to them in this Article 1 and include the
plural as well as the singular, (ii) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (iii)


1240817
1

--------------------------------------------------------------------------------





all references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (iv) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.
“Accounting Period” shall mean each calendar month during the Term, or part
thereof where the Term commences on a date other than the first day of a
calendar month, unless otherwise agreed by both parties.
“Additional Charges” shall have the meaning given to such term in Section 3.1.3.
“Additional Minimum Rent” shall have the meaning given to such term in Section
3.1.2.
“Additional Owner Investment” shall have the meaning given to such term on
Schedule 3.1.2(b).
“Affiliated Person” shall mean, with respect to any Person, (i) any Person
directly or indirectly Controlling, Controlled by or under common Control with
any such Person, (ii) in the case of any such Person which is a partnership, any
partner in such partnership, (iii) in the case of any such Person which is a
limited liability company, any member of such company, (iv) in the case of any
such Person which is a corporation, any officer, director or stockholder of such
corporation, (v) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (i) through (iv), (vi) any other
Person who is an officer, director, trustee or partner in, such Person or any
Person referred to in the preceding clauses (i) through (v) and (vii) any other
Person who is a member of, or trustee of any trust for the benefit of, the
Immediate Family of such Person or of any Person referred to in the preceding
clauses (i) through (vi). Provided, however, a Person shall not be deemed to be
an Affiliated Person solely by virtue of the ownership of shares of stock
registered under the Securities Act of 1934, as amended, unless such Person, as
holder of such stock, is required to file a Schedule 13 D, pursuant to
Section 13(d) of such Act and Rule 13 d 1 promulgated thereunder.
“Agreement” shall mean this Amended and Restated Lease Agreement, including all
Schedules and Exhibits hereto, as it and they may be amended from time to time
as herein provided.
“Annual Budget” shall have the meaning given to such term in Section 17.5.
“Applicable Law” shall mean all applicable federal, state, regional and/or local
laws, statutes, regulations, rules, ordinances, codes, licenses, permits and
orders, as amended, modified or promulgated from time to time, of all courts of
competent jurisdiction and Government Agencies, and all applicable judicial and
administrative and regulatory decrees, judgments and orders, including common
law rulings and determinations of any kind, including, without limitation, those
relating to (i) damage to, or the protection of, real or personal property, (ii)
human health and safety (except those requirements which, by definition, are
solely the responsibility of employers) or (iii) the Environment, including,
without limitation, all valid and lawful requirements of courts and other
Government Agencies pertaining to reporting, licensing, permitting,
investigation, remediation and removal of underground improvements (including,
without limitation, treatment or storage tanks,


1240817
2

--------------------------------------------------------------------------------





or water, gas or oil wells), or emissions, discharges, Releases or threatened
Releases of Hazardous Materials, chemical substances, pesticides, petroleum or
petroleum products, pollutants, contaminants or hazardous or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the
Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature.
“Applicable Rate” shall have the meaning given to such term on Schedule
3.1.1(b).
“Applicable Reserve Amount” shall mean (i) with respect to the period commencing
on the Commencement Date and ending on December 31, 2009, the amount of One
Million Two Hundred Fifty Thousand and No/100 Dollars ($1,250,000.00), which
amount shall automatically increase each subsequent Reserve Estimate Year by
three percent (3.0%) per annum, and (ii) with respect to the period commencing
on January 1, 2010 and continuing throughout the Term, an amount equal to six
percent (6.0%) of Gross Revenues per Accounting Period.
“APA” shall mean that certain Asset Purchase Agreement, dated as of December 1,
2006, by and between CNL, Trimont Land Company, Sierra-at-Tahoe, Inc., Loon
Mountain Recreation Corp., Ski Lifts, Inc., DRE, L.L.C. (“DRE”), Loon Realty
Corp. (“Loon Realty”), Booth Creek Resort Properties LLC (“BCRP”) and the Talon
Group, a division of First American Title Insurance Company (“First American”),
as amended by that certain First Amendment to Asset Purchase Agreement, dated as
of January 9, 2007, by and between CNL, Trimont Land Company, Sierra-at-Tahoe,
Inc., Loon Mountain Recreation Corp., Ski Lifts, Inc., DRE, Loon Realty, BCRP,
BCRP Inc. and First American.
“Award” shall mean all compensation, sums or other value awarded, paid or
received by virtue of a total or partial Condemnation of the Leased Property
(after deduction of all reasonable legal fees and other reasonable costs and
expenses, including, without limitation, expert witness fees, incurred by
Landlord in connection with obtaining any such award).
“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the State of Florida are authorized by law or
executive action to close.
“Businesses” means all of the businesses currently being operated on the Land,
any evolution or changes in such businesses in the future that are consistent
with the evolution and changes in similar businesses being operated at similar
resorts at the time in question, and all activities related thereto conducted at
the Land, including, without limitation, (i) the businesses being operated on or
in connection with the ski area improvements and ski lodge improvements located
thereon, (ii) the businesses being operated on or in connection with the
restaurant improvements located thereon, (iii) the business being operated on or
in connection with the employee housing located thereon, (iv) all services and
amenities being operated in support or conjunction with the listed Businesses,
and (v) other uses appurtenant and related to those set forth in this paragraph.
“Claims” shall have the meaning given to such term in Article 8.


1240817
3

--------------------------------------------------------------------------------





“CNL” shall mean CNL Income Partners, LP.
“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.
“Commencement Date” shall mean January 20, 2007.
“Condemnation” shall mean (a) the exercise of any governmental power with
respect to the Leased Property, whether by legal proceedings or otherwise, by a
Condemnor of its power of condemnation, (b) a voluntary sale or transfer of the
Leased Property by Landlord to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of all or part of the Leased Property, or any
interest therein, or right accruing thereto or use thereof, as the result or in
settlement of any Condemnation or other eminent domain proceeding affecting the
Leased Property, whether or not the same shall have actually been commenced.
“Condemnor” shall mean any public or quasi-public authority or Person having the
power of Condemnation.
“Control” (including the correlative meanings of the terms “Controlling,”
“Controlled by,” and “under common Control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Default” shall mean any event or condition existing which with the giving of
notice, lapse of time or both, would ripen into an Event of Default.
“Default Rate” shall mean a rate which is the greater of (a) the LIBOR Rate plus
three hundred (300) basis points, or (b) the per annum rate for 10-year U.S.
Treasury Obligations as published in The Wall Street Journal, plus six hundred
(600) basis points.
“Disbursement Rate” shall mean an annual rate of interest equal to the greater
of, as of the date of determination, (a) the LIBOR Rate or (b) the per annum
rate for ten (10) year U.S. Treasury Obligations as published in The Wall Street
Journal plus four hundred (400) basis points.
“Distribution” shall mean (a) any declaration or payment of any dividend (except
dividends payable in common stock of Tenant) on or in respect of any shares of
any class of capital stock of Tenant, if Tenant is a corporation, or any cash
distributions in respect of any partnership or membership interests in Tenant,
if Tenant is a partnership or limited liability company, (b) any purchase,
redemption, retirement or other acquisition of any shares of any class of
capital stock of Tenant, if Tenant is a corporation, or any purchase,
redemption, retirement or other acquisition of any partnership or membership
interests in Tenant, if Tenant is a partnership or limited liability company,
(c) any other distribution on or in respect of any shares of any class of
capital stock of Tenant, if Tenant is a corporation, or any other distribution
in respect of any partnership or membership interests in Tenant, if Tenant is a
partnership or a limited liability company, or (d) any


1240817
4

--------------------------------------------------------------------------------





return of capital to shareholders of Tenant, if Tenant is a corporation, or any
return of capital to partners or members in Tenant, if Tenant is a partnership
or limited liability company.
“EBITDA” shall mean earnings from all Resort Operations before (i) interest
expense, amortization of debt discount and debt issuance costs and other costs
and expenses associated with Tenant’s debt financing, (ii) income taxes, (iii)
depreciation, depletion and amortization expense, (iv) amortization or
write-downs of intangibles (including, without limitation, good will), (v)
non-cash impairment charges, (vi) non-cash expenses (or contra expense)
associated with stock compensation and other long-term incentive plans, (vii)
non-cash losses on disposals or sales of assets, (viii) other income or expense,
(ix) extraordinary, unusual or non-recurring income or losses, and (x) Minimum
Rent and Additional Minimum Rent.
“Encumbrance” shall have the meaning given to such term in Section 20.1.
“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof or any other entity.
“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.
“Environmental Notice” shall have the meaning given to such term in Section
4.4.1.
“Environmental Obligation” shall have the meaning given to such term in Section
4.4.1.
“Event of Default” shall have the meaning given to such term in Section 12.1.
“Expenditure Documents” shall have the meaning given to such term in Section
5.1.2(g).
“First Mortgage Lien” shall have the meaning given to such term in Section 20.1.
“First Mortgage Loan” shall have the meaning given to such term in Section 20.1.
“First Mortgage Loan Documents” shall have the meaning given to such term in
Section 20.1.
“Fiscal Quarter” shall mean, with respect to the first, second, third and fourth
quarter of any Fiscal Year, Accounting Periods one (1) through three (3) (i.e.,
calendar months January – March), four (4) through six (6) (i.e., calendar
months April - June), seven (7) through nine (9) (i.e., calendar months July -
September) and ten (10) through twelve (12) (i.e., calendar months October -
December) of such Fiscal Year, respectively. Notwithstanding the foregoing, if
the Commencement Date occurs on a date other than the first day of the first
(1st) Fiscal Quarter, then the first (1st) Fiscal Quarter under this Agreement
began on the Commencement Date and ended on the last day of March 2007.
“Fiscal Year” shall mean each calendar year ending at midnight on December 31 of
each calendar year during the Term, or part thereof.


1240817
5

--------------------------------------------------------------------------------





“Fixtures” shall have the meaning given to such term in Section 2.1(d).
“Force Majeure Event” means any circumstance caused by any of the following:
strikes, lockouts; acts of God; civil commotion; fire or any other casualty;
governmental action (including revocation or refusal to grant any required
license or permit where such revocation or refusal is not due to the fault of
the party affected thereby); or any other cause or circumstance which is not in
the reasonable control of the party hereto otherwise required to perform the
obligation in question. Neither lack of financing nor general economic or market
factors is a Force Majeure Event.
“GAAP” shall mean generally accepted accounting principles consistently applied.
“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Landlord, Tenant or the Leased
Property or any portion thereof.
“Gross Revenues” shall mean, for the applicable period of time, all revenues of
every kind derived by Tenant from operating or causing the operation of the
Leased Property and parts thereof during such period of time, including, but not
limited to: revenue from Resort Operations, revenue from both cash and credit
transactions (after reasonable deductions for bad debts and discounts for prompt
or cash payments and refunds); revenue from brokerage activities; revenues from
property management and lodging activities; revenue from rental or subleasing of
every kind; retail sales; license, lease and concession fees and rentals, and
parking (not including gross receipts of licensees, lessees and
concessionaires); revenue from vending machines and video machines; funds
received from sponsorships, food and beverage sales; wholesale and retail sales
of merchandise or ski equipment sales and rentals and other services; provided,
however, that Gross Revenue shall not include the following: federal, state or
municipal excise, sales, occupancy, use or similar taxes collected directly from
patrons or guests or included as part of the sales price of any goods or
services; insurance proceeds; Award proceeds (other than for a temporary
Condemnation); any proceeds from any sale of the Leased Property or from the
refinancing of any debt encumbering the Leased Property; proceeds from the
disposition of furnishings, fixtures and equipment no longer necessary for the
operation of the Leased Property (all of which shall be deposited in the
Reserve); revenues from barter activities; revenues from employee housing
arrangements and activities; revenues earned by Tenant under any agreements or
arrangements at the Leased Property pursuant to which Tenant provides various
services (including, but not limited to, snow removal, security services,
grounds maintenance, skating rink operations, marketing and promotional
services) on a cost reimbursement basis to any homeowners’ and condominium
associations at the Leased Property; income or gains from weather or energy
derivatives or similar financial instruments; and interest which accrues on
amounts deposited in the Reserve.
“Hazardous Materials” shall mean any substance or organism:
(a)    the presence of which requires or may hereafter require, notification,
investigation or remediation under any Applicable Law; or


1240817
6

--------------------------------------------------------------------------------





(b)    which is or becomes defined as a “hazardous waste,” “hazardous material”
or “hazardous substance” or “pollutant” or “contaminant” or “biocontaminant”
under any Applicable Law, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.), National Emissions Standards for Hazardous Air Pollutants (42 U.S.C.
Section 7401 et seq.), Occupational Safety and Health Act (84 Stat. 1590),
Housing and Urban Development rules concerning lead-based paint, and the
regulations promulgated in association therewith; or
(c)    which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Government Agency of the United States, any state of the United States, or
any political subdivision thereof; or
(d)    the presence of which in, on, under, at or from the Leased Property
causes or materially threatens to cause a violation of Applicable Law associated
with the Leased Property or to adjacent properties or poses or materially
threatens to pose a hazard to the Leased Property or to the health or safety of
persons at, on or about the Leased Property; or
(e)    which contains gasoline, diesel fuel or other petroleum hydrocarbons or
volatile organic compounds, by-products, constituents, or additives thereto; or
(f)    which contains polychlorinated biphenyls (PCBs) or asbestos, lead, or
urea formaldehyde foam insulation; or
(g)    which contains or emits radioactive particles, waves or material; or
(h)    which constitutes materials which are now or may hereafter be subject to
regulation pursuant to the Medical Waste Tracking Act of 1988.
“Immediate Family” shall mean, with respect to any individual, such individual’s
spouse, parents, brothers, sisters, children (natural or adopted), stepchildren,
grandchildren, grandparents, parents-in-law, brothers-in-law, sisters-in-law,
nephews and nieces.
“Impositions” shall mean collectively, all (i) taxes (including, without
limitation, all taxes imposed under the laws of the State, as such laws may be
amended from time to time, and all ad valorem, sales and use, single business,
gross receipts, transaction, privilege, rent or similar taxes, as the same
relate to or are imposed upon the Leased Property and the Businesses conducted
thereon by Tenant or Landlord, (ii) assessments (including, without limitation,
all assessments for public improvement or benefit, whether or not commenced or
completed prior to the Commencement Date) upon the Leased Property or upon the
Businesses conducted thereon by Tenant or Landlord relating to the Leased
Property imposed prior to or after the Commencement Date, (iii) water, sewer or
other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees)
affecting the Leased Property, (iv) all other governmental charges imposed upon
the Leased Property and the Businesses conducted thereon by Tenant or


1240817
7

--------------------------------------------------------------------------------





Landlord, relating to the Leased Property, (v) association fees, assessments and
other charges resulting from ownership of the Leased Property, and (vi) any
fees, assessments or other charges resulting from Legal Requirements as a result
of ownership of the Leased Property, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Leased Property or the Businesses conducted thereon by Tenant
(including all interest and penalties thereon due to any failure in payment by
Tenant), which at any time prior to, during or in respect of the Term hereof may
be assessed or imposed on or in respect of or be a lien upon (a) Landlord’s
interest in the Leased Property, (b) the Leased Property or any part thereof, or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Leased Property, or the leasing or use of the
Leased Property, or any part thereof, by Tenant; provided, however, that nothing
contained herein shall be construed to require Tenant to pay, and the term
“Impositions” shall not include (i) any tax based on net income, net worth or
capital imposed on Landlord, (ii) any net revenue tax of Landlord, (iii) any
transfer fee or other tax imposed with respect to the sale, exchange,
hypothecation or other disposition by Landlord of the Leased Property, or the
proceeds thereof, (iv) any single business, franchise, gross receipts tax (from
any source other than the rent received by Landlord from Tenant), or similar
taxes as the same relate to or are imposed upon Landlord, as the case may be,
except to the extent that any tax, assessment, tax levy or charge that would
otherwise be an Imposition under this definition which is in effect at any time
during the Term hereof is totally or partially repealed, and a tax, assessment,
tax levy or charge set forth in clause (i) or (ii) preceding is levied, assessed
or imposed expressly in lieu thereof, (v) any interest or penalties imposed on
Landlord as a result of the failure of Landlord to file any return or report
timely and in the form prescribed by law or to pay any tax or imposition, except
to the extent such failure is a result of a breach by Tenant of its obligations
pursuant to Section 3.1.3, (vi) any taxes, assessments, levies or charges
imposed on Landlord that are a result of Landlord not being considered a “United
States person,” as defined in Section 7701(a)(30) of the Code, (vii) any taxes,
assessments, levies or charges that are enacted or adopted by their express
terms as a substitute for any tax that would not have been payable by Tenant
pursuant to the terms of this Agreement, or (viii) any taxes, assessments,
levies or charges imposed as a result of a breach of covenant or representation
by Landlord in any agreement entered into by Landlord governing Landlord’s
conduct or operation or as a result of the negligence or willful misconduct of
Landlord.
“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.
“Indemnitee” and “Indemnitees” shall have the meaning given to such terms in
Section 4.4.4.
“Index” shall mean the Consumer Price Index for Urban Wage Earners and Clerical
Workers, All-Cities, All Items (November 1996 = 100), as published by the Bureau
of Labor Statistics or, in the event publication thereof ceases, by reference to
whatever index then published by the United States Department of Labor at that
time is most nearly comparable as a measure of general changes in price levels
for urban areas, as reasonably determined by Landlord and Tenant.
“Initial Investment” shall mean the amount of Thirty Million Nine Hundred
Thirty-Six Thousand Two Hundred Forty-Four and 47/100 Dollars ($30,936,244.47).


1240817
8

--------------------------------------------------------------------------------





“Initial Term” shall have the meaning given to such term in Section 2.3.
“Institutional Investor” shall mean any bank, savings and loan association,
trust company, insurance company, pension fund, credit union or real estate
investment trust actively engaged in owning, acquiring and/or financing major
commercial real estate properties in the United States of America.
“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant or the Leased Property.
“Insurance Retention” shall have the meaning given to such term in Section 9.7.
“Intellectual Property License Agreement” shall have the meaning given to such
term in Section 4.3.
“Land” shall mean those certain parcels of land described on Schedule 1.2.
“Landlord” shall have the meaning given to such term in the preambles to this
Agreement and shall include its permitted successors and assigns.
“Landlord Event of Default” shall have the meaning given to such term in Section
12.3.
“Landlord Liens” shall mean liens on or against the Leased Property or on or
against any payment of Rent (a) which result from any act of, or any claim
against, Landlord or any owner (other than Tenant) of a direct or indirect
interest in the Leased Property, or which result from any violation by Landlord
of any terms of this Agreement, or (b) which result from liens in favor of any
taxing authority by reason of any tax owed by Landlord or any fee owner of a
direct or indirect interest in the Leased Property; provided, however, that
“Landlord Lien” shall not include any lien resulting from any tax for which
Tenant is obligated to pay or indemnify Landlord against until such time as
Tenant shall have already paid to or on behalf of Landlord the tax or the
required indemnity with respect to the same.
“Lease Basis” shall mean the Landlord’s Initial Investment in the Leased
Property plus any additional costs or expenses incurred by Landlord in
connection with the Leased Property pursuant to this Agreement, including,
without limitation, pursuant to the provisions of Section 5.1.3(b),
Section 10.2.3 or Section 11.2 hereof (except to the extent that Tenant or any
Affiliated Person of Tenant is obligated to reimburse Landlord or any Affiliated
Person of Landlord, and Tenant or such Affiliated Person of Tenant does in fact
reimburse Landlord or such Affiliated Person of Landlord, as the case may be,
for such costs or expenses pursuant to the terms hereof, or the terms of any
other agreement between Landlord, Tenant and/or any Affiliated Persons of
Landlord or Tenant related to the Leased Property); provided, however, in no
event shall the Lease Basis include any sum that is a component of and included
in the “Lease Basis” as defined in the Personal Property Lease.


1240817
9

--------------------------------------------------------------------------------





“Lease Termination Date” shall mean December 31, 2026, unless the Term is
renewed pursuant to Section 2.4, in which event the Lease Termination Date shall
mean the last day of any such Renewal Term.
“Leased Improvements” shall have the meaning given to such to term in Section
2.1(b).
“Leased Intangible Property” shall mean those intangible rights and assets
acquired by Landlord from Tenant as part of the “Purchased Assets” (as defined
under the APA) which are necessary to or used in the operation of the Business
or Businesses operated by Tenant at the Leased Property.
“Leased Intellectual Property” shall mean all registered, unregistered and
common law trademarks, service marks, trade names, trade dress, service marks,
copyrights, logos, slogans, commercial symbols, designs or other such forms of
identification which are necessary to or used in the operation of the Business
or Businesses operated by Tenant at the Leased Property, together with all
goodwill associated therewith.
“Leased Personal Property” shall have the meaning given to such term in Section
2.1(e).
“Leased Property” shall have the meaning given to such term in Section 2.1.
“Legal Requirements” shall mean: (a) all federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, all applicable
laws, statutes, regulations, rules, ordinances, codes, licenses, permits and
orders, from time to time in existence, of all courts of competent jurisdiction
and Government Agencies, and all applicable judicial and administrative and
regulatory decrees, judgments and orders, including common law rulings and
determinations, relating to injury to, or the protection of, real or personal
property or human health (except those requirements which, by definition, are
solely the responsibility of employers) or the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Materials,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature; (b) all permits,
licenses, authorizations, certificates and regulations necessary to operate the
Leased Property for its Permitted Use; (c) the Permitted Encumbrances and the
USFS Permit, as applicable; and (d) all covenants, agreements, declarations,
restrictions, encumbrances, and other matters of record contained in any
instruments affecting the Leased Property, which existed as of the Commencement
Date, or to which Tenant thereafter has consented in writing, or which are now
or hereafter required to be granted pursuant to Applicable Law, including


1240817
10

--------------------------------------------------------------------------------





those which may (i) require material repairs, modifications or alterations in or
to the Leased Property or (ii) in any way materially and adversely affect the
use and enjoyment thereof, but excluding any requirements arising as a result of
Landlord’s or any Affiliated Person of Landlord’s status as a real estate
investment trust; provided, however, (i) the First Mortgage Loan Documents shall
not be deemed to be Legal Requirements hereunder and shall be governed by the
provisions of Article 20 hereof, and (ii) Tenant shall not be deemed by virtue
of the provisions of Section 20.1 hereof to have consented to any lien,
encumbrance or title retention agreement which Landlord may create or cause to
exist pursuant to the terms thereof.
“LIBOR Rate” shall mean the rate at which deposits in immediately available U.S.
dollars having a maturity of one (1) month are offered to or by reference banks
in the London interbank market, as determined for each Accounting Period at the
opening of business on a two (2) day forward commitment basis. The LIBOR Rate
for each Accounting Period shall be determined by reference to such rate as
published in The Wall Street Journal.
“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors.
“Major Alterations” shall have the meaning given to such term in Section 6.2.2.
“Major Capital Expenditures” shall have the meaning given to such term in
Section 5.1.2(a)(iii).
“Minimum Rent” shall have the meaning given to such term in Section 3.1.1.
“Mortgage” shall mean any Encumbrance placed upon the Leased Property in
accordance with Article 20.
“Mortgagee” shall have the meaning given to such term in Section 20.1.
“Notice” shall mean a notice given in accordance with Section 22.11.
“Notice of Commencement” shall have the meaning given to such term in Section
7.4.
“Option Agreement” shall have the meaning given to such term in Section 2.1(a).
“Option Fee Parcel” shall have the meaning given to such term in Section 24.4.
“Option Property” shall have the meaning given to such term in Section 24.4.
“Original Lease” shall have the meaning given to such term in Recital D.
“Parent” shall mean, with respect to any Person, any Person which directly or
indirectly, through one or more Subsidiaries or Affiliated Persons, (a) owns
more than fifty percent (50%) of


1240817
11

--------------------------------------------------------------------------------





the voting or beneficial interest in, or (b) otherwise has the right or power
(whether by contract, through ownership of securities or otherwise) to control,
such Person.
“Permitted Encumbrances” shall mean all rights, restrictions, and easements of
record set forth on in the applicable owner’s or leasehold title insurance
policy issued to Landlord or Tenant (as the case may be) on the Commencement
Date, plus any other such encumbrances as may have been consented to in writing
by Landlord and Tenant from time to time. Notwithstanding the foregoing, (i)
Tenant shall not be deemed by virtue of the provisions of Section 20.1 hereof to
have consented to any Encumbrance permitted pursuant thereto being a Permitted
Encumbrance under this Agreement, and the parties agree that Section 20.1 shall
govern with respect to all such Encumbrances, and (ii) the First Mortgage Loan
Documents shall not be deemed to be Permitted Encumbrances and shall be governed
by the provisions of Article 20 hereof.
“Permitted Renovations” shall have the meaning given that term in Section 6.2.
“Permitted Use” shall mean any use of the Leased Property permitted pursuant to
Section 4.1.1.
“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person,
where the context so admits.
“Personal Property Lease” shall have the meaning set forth in Recital B above.
“Policy” and “Policies” shall have the meaning given to such terms in Section
9.2.
“Product Standards” shall have the meaning set forth in Section 5.1.2(d).
“Proprietary Information” shall mean (a) all computer software and accompanying
documentation (including all future upgrades, enhancements, additions,
substitutions and modifications thereof), other than that which is commercially
available, which are used by Tenant in connection with the property management
system and all future electronic systems developed by Tenant or any Affiliated
Person of Tenant for use on the Leased Property, (b) all manuals, brochures and
directives used by Tenant on the Leased Property regarding the procedures and
techniques to be used in operating the Project, and (c) employee records which
must remain confidential either under Legal Requirements or under reasonable
corporate policies of Tenant or any Affiliated Person as to Tenant.
“REIT” shall have the meaning given to such term in Article 15.
“REIT Personal Property Limitation” shall have the meaning given to such term in
Section 15.1.
“Release(s)” shall mean the spilling, leaking, migrating, pumping, pouring,
emitting, emptying, discharging, migrating, injecting, escaping, leaching,
dumping, or disposing into the Environment (including air, soil, sediment,
groundwater or surface waters) of any Hazardous Materials.


1240817
12

--------------------------------------------------------------------------------





“Related Leases” shall mean each of the lease agreements between certain
Affiliated Persons of Landlord, as landlord, and certain Affiliated Persons of
Tenant, as tenant, all as set forth and described in more particular detail on
Schedule 1.3 attached hereto and by this reference incorporated herein,.
“Related Tenants” shall mean each tenant under a Related Lease.
“Renewal Term” shall have the meaning given to such term in Section 2.4.
“Rent” shall mean, collectively, the Minimum Rent, Additional Minimum Rent and
Additional Charges.
“Reserve” shall have the meaning given to such term in Section 5.1.2(a).
“Reserve Estimate” shall have the meaning given to such term in Section
5.1.2(c).
“Resort Operations” shall mean all of the Land and the Leased Improvements and
the operation of the Businesses thereon.
“Resort Personal Property” shall have the meaning set forth in Recital B above.
“Required Party” shall have the meaning given to such term in Section 16.1(g).
“Sales Tax” shall mean all goods and services taxes, sales taxes, multi-stage
sales taxes, use or consumption taxes, business transfer taxes, value added or
transaction taxes and any other existing or future tax imposed with respect to
any amount payable by Tenant to Landlord under this Agreement.
“SEC” shall mean the Securities and Exchange Commission.
“Security Deposit” shall have the meaning given to such term in Section 22.1.
“Ski Season” shall mean the months of December through March of each calendar
year.
“State” shall mean the State in which the Leased Property is located.
“Sublease” shall mean all leases, licenses, and rights to occupy and use any
portion of the Leased Property, and any and all renewals and extensions of any
such Sublease, but excluding this Agreement.
“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly, or indirectly through one or more Subsidiaries or Affiliated
Persons, (a) owns more than fifty percent (50%) of the voting or beneficial
interest or (b) which such Person otherwise has the right or power to control
(whether by contract, through ownership of securities or otherwise).
“Successor Landlord” shall have the meaning given to such term in Section 20.2.
“Superior Mortgage” shall have the meaning given to such term in Section 20.2.


1240817
13

--------------------------------------------------------------------------------





“Superior Mortgagee” shall have the meaning given to such term in Section 20.2.
“Tenant” shall have the meaning given to such term in the preamble to this
Agreement and shall include its permitted successors and assigns.
“Tenant’s Personal Property” shall mean all tangible personal property of
Tenant, if any, owned or leased by Tenant on the Commencement Date and all
tangible personal property acquired or leased by Tenant on and after the
Commencement Date with funds other than the funds of Landlord that is either (i)
located at the Leased Property or (ii) used in Tenant’s business at the Leased
Property, and all modifications, replacements, alterations and additions to such
personal property made or acquired at the expense of Tenant.
“Tenant Transfer” shall have the meaning given to such term in Section 16.1(a).
“Term” shall mean collectively, the Initial Term and the Renewal Terms(s),
unless this Agreement is sooner terminated pursuant to the provisions hereof.
“Threshold” shall have the meaning given to such term on Schedule 3.1.2(b).
“Total Additional Minimum Rent” shall have the meaning given to such term on
Schedule 3.1.2(b).
“Transfer” shall have the meaning given to such term in Article14.
“Transfer Date” shall mean the date on which Landlord acquires the Leased
Property, which may be concurrent with the Commencement Date.
“Unsuitable for Its Permitted Use” shall mean a state or condition of the Leased
Property and/or the Resort Personal Property such that (a) following any damage
or destruction involving the Leased Property and/or the Resort Personal
Property, the Leased Property and the Resort Personal Property, collectively,
cannot be operated in the reasonable judgment of Landlord on a commercially
practicable basis for its Permitted Use and it cannot reasonably be expected to
be restored to substantially the same condition as existed immediately before
such damage or destruction, and as otherwise required by Section 10.2.4, within
nine (9) months following such damage or destruction, or (b) as the result of a
partial taking by Condemnation, the Leased Property and the Resort Personal
Property could not, collectively, be operated, in the reasonable judgment of
Landlord on a commercially and economically practicable basis for its Permitted
Use, following restoration and repair necessitated by such Condemnation, in
light of then existing circumstances and provided such restoration and repair is
practicable using only the Condemnation Award, together with any funds Tenant
has irrevocably and unconditionally committed to make available for such
purpose.
“USFS” shall mean the United States Forest Service.
“USFS Option Parcel” shall have the meaning given to such term in Section 24.4.


1240817
14

--------------------------------------------------------------------------------





“USFS Permit” shall mean, collectively, that certain Ski Area Term Special Use
Permit No. SNO177 and that certain Granger Thye Special Use Permit No. SNO179,
both issued January, 2007, by the USFS to Landlord, and any renewals or
replacements thereof.
ARTICLE 2 LEASED PROPERTY AND TERM


2.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases, licenses or assigns, as the case may be, to Tenant
and Tenant leases, licenses or accepts the assignment, as the case may be, from
Landlord all of Landlord’s right, title and interest, if any, in and to all of
the following (collectively, the “Leased Property”):
(a)    all that certain land more particularly described in Schedule 1.2,
attached hereto and made a part hereof (the “Land”). Any additional property
that is hereafter acquired by Landlord in connection with its exercise of any
option to acquire such additional property pursuant to that certain option
agreement set forth on Schedule 2.1(a) (the “Option Agreement”) shall be
automatically and immediately added to and encompassed by the definition of
Leased Property upon the acquisition of such property by Landlord. Although not
required for the effectiveness of the provisions in the immediately preceding
sentence, at the request of either Landlord or Tenant, the other party agrees to
promptly enter into documentation at the time of or following any acquisition
pursuant to the immediately preceding sentence for the limited purpose of
confirming that any such acquired property is added to and encompassed by (as
the case may be) the definition of Leased Property under this Agreement. In the
event that any consideration (which shall include any unreimbursed out-of-pocket
costs, fees or expenses reasonably incurred and associated with closing) is paid
by Landlord in connection with the acquisition of any such additional property
pursuant to the Option Agreement, the Lease Basis shall be increased by the
amount of consideration paid by or on behalf of Landlord;
(b)    all buildings, structures and other improvements of every kind including,
but not limited to, all real property components of ski lifts, roofs, plumbing
systems, electrical systems and HVAC systems, roadways, alleyways, sidewalks,
curbs, utility pipes, conduits and lines (on site and off site), parking areas
and roadways appurtenant to such buildings and structures presently or hereafter
situated upon the Land (collectively, the “Leased Improvements”);
(c)    all easements, rights and appurtenances relating to the Land and the
Leased Improvements (including, without limitation, all water rights), including
those pursuant to the USFS Permit;
(d)    all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Leased Improvements,
including, without limitation, all piping relating to snowmaking equipment,
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, all of which, to the maximum
extent permitted by law, are hereby deemed by the parties hereto to constitute


1240817
15

--------------------------------------------------------------------------------





real estate, together with all replacements, modifications, alterations and
additions thereto, but specifically excluding all items included within the
category of Tenant’s Personal Property and the Resort Personal Property
(collectively, the “Fixtures”);
(e)    all vehicles, machinery, equipment (including, without limitation,
snowmaking equipment), furniture, furnishings, computers or trade fixtures, and
other tangible personal property owned or leased by Landlord, located on, in or
about the Land and/or the Leased Improvements, and all modifications,
replacements, alterations and additions to such property, except items, if any,
included within the category of Fixtures, but specifically excluding (i) all
items included within the category of Tenant’s Personal Property, and (ii) the
Resort Personal Property (collectively, the “Leased Personal Property”);
(f)    all inventory associated with the Land, the Leased Improvements and the
Businesses;
(g)    any and all rights and obligations of Landlord, as tenant, under any
leases, whether capital leases or otherwise, associated with the Land, the
Leased Improvements and/or the Businesses which are acquired by Landlord on the
Transfer Date;
(h)    all of the Leased Intangible Property except (i) express or implied
warranties or guaranties with respect to any of the Leased Property which are
leased to Tenant as set forth in subsection (j) below, and (ii) the Leased
Intellectual Property which is leased or licensed, as the case may be, to Tenant
as set forth in subsection (l) below;
(i)    any and all leases of space (including any security deposits held by
Tenant pursuant thereto) in the Leased Improvements to tenants thereof;
(j)    all express or implied warranties or guaranties with respect to any of
the Leased Property and/or the Resort Personal Property, to the extent the same
are assignable. Notwithstanding the assignment of such express or implied
warranties or guaranties by Landlord to Tenant pursuant to the terms hereof,
Landlord shall in no event be obligated to seek to enforce the same or to incur
any cost or expense in connection therewith; and
(k)    all of the Leased Intellectual Property, the lease or license of which
shall be on an exclusive basis pursuant to the provisions of Section 4.3 hereof
and of the Intellectual Property License Agreement and Landlord shall have no
right to use, license or otherwise transfer the right to use such Leased
Intellectual Property to any Person, except as set forth herein. Notwithstanding
the foregoing, Landlord, CNL or any Person Controlling, Controlled by, or under
common Control with CNL, shall have the right to use such Leased Intellectual
Property in connection with the advertising, marketing, promotion or description
of its or their businesses or assets, whether to prospective investors or
others, in any offering statement, prospectus, or other similar document or
public filing or disclosure.


1240817
16

--------------------------------------------------------------------------------





2.2    Condition of Leased Property. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts the Leased Property in its
“as is” condition, subject to the rights of parties in possession, the existing
state of title, including all Permitted Encumbrances and other covenants,
conditions, restrictions, reservations, mineral leases, easements and other
matters of record or that are visible or apparent on the Leased Property, all
applicable Legal Requirements, the lien of any financing instruments, mortgages
and deeds of trust permitted by the terms of this Agreement, and such other
matters which would be disclosed by an inspection of the Leased Property and the
record title thereto or by an accurate survey thereof, subject, however, to the
provisions of Section 20.2. TENANT ACKNOWLEDGES THAT TENANT OR AN AFFILIATED
PERSON OWNED THE LEASED PROPERTY IMMEDIATELY PRIOR TO THE COMMENCEMENT DATE, AND
TENANT REPRESENTS THAT IT IS INTIMATELY FAMILIAR WITH AND HAS INSPECTED THE
LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF
SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF LANDLORD OR
LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO, EXCEPT AS EXPRESSLY SET
FORTH HEREIN, AND TENANT WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT
OF THE CONDITION OF THE LEASED PROPERTY EXCEPT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN
RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR
USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO
THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. Landlord retains the
right, and concurrently to the maximum extent permitted by law, hereby assigns
to Tenant the right to proceed against any predecessor in title, contractors and
materialmen for breaches of warranties or representations or for latent defects
in the Leased Property. At Tenant’s request, Landlord shall fully cooperate with
Tenant in the prosecution of any such claims, in Landlord’s or Tenant’s name,
all at Tenant’s sole cost and expense. Tenant shall indemnify, defend, save,
insure, pay, and hold harmless Landlord from and against any loss, cost,
expense, damage or liability (including reasonable attorneys’ fees) incurred by
Landlord in connection with such cooperation.
2.3    Initial Term. The Initial Term of this Agreement (the “Initial Term”)
commenced on the Commencement Date and shall expire on the Lease Termination
Date, unless sooner terminated pursuant to the provisions of this Agreement.
2.4    Renewal Term. As long as no Event of Default by Tenant then exists,
Tenant shall have the right to renew this Agreement and the term hereof for four
(4) five (5) year Renewal Terms (each a “Renewal Term”). Each Renewal Term shall
commence on the day following the then-current Lease Termination Date and extend
for a Renewal Term expiring on the day preceding the fifth (5th) anniversary of
the commencement of such Renewal Term. Tenant shall exercise such option to
renew by written notice delivered to Landlord not sooner than thirty (30) months
and not later than twenty-four (24) months prior to the Lease Termination Date.
Tenant’s option to renew this Agreement shall expire and be of no further force
and effect if not timely exercised, time being


1240817
17

--------------------------------------------------------------------------------





of the essence of this option to renew. Minimum Rent and Additional Minimum Rent
shall continue during the Renewal Term(s) on the same basis as during the
Initial Term.
2.5    Related Leases. Notwithstanding anything in this Article 2 to the
contrary, in the event that any of the Related Leases terminates by reason of an
Event of Default, then, at Landlord’s option, exercised one (1) year following
the termination of such Related Lease by reason of such Event of Default, time
being of the essence with respect to the exercise by Landlord of such option,
this Agreement shall also be terminated. Tenant’s right to renew this Agreement
for any Renewal Term is conditioned upon all of the Related Tenants
contemporaneously extending the Related Leases for corresponding renewal terms
under the Related Leases; provided, however, that the preceding shall not apply
with respect to such Related Leases which have been terminated for any reason
other than an Event of Default.
2.6    Personal Property Lease. TRS Corp. and Tenant have, as of the
Commencement Date, entered into the Personal Property Lease. This Agreement
shall terminate automatically upon the expiration or earlier termination of the
Personal Property Lease. Tenant’s right to renew this Agreement for any Renewal
Term shall be conditioned upon the renewal by Tenant of the Personal Property
Lease. In the event of a permitted assignment by Landlord or Tenant hereunder,
such permitted assignee shall assume all rights and obligations of Landlord or
Tenant, as the case may be, arising or accruing hereunder and under the Personal
Property Lease from and after the date of such assignment..
2.7    Key USFS Permit. Except as may otherwise be provided in Sections 12.8 and
12.9 hereof, Landlord and Tenant acknowledge and agree that this Agreement shall
terminate automatically upon the expiration or sooner termination of the USFS
Permit. Notwithstanding anything contained herein to the contrary, except as may
otherwise be provided in Sections 12.8 and 12.9 hereof, this Agreement shall not
terminate upon the expiration or sooner termination of the USFS Permit, if,
notwithstanding such expiration or sooner termination Landlord and Tenant are
permitted in writing by the USFS to continue operating the Leased Property
pending the renewal of the USFS Permit.
ARTICLE 3    RENT


3.1    Rent. Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Minimum Rent and Additional Minimum Rent to Landlord and
Additional Charges to the party to whom such Additional Charges are payable,
during the Term. All payments to Landlord shall be made by wire transfer of
immediately available federal funds or by other means acceptable to Landlord in
its sole discretion.
3.1.1    Minimum Rent.
(a)    Tenant shall pay annual base minimum rent (“Minimum Rent”) to Landlord in
equal installments in advance, on the first (1st) Business Day of each
Accounting Period. If applicable, the first payment of Minimum Rent and the last
payment of Minimum Rent shall be prorated on a per diem basis provided, however,
that for purposes of Minimum


1240817
18

--------------------------------------------------------------------------------





Rent, any payment for any partial Accounting Period prior to the first full
Accounting Period shall be prorated based upon the installment of Minimum Rent
payable for the first full Accounting Period, and any prorated Rent at the end
of the Term shall be prorated based upon the installment of Minimum Rent payable
for the last full Accounting Period.
(b)    Calculation of Minimum Rent. Subject to proration as set forth above,
Tenant shall pay Minimum Rent during each calendar year, or partial calendar
year, during the term in the amounts set forth on Schedule 3.1.1(b) attached
hereto and made a part hereof.
3.1.2    Additional Minimum Rent.
(a)    Amount. In addition to and not in lieu of Minimum Rent, Tenant shall pay
additional minimum rent (“Additional Minimum Rent”) to Landlord for each Fiscal
Year or portion thereof.
(b)    Calculation of Additional Minimum Rent. Subject to proration as set forth
above, Tenant shall pay Additional Minimum Rent during each Fiscal Year of this
Agreement in the amount set forth on Schedule 3.1.2(b) attached hereto and made
a part hereof.
(c)    Payment and Reconciliation of Additional Minimum Rent. Installments of
Additional Minimum Rent shall be due and payable annually, in arrears, within
forty five (45) days after the end of each Fiscal Year, which annual installment
shall be accompanied by a statement certified by the chief financial officer or
another duly authorized financial officer of Tenant setting forth the initial
estimated determination of the Additional Minimum Rent payable for such Fiscal
Year and Gross Revenues for such Fiscal Year (collectively, the “Final
Additional Minimum Rent Calculation”). Additional Minimum Rent shall be subject
to confirmation and adjustment, if applicable, as set forth in Section 3.1.2(d).
(d)    Confirmation of Additional Minimum Rent. Tenant shall utilize, or cause
to be utilized, an accounting system for the Leased Property in accordance with
the usual and customary practices for ski resort facilities of a similar nature
to the Resort Operations, and in accordance with GAAP, which will accurately
record Gross Revenues, and Tenant shall retain, for at least three (3) years
after the expiration of each Fiscal Year, reasonably adequate records conforming
to such accounting system showing Gross Revenues for each Fiscal Year. Landlord,
at its own expense except as provided hereinbelow, shall have the right,
exercisable by Notice to Tenant given within one hundred eighty (180) days after
receipt of the applicable Final Additional Minimum Rent Calculation, to commence
within such one hundred eighty (180) day period an audit of the information set
forth in such Final Additional Minimum Rent Calculation and, in connection with
such audit, to examine Tenant’s books and records with respect thereto
(including supporting data and sales and excise tax returns); provided, however,
that if Landlord has credible evidence that Tenant has intentionally
misrepresented Gross Revenues on any such Final Additional Minimum Rent
Calculation, the said one hundred eighty (180) day period shall commence to run
on the date Landlord obtained such credible evidence that Tenant has
intentionally


1240817
19

--------------------------------------------------------------------------------





misrepresented Gross Revenues on any such Final Additional Minimum Rent
Calculation. If Landlord does not commence an audit within such one hundred
eighty (180) day period, such Final Additional Minimum Rent Calculation shall be
deemed conclusively to be accepted by Landlord as correct and Landlord shall
have no further right to challenge the same. Landlord shall use commercially
reasonable efforts to complete any such audit as efficiently as practicable. If
any such audit discloses a deficiency in the payment of Additional Minimum Rent,
Tenant shall forthwith pay to Landlord the amount of the deficiency, as finally
agreed or determined, together with interest at the Disbursement Rate, from the
date such payment should have been made to the date of payment thereof. If such
deficiency, as agreed upon or compromised as aforesaid, is more than three
percent (3%) of the Gross Revenues reported by Tenant for such Fiscal Year and,
as a result, Landlord did not receive at least ninety-five percent (95%) of the
Additional Minimum Rent payable with respect to such Fiscal Year, Tenant shall
pay the reasonable cost of such audit and examination.
3.1.3    Additional Charges. In addition to the Minimum Rent and Additional
Minimum Rent payable hereunder, Tenant shall pay to the appropriate parties and
discharge as and when due and payable the following (collectively, “Additional
Charges”):
(a)    Impositions. Subject to Article 8 relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities or other parties to
whom payment is required to be made, and shall promptly, upon request, furnish
to Landlord copies of official receipts or other reasonably satisfactory proof
evidencing such payments. If any such Imposition may, at the option of the
payor, lawfully be paid in installments (whether or not interest shall accrue on
the unpaid balance of such Imposition), Tenant may exercise the option to pay
the same (and any accrued interest on the unpaid balance of such Imposition) in
installments and, in such event, shall pay such installments during the Term as
the same become due and before any fine, penalty, premium, further interest or
cost may be added thereto. Landlord, at its expense, shall, to the extent
required or permitted by Applicable Law, prepare and file all tax returns and
pay all taxes due in respect of Landlord’s net income, gross receipts (from any
source other than the Rent received by Landlord from Tenant), sales and use,
single business, ad valorem (except for ad valorem taxes levied on the Leased
Property, which Tenant shall bear), franchise taxes and taxes on its capital
stock, and Tenant, at its expense, shall, to the extent required by Legal
Requirements or to extent permitted by Applicable Law and requested by Landlord,
prepare and file all other tax returns and reports in respect of any Imposition
as may be required by Government Agencies. If any refund shall be due from any
Person in respect of any Imposition paid by Tenant, the same shall be paid over
to or retained by Tenant. Landlord and Tenant shall, upon request of the other,
provide such data as is maintained by the party to whom the request is made with
respect to the Leased Property as may be necessary to prepare any required
returns and reports. In the event Government Agencies classify any property
covered by this Agreement as personal property, Tenant shall file all personal
property tax returns in such jurisdictions where it may legally so file. Each


1240817
20

--------------------------------------------------------------------------------





party shall, to the extent it possesses the same, provide the other, upon
request, with cost and depreciation records necessary for filing returns for any
property so classified as personal property. Where Landlord is legally required
to file personal property tax returns for property covered by this Agreement
and/or gross receipts tax returns for Rent received by Landlord from Tenant,
Landlord shall file the same with reasonable cooperation from Tenant. As
applicable, Landlord shall provide Tenant with copies of both real and personal
property assessment notices in sufficient time for Tenant to prepare a personal
or real property tax assessment protest, as applicable, which Tenant shall have
the right to file and/or prosecute, at Tenant’s expense, unless Tenant is
prohibited from solely prosecuting such protest by Applicable Law, in which case
the parties shall reasonably cooperate with each other in the prosecution of
such protest. All Impositions assessed against such personal property shall be
(irrespective of whether Landlord or Tenant shall file the relevant return) paid
by Tenant not later than the last date on which the same may be made without
interest or penalty. Landlord shall give prompt Notice to Tenant of all
Impositions payable by Tenant hereunder of which Landlord at any time has
knowledge; provided, however, that Landlord’s failure to give any such Notice
shall in no way diminish Tenant’s obligation hereunder to pay such Impositions.
(b)    Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.
(c)    Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained pursuant to Article 9.
(d)    Licenses and Permits. Tenant shall pay or cause to be paid all fees, dues
and charges of any kind which are necessary in order to acquire and keep in
effect and good standing all licenses and permits (including, without
limitation, the USFS Permit) required for the operation of the Leased Property
in accordance with the terms of Article 4.
(e)    Sales Tax. Tenant shall pay to Landlord all Sales Tax, it being the
intention of the parties that Landlord shall be fully reimbursed by Tenant with
respect to any and all Sales Tax payable by Landlord with respect to this
Agreement or any amounts payable by Tenant to Landlord hereunder or the use and
occupancy by Tenant or any of its subtenants of the Leased Property or any part
thereof. Sales Tax shall be payable by Tenant at the same time as the amounts to
which the Sales Tax relate are payable to Landlord under this Agreement, or on
demand at such other time or times as Landlord from time to time determines.
(f)    Other Charges. Tenant shall discharge or cause to be discharged or pay or
cause to be paid, when due, or within any applicable grace period, all other
liabilities, obligations and amounts arising in connection with the Leased
Property, including, without limitation, all rent, additional rent or other
charges due and payable by the holder of the USFS Permit to the USFS or any
third party under the USFS Permit, except for those liabilities or obligations
expressly assumed by Landlord pursuant to the provisions of this Agreement, or
expressly stated not to be the liability or obligation of Tenant pursuant to
this


1240817
21

--------------------------------------------------------------------------------





Agreement. For purposes of this subsection (f), such “Other Charges” shall not
include amounts owing from time to time by Tenant to trade creditors, other
non-material contracting parties, customers or others, incurred in the day to
day conduct of the Business, except to the extent that any of the foregoing
shall become a Lien against the Leased Property, and except for those charges
and amounts specifically enumerated herein such as, without limitation,
Impositions (including property taxes), insurance premiums, utility charges,
license and permit fees and charges, and the payment of Sales Tax.
(g)    Penalties and Interest. Tenant shall pay or cause to be paid every fine,
penalty, interest and cost which may be added for non-payment or late payment of
the items required to be paid by Tenant pursuant to the provisions of this
Section 3.1.3.
(h)    Reimbursement for Additional Charges. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or earlier termination of
this Agreement, Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.
(i)    Permitted Encumbrances. Tenant shall pay or cause to be paid all amounts
required to be paid by the owner or lessee of the Leased Property pursuant to
the Permitted Encumbrances.
Except as otherwise provided in Section 3.1.3(a), Tenant shall prepare and file
at its expense, to the extent required by Applicable Law or permitted by
Applicable Law and requested by Landlord, all tax returns and other reports in
respect of any Additional Charge as may be required by Government Agencies.
3.2    Late Payments. If any installment of Minimum Rent, Additional Minimum
Rent, or Additional Charges (but only as to those Additional Charges which are
payable directly to Landlord) shall not be paid within five (5) days after its
due date, Tenant shall pay Landlord, a late charge (to the extent permitted by
law) equal to interest at the Default Rate on the amount of such installment,
from the due date of such installment to the date of payment thereof. In the
event of any failure by Tenant to pay any Minimum Rent and/or Additional Minimum
Rent when due, Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Minimum Rent and/or Additional Minimum Rent,
provided, however, and notwithstanding anything contained in this Agreement to
the contrary, that in no event shall Landlord have the right to terminate this
Agreement as a result of any such failure unless such failure continues beyond
the expiration of the notice and cure period set forth in Section 12.1(a).
In the event of any failure by Tenant to pay any Additional Charges when due,
unless contested pursuant to Article 8, Tenant shall promptly pay and discharge,
as Additional Charges, every fine, penalty, interest and cost which may be added
for non-payment or late payment of such items. Landlord shall have all legal,
equitable and contractual rights, powers and remedies provided


1240817
22

--------------------------------------------------------------------------------





either in this Agreement or by statute or otherwise in the case of non-payment
of the Additional Charges as in the case of non payment of the Minimum Rent and
Additional Minimum Rent, provided, however, and notwithstanding anything
contained in this Agreement to the contrary, in no event shall Landlord have the
right to terminate this Agreement as a result of any such non-payment unless
such non-payment continues beyond the expiration of the notice and cure period
set forth in Section 12.1(a).
3.3    Triple Net Lease. The Rent shall be absolutely net to Landlord so that
this Agreement shall yield to Landlord the full amount of the installments or
amounts of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise (including, without limitation,
those provisions of this Agreement which expressly require Landlord to pay
certain sums or take certain specific actions). This Agreement is a net lease
and, except to the extent otherwise expressly specified in this Agreement, it is
agreed and intended that Rent payable hereunder by Tenant shall be paid without
notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction and that Tenant’s
obligation to pay all such amounts, throughout the Term is absolute and
unconditional and except to the extent otherwise expressly specified in this
Agreement, the respective obligations and liabilities of Tenant and Landlord
hereunder shall in no way be released, discharged or otherwise affected for any
reason, including without limitation: (a) any defect in the condition,
merchantability, design, quality or fitness for use of the Leased Property or
any part thereof, or the failure of the Leased Property to comply with all Legal
Requirements, including any inability to occupy or use the Leased Property by
reason of such noncompliance; (b) any damage to, removal, abandonment, salvage,
loss, Condemnation, theft, scrapping or destruction of or any requisition or
taking of the Leased Property, or any part thereof, or any Environmental
conditions on the Leased Property or any property in the vicinity of the Leased
Property; (c) any restriction, prevention or curtailment of or interference with
any use of the Leased Property, or any part thereof, including eviction; (d) any
defect in title to or rights to the Leased Property or any lien on such title or
rights to the Leased Property; (e) any change, waiver, extension, indulgence or
other action or omission or breach in respect of any obligation or liability of
or by any Person (other than a breach of this Agreement by Landlord); (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant or any other Person, or
any action taken with respect to this Agreement by any trustee or receiver of
Tenant or any other Person, or by any court, in any such proceeding; (g) any
right or claim that Tenant has or might have against any Person, including,
without limitation, Landlord or any vendor, manufacturer, or contractor of or
for the Leased Property; (h) any failure on the part of Landlord or any other
Person to perform or comply with any of the terms of this Agreement, or of any
other agreement; (i) any invalidity, unenforceability, rejection or
disaffirmance of this Agreement by operation of law or otherwise against or by
Tenant or any provision hereof; (j) the impossibility of performance by Tenant
or Landlord, or both; (k) any action by any court, administrative agency or
other Government Agencies; (l) any interference, interruption or cessation in
the use, possession or quiet enjoyment of the Leased Property or otherwise; or
(m) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether foreseeable or unforeseeable, and whether or not Tenant shall
have notice or knowledge of any of the foregoing; provided, however, that the
foregoing shall not apply or be construed to restrict Tenant’s rights in the
event of any act or omission by Landlord constituting a default by Landlord
under this Agreement or the negligence or willful misconduct of Landlord.


1240817
23

--------------------------------------------------------------------------------





Except as specifically set forth in this Agreement, (i) this Agreement shall be
noncancellable by Tenant for any reason whatsoever, and (ii) Tenant, to the
extent now or hereafter permitted by Legal Requirements, waives all rights now
or hereafter conferred by statute or otherwise to quit, terminate or surrender
this Agreement or to any diminution, abatement or reduction of Rent payable
hereunder. Except as otherwise specifically provided under this Agreement, (i)
under no circumstances or conditions shall Landlord be expected or required to
make any payment of any kind hereunder or have any obligations with respect to
the use, possession, control, maintenance, alteration, rebuilding, replacing,
repair, restoration or operation of all or any part of the Leased Property, so
long as the Leased Property, or any part thereof, is subject to this Agreement,
and (ii) Tenant expressly waives the right to perform any such action at the
expense of Landlord pursuant to any law.
ARTICLE 4     USE OF THE LEASED PROPERTY


4.1    Permitted Use.
4.1.1    Permitted Use. Tenant shall, subject to Force Majeure Events, at all
times during the Term and at any other time that Tenant shall be in possession
of the Leased Property, continuously use and operate, the Leased Property for
the purposes of the Businesses except (i) when such use or operation would be
impractical due to the seasonal nature of the Businesses, or in Tenant’s
reasonably exercised good faith business judgment such continuous use and
operation would be imprudent, based on generally accepted good business
practices, under the circumstances then existing or (ii) with respect to
Businesses ancillary to the ski operations at the Leased Property or Businesses,
which are developed at the Leased Property after the Commencement Date. Without
limiting the provisions of Section 16.3, Tenant shall not use the Leased
Property or any portion thereof for any other use without the prior written
consent of Landlord (which consent shall be given in Landlord’s sole and
absolute discretion; provided, however, that if the nature of such other use is
generally consistent with uses at other ski resort facilities of a comparable
nature, Landlord shall not unreasonably withhold, delay or condition its consent
to such use). No use shall be made or permitted to be made of the Leased
Property and no acts shall be done thereon which will cause the cancellation of
any insurance policy required to be carried by Tenant pursuant to the provisions
of this Agreement covering the Leased Property or any part thereof (unless
another adequate policy is available), nor shall Tenant sell or otherwise
provide or permit to be kept, used or sold in or about the Leased Property any
article which is prohibited by Applicable Law or by the insurance policies
required to be carried hereunder, or fire underwriter’s regulations. Tenant
shall, at its sole cost, comply with all Insurance Requirements. Tenant shall
not take or omit to take any action, the taking or omission of which materially
impairs the value or the usefulness of the Leased Property or any part thereof
for its Permitted Use.
4.1.2    Application of USFS Permit. Notwithstanding any provision herein to the
contrary (except with respect to the provisions of Section 12.9 hereof, which
provisions shall govern and control to the extent of any conflict or
inconsistency between the provisions of this Section 4.1.2 and Section 12.9),
Tenant covenants and agrees in favor of Landlord that: (a) Tenant shall, for the
Term hereof, assume, observe, perform and be bound by all of the terms,
conditions, covenants, agreements and obligations of Landlord as the holder of
the USFS Permit, except for those obligations which are capable of being
performed only by the fee owner of the Leased Property,


1240817
24

--------------------------------------------------------------------------------





and except for those covenants, agreements or obligations expressly assumed by
Landlord pursuant to the provisions of this Agreement; (b) Tenant covenants and
agrees to look solely to the USFS under the USFS Permit for the performance of
any obligation of the landlord or the USFS, to or for the right or benefit of
Landlord under the USFS Permit; (c) in the event of a default by the USFS under
the USFS Permit in the performance of any obligation to or for the right or
benefit of Tenant, as the assignee of Landlord hereunder, Landlord may, at
Landlord’s option, seek to enforce such right or benefit under the USFS Permit,
or, provided there shall be no continuing Event of Default hereunder, Tenant
may, upon written request to Landlord and upon the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, and at Tenant’s sole cost, risk and expense, seek to enforce, on its
own behalf, such right or benefit under the USFS Permit; provided, however, in
the event that Tenant shall seek on behalf of Landlord to enforce such right or
benefit under the USFS Permit, any settlement of such action shall be subject to
the written consent and approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and Tenant shall indemnify and
save harmless the Landlord from any costs, liability, damages, or expenses
suffered or incurred by Landlord in so doing; and (d) except as otherwise
provided for herein, if any term of this Agreement is directly contradictory to
any term of the USFS Permit, the term of this Agreement shall prevail, provided
the same shall not result in a default under the USFS Permit.
4.1.3    Necessary Approvals. Tenant shall obtain and maintain in good standing
all permits and approvals necessary to use and operate, for its Permitted Use,
the Leased Property, including, without limitation, those necessary to make any
of the alterations, changes, additions, improvements and renovations permitted
to be made pursuant to Article 6, under Applicable Law. Landlord shall, at no
expense to Landlord, reasonably cooperate with Tenant in this regard, including,
without limitation, by executing and delivering all applications and consents
reasonably required to be signed by Landlord in order for Tenant to obtain and
maintain such permits and approvals.
4.1.4    Lawful Use. Tenant shall not use or suffer or permit the use of the
Leased Property or Tenant’s Personal Property, if any, for any unlawful purpose.
Tenant shall not commit or suffer to be committed any waste on the Leased
Property, nor shall Tenant cause or permit any unlawful nuisance thereon or
therein. Tenant shall not suffer nor permit the Leased Property, or any portion
thereof, to be used in such a manner as (a) might impair, in Landlord’s
reasonable judgment, Landlord’s title thereto or to any portion thereof, or (b)
may reasonably allow a claim or claims for adverse usage or adverse possession
by the public, as such, or of implied dedication of the Leased Property or any
portion thereof.
4.2    Compliance with Legal and Insurance Requirements. Subject to the
provisions of Article 8, Tenant, at its sole expense, shall (a) comply with
Legal Requirements and Insurance Requirements in respect of the use, operation,
maintenance, repair, alteration and restoration of the Leased Property, and (b)
comply with all appropriate licenses, and other authorizations and agreements
required for any use of the Leased Property and Tenant’s Personal Property, if
any, then being made and which are material to the operation of the Leased
Property for the uses permitted by this Agreement, and for the proper operation
and maintenance of the Leased Property or any part thereof.


1240817
25

--------------------------------------------------------------------------------





4.3    Preservation and Enhancement of Leased Intellectual Property. » Following
the Commencement Date, Landlord and Tenant shall enter into a license agreement
with respect to the Leased Intellectual Property (the “Intellectual Property
License Agreement”), in form and substance reasonably acceptable to both
Landlord and Tenant, which Intellectual Property License Agreement shall provide
for Tenant’s right to use, on an exclusive basis, in the operation of the
Business or Businesses operated by Tenant at the Leased Property the Leased
Intellectual Property, subject to the right of Landlord, CNL or any Person
Controlling, Controlled by, or under common Control with CNL, to use the Leased
Intellectual Property in connection with the advertising, marketing, promotion
or description of its or their businesses or assets, whether to prospective
investors or others, in any offering statement, prospectus, or other similar
document or public filing or disclosure. Until such time as the Intellectual
Property License Agreement is executed by the parties, this Agreement shall
govern the parties’ rights and obligations with respect to the ownership and use
of the Leased Intellectual Property. Tenant hereby acknowledges the validity of
the Leased Intellectual Property and Landlord’s ownership thereof and the
goodwill pertaining thereto, and agrees that the benefit of and goodwill
associated with use of the Leased Intellectual Property by Tenant pursuant to
the terms of this Agreement shall likewise be owned by Landlord, subject to the
rights of Tenant under this Agreement and the Intellectual Property License
Agreement. Tenant hereby agrees that, should any right, title or interest in or
to any of the Leased Intellectual Property, or any part thereof, including any
copyright, trademark, or service mark related thereto become vested in Tenant as
the licensee under the Intellectual Property License Agreement, Tenant shall
hold the same in trust for Landlord, and shall, at the request of Landlord,
unconditionally assign any such right, title or interest to Landlord and such
rights shall automatically revert to Landlord upon expiration or termination of
this Agreement. To the extent that there is, now or in the future, any
copyrighted Leased Intellectual Property, Tenant hereby further agrees that all
rights in and to any new version, translation or arrangement of such copyrighted
Leased Intellectual Property, or other change in or to such copyrighted Leased
Intellectual Property created by Tenant, with Landlord’s prior written consent
or otherwise, shall be and shall remain the exclusive property of Landlord,
subject to Tenant’s rights hereunder and under the Intellectual Property License
Agreement, and the provisions of this Section 4.3 shall apply to the same.
Tenant and Landlord shall each cooperate with the other for the purpose of
protecting, preserving and enhancing the Leased Intellectual Property and
Landlord’s interest in the same. In furtherance of the foregoing, Tenant shall
have the right and obligation to assert and bring claims to protect and preserve
the Leased Intellectual Property and to join Landlord in bringing such claims;
provided, however, prior to Tenant bringing any such claim, Tenant shall notify
Landlord, in writing, and Landlord shall have twenty (20) Business Days
following receipt of such notice to notify Tenant, in writing, of its intent to
bring such claim in its own name, at Landlord’s sole cost and expense, in which
event Landlord shall be entitled to any monetary recovery. In the event that
Landlord shall decline to bring any such claim, then Tenant may bring such
claim, at Tenant’s sole cost and expense, in which event Tenant shall be
entitled to any monetary recovery. Tenant shall have the right following notice
to and approval by Landlord, which approval shall not be unreasonably withheld,
to file trademark and service mark applications in the name of Landlord, at
Tenant’s sole cost and expense, and Landlord shall reasonably cooperate in the
application to register, the registration of, and the maintenance and renewal of
registrations of trademarks and service marks. Tenant shall not itself and shall
not assist, permit, or encourage any third party to and will defend against, in
accordance


1240817
26

--------------------------------------------------------------------------------





with the provisions of this Section 4.3 and the Intellectual Property License
Agreement, an action by a third party to:
(a)    attack or challenge the validity of any of the Leased Intellectual
Property, any registrations or any other statutory or legal protection for any
of the Leased Intellectual Property in the United States or elsewhere, or to
Landlord’s rights relating to any of the Leased Intellectual Property or in any
such registrations; or
(b)    claim, use, or apply to register, record or file any trademark, service
mark, trade name, corporate name, business name, entity name, domain name,
copyright, design or other intellectual property that is identical with,
confusingly similar to, derived from or based on any of the Leased Intellectual
Property; or
(c)    use any name which constitutes a part of the Leased Intellectual
Property, as part of a trade, business, corporate, or other entity name, other
than in the course of Tenant’s Business; or
(d)    use any of the Leased Intellectual Property in any manner which is likely
to cause material harm to the goodwill attached thereto.
4.4    Environmental Matters.
4.4.1    Restrictions on Use. If, at any time prior to the termination of this
Agreement, Hazardous Materials (other than those maintained in accordance with
Legal Requirements) are discovered or Released in, on, at, under, from or about
the Leased Property, regardless of when such Hazardous Materials are believed or
known to have been Released in, on, at, under, from or about the Leased
Property, subject to Tenant’s right to contest the same in accordance with
Article 8, Tenant shall take all actions and incur any and all expenses, as may
be reasonably necessary and as may be required by any Government Agency or
Applicable Law: (a) to assess, clean up and remove from and about the Leased
Property all such Hazardous Materials thereon, (b) to contain and prevent any
further Release or threat of Release of such Hazardous Materials in, on, at,
under, from or about the Leased Property and (c) to use good faith efforts to
eliminate any further Release or threat of Release of such Hazardous Materials
in, on, at, under, from or about the Leased Property. Tenant shall promptly: (i)
upon receipt of notice or knowledge, notify Landlord in writing of any material
change in the nature or extent of Hazardous Materials at the Leased Property,
(ii) transmit to Landlord a copy of any Community Right to Know report which is
required to be filed by Tenant with respect to the Leased Property pursuant to
SARA Title III or any other Applicable Law, (iii) transmit to Landlord copies of
any citations, orders, notices or other Government Agency or third party
communications received by Tenant or its agents or representatives with respect
thereto (collectively, “Environmental Notice”), which Environmental Notice
requires a written response or any action to be taken and/or if such
Environmental Notice gives notice of and/or presents a material risk of any
material violation of any Applicable Law and/or presents a material risk of any
material cost, expense, loss or damage, singly or in the aggregate (an
“Environmental Obligation”), (iv) observe and comply with all Legal Requirements
relating to the use, maintenance and disposal of Hazardous Materials and all
orders or directives from any official, court or Government Agency of competent
jurisdiction relating to the use or maintenance or requiring the removal,
treatment, containment or other disposition thereof, and (e) pay or otherwise
dispose of any fine, charge or


1240817
27

--------------------------------------------------------------------------------





Imposition related thereto, unless Tenant shall contest the same in good faith
and by appropriate proceedings and the right to use and the value of the Leased
Property is not materially and adversely affected thereby.
4.4.2    Nature of Relationship. Nothing contained in this Agreement shall be
deemed to create any relationship between the Landlord and Tenant other than the
relationship of Landlord and Tenant.
4.4.3    INDEMNIFICATION. TENANT AGREES TO INDEMNIFY, INSURE, PAY AND DEFEND,
SAVE AND HOLD HARMLESS LANDLORD, ITS TRUSTEES, DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES AND BENEFICIARIES, AND ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS
WITH RESPECT TO THIS AGREEMENT (COLLECTIVELY, THE “INDEMNITEES” AND,
INDIVIDUALLY, AN “INDEMNITEE”) FOR, FROM AND AGAINST ANY AND ALL LOSS,
LIABILITY, DEBTS, LIENS, CLAIMS, CAUSES OF ACTION, ADMINISTRATIVE ORDERS OR
NOTICES, COSTS, FINES, PENALTIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IMPOSED UPON, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE RESULTING FROM, EITHER DIRECTLY OR INDIRECTLY, THE
PRESENCE DURING THE TERM IN, UPON OR UNDER THE SOIL OR GROUND WATER OF THE
LEASED PROPERTY OR ANY PROPERTIES SURROUNDING THE LEASED PROPERTY OF ANY
HAZARDOUS MATERIALS IN VIOLATION OF ANY APPLICABLE LAW OR OTHERWISE, EXCEPT TO
THE EXTENT THE SAME ARISE FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
INDEMNITEE. THIS DUTY INCLUDES, BUT IS NOT LIMITED TO, COSTS ASSOCIATED WITH
PERSONAL INJURY OR PROPERTY DAMAGE CLAIMS AS A RESULT OF THE PRESENCE PRIOR TO
THE EXPIRATION OR SOONER TERMINATION OF THE TERM AND THE SURRENDER OF THE LEASED
PROPERTY TO LANDLORD IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OF HAZARDOUS
MATERIALS IN, UPON OR UNDER THE SOIL OR GROUND WATER OF THE LEASED PROPERTY IN
VIOLATION OF ANY APPLICABLE LAW. UPON NOTICE FROM THE INDEMNIFIED PARTY AND ANY
OTHER OF THE INDEMNITEES, THE INDEMNIFYING PARTY SHALL UNDERTAKE THE DEFENSE, AT
ITS SOLE COST AND EXPENSE, OF ANY INDEMNIFICATION DUTIES SET FORTH HEREIN, IN
WHICH EVENT, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR PAYMENT OF ANY
DUPLICATIVE ATTORNEYS’ FEES INCURRED BY THE OTHER PARTY OR ANY INDEMNITEE.
4.4.4    Survival. As to conditions which exist prior to the expiration or
sooner termination of this Agreement, the provisions of this Section 4.4 shall
survive the expiration or earlier termination of this Agreement for a period of
one (1) year after such expiration or termination.
ARTICLE 5     MAINTENANCE AND REPAIRS


5.1    Maintenance and Repair.
5.1.1    Tenant’s Obligations. Tenant shall, at its sole cost and expense
(except as expressly provided herein), keep the Leased Property in good order
and repair, reasonable wear and


1240817
28

--------------------------------------------------------------------------------





tear excepted, and shall promptly make all necessary and appropriate repairs and
replacements thereto of every kind and nature, whether interior or exterior,
structural or nonstructural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to the commencement of the
Term. All repairs shall be made in a good, workmanlike manner, consistent with
industry standards for like repairs of a similar nature in like locales, in
accordance with all applicable federal, state and local statutes, ordinances,
laws, codes, rules and regulations relating to any such work. Tenant’s
obligations under this Section 5.1.1 shall be limited in the event of any
casualty or Condemnation as set forth in Sections 10.2 and 11.2 and Tenant’s
obligations with respect to Hazardous Materials are as set forth in Section 4.4.
Tenant shall, at Tenant’s sole cost and expense, (i) maintain the Leased
Property in good repair and working condition, clean and attractive to tourists
and patrons of the Leased Property, and in accordance with all safety and
maintenance requirements of Government Agencies and shall make such maintenance,
repairs and alterations as necessary for such purposes, (ii) cause inspections
to be made of all lift equipment on such basis as is in accordance with all
requirements of Government Agencies and the customary practices of a prudent
operator, and (iii) not commit waste or permit impairment or deterioration of
the Leased Property (normal wear and tear excepted); (iv) not abandon the Leased
Property; (v) comply in all material respects with all Permitted Encumbrances
(to the extent such Permitted Encumbrances impose obligations on the owner or
lessee of the Leased Property), all Legal Requirements and all Applicable Laws;
(vi) provide prompt written notification to Landlord of any material adverse
change to the Leased Property, such as a major avalanche or landslide, or any
other material change to any environmental condition, including, without
limitation, a material change in the presence of biocontaminants, such as mold;
(vii) promptly undertake appropriate assessment, remedial and preventative
actions sufficient to meet any guidelines or regulations adopted by applicable
Government Agencies or standards generally employed by similar ski resort
facilities in the region in connection with the safety of the ski operations and
operating equipment. In the event of mold contamination in any of the Leased
Improvements, Tenant shall undertake or cause to be undertaken at Tenant’s sole
cost and expense (a) removal of the mold, (b) abatement of the underlying cause
of mold (including water intrusion), and (c) repair of any leaks and associated
water damage at the Leased Property.
If Landlord notifies Tenant in writing of the need for Tenant to undertake
repairs and maintenance in accordance with the provisions of this Section 5.1,
specifying the items of repair or maintenance in question, Tenant shall respond
within ten (10) Business Days as to Tenant’s planned course of action with
respect to the specific items identified by Landlord, or as to such items which
Tenant feels are inappropriate, except in the case of an emergency in which
event the Tenant shall respond as quickly as the emergency requires. If Tenant
disputes the Landlord’s determination that repair or maintenance is needed, or
otherwise fails thereafter to promptly undertake such repairs and maintenance
identified by Landlord, Landlord may, at Landlord’s option, request arbitration
for resolution of the dispute. As a result of such repair or maintenance
failure, Landlord shall have (i) all rights available at law or otherwise
available hereunder, and (ii) the right to specific performance of the Tenant’s
obligations if the arbitrator so awards it. If the arbitrator awards specific
performance to Landlord, such award shall be binding upon the Tenant and
enforceable in the courts. The prevailing party in any such arbitration and/or
in obtaining a court order shall be entitled to all costs and expenses incurred
in connection therewith. If the arbitrator


1240817
29

--------------------------------------------------------------------------------





or courts do not specify the time within which such repair or maintenance must
be carried out, then the Tenant shall present a plan for rectification to the
Landlord and shall promptly carry out such plan, acting reasonably.
5.1.2    Reserve.
(a)    Landlord shall establish an interest bearing reserve account in the name
of Landlord naming Landlord’s and Tenant’s designee(s) as authorized signatories
(the “Reserve”) in a bank designated by Landlord and approved by Tenant, or such
other type of investment account as may be approved by Tenant (which approval,
in each case, shall not be unreasonably withheld, conditioned or delayed). All
interest earned on the Reserve shall be added to and remain a part of the
Reserve. The purpose of the Reserve is to cover the cost of the following,
including lease or rent payments under any capital lease in connection with the
same, which decision to lease and payment amount have been approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed:
(i)    Replacements, renewals and additions to the Resort Personal Property and
the furniture, furnishings, fixtures and equipment on the Leased Property;
(ii)    Repairs, renovations, renewals, additions, alterations, improvements or
replacements and maintenance to the Leased Property and the Resort Personal
Property, all of which are routine or non-major and which are normally
capitalized under GAAP, or which have historically been capitalized by Tenant
prior to any change in GAAP during the Term of this Agreement, including,
without limitation, exterior and interior repainting, resurfacing building
walls, floors, roofs, parking areas, and replacing equipment used in the
operation of the Resort Personal Property and the Leased Property; and
(iii)    Repairs, alterations, improvements, renewals, replacements and
additions, all of which are non-routine or major, to the Leased Improvements and
the Resort Personal Property which are not covered under Sections 5.1.2(a)(i) or
5.1.2(a)(ii) above and which are normally capitalized under GAAP, or which have
historically been capitalized by Tenant prior to any change in GAAP during the
Term of this Agreement, including, without limitation, repairs, alterations,
improvements, renewals, replacements and additions to the structure, the
exterior facade, the mechanical, electrical, heating, ventilating, air
conditioning, plumbing and vertical transportation elements of the Leased
Improvements (“Major Capital Expenditures”). Major Capital Expenditures shall
also include all costs associated with any removal or remediation of Hazardous
Materials regardless of whether such costs are normally capitalized under GAAP.
(iv)    the cost of lease or rent payments under any capital lease set forth on
attached Schedule 5.1.2(a)(iv) or otherwise approved by Landlord in Landlord’s
sole and absolute discretion (each an "Approved Capital Lease"). If,


1240817
30

--------------------------------------------------------------------------------





during the Term of this Agreement Tenant shall acquire title to any property
which is the subject of an Approved Capital Lease, Tenant shall, upon Landlord's
election, transfer title to such property to Landlord (or, at Landlord's
election, Landlord’s designee). If, during the Term of this Agreement, Tenant
shall be entitled to acquire title to any property which is the subject of an
Approved Capital Lease, Tenant shall provide written notice to Landlord thirty
(30) days prior to the vesting of Tenant's right to take title to such property,
and: (i) if the underlying Approved Capital Lease permits title to such property
to be vested directly in a third party, Tenant shall, upon Landlord's election,
cause title to such property to be vested in Landlord (or, at Landlord's
election, Landlord’s designee); (ii) if the underlying Approved Capital Lease
neither prohibits nor expressly permits title to such property to be vested
directly in a third party, Tenant shall, upon Landlord's election, use
commercially reasonable efforts to cause title to such property to be vested in
Landlord (or, at Landlord's election, Landlord’s designee); and (iii) in all
other cases, including if the underlying Approved Capital Lease expressly
prohibits Tenant from causing title to such property to be vested directly in a
third party, Tenant shall, at Landlord's election, acquire title to such
property and transfer of title to such property to Landlord (or, at Landlord's
election, Landlord’s designee).
(b)    For the period commencing with the Commencement Date and ending December
31, 2009, (i) Tenant shall transfer (as of the end of each Fiscal Quarter) into
the Reserve an amount equal to one-fourth (1/4th) of the Applicable Reserve
Amount, and (ii) at the time Tenant provides Landlord the periodic financial
statements described in Section 17.2 hereof, Tenant shall also deliver to
Landlord a statement setting forth the total amount of deposits made to and
expenditures from the Reserve for the preceding Fiscal Quarter. For the period
commencing January 1, 2010 and continuing throughout the Term, (i) not later
than ten (10) days following the end of each Accounting Period, Tenant shall
transfer into the Reserve an amount equal to the Applicable Reserve Amount for
the immediately preceding Accounting Period, and (ii) at the time Tenant
provides Landlord the periodic financial statements described in Section 17.2
hereof, Tenant shall also deliver to Landlord a statement setting forth the
total amount of deposits made to and expenditures from the Reserve for the
preceding Accounting Period.
(c)    Not later than sixty (60) days prior to the end of each Fiscal Year,
Tenant shall prepare an estimate (the “Reserve Estimate”) of Reserve
expenditures anticipated during the ensuing Fiscal Year (a “Reserve Estimate
Year”) and shall submit such Reserve Estimate to Landlord for its approval
(which approval shall not be unreasonably withheld, conditioned or delayed).
Following Tenant’s submittal of such Reserve Estimate, Tenant may submit to
Landlord any changes Tenant reasonably desires to the Reserve Estimate, and
Landlord agrees to not unreasonably withhold, condition or delay its consent to
any change to such Reserve Estimate requested by Tenant. The Reserve Estimate
budget approved by Landlord for each Reserve Estimate Year may include a
separate discretionary line item equivalent to ten percent (10%) of the
projected contributions by Tenant into the Reserve for such Reserve Estimate
Year which Tenant shall be entitled to expend, in its discretion, for items that
are appropriately to be funded with Reserve funds pursuant to this


1240817
31

--------------------------------------------------------------------------------





Article 5. Landlord shall not unreasonably withhold, condition or delay its
approval of any Major Capital Expenditures set forth in the Reserve Estimate as
are required, in Tenant’s reasonable judgment, for the Leased Property and the
Resort Personal Property to comply with the Product Standards or for costs
associated with the removal or remediation of Hazardous Materials. If Tenant
does not receive Notice of Landlord’s disapproval of the Reserve Estimate within
thirty (30) days after delivery of the Reserve Estimate to Landlord, then
Landlord shall be deemed to have approved the Reserve Estimate. In the event
Landlord disapproves the Reserve Estimate, Landlord’s Notice shall identify the
disapproved items and give the reason(s) for their disapproval in reasonable
detail on a line item basis. Items not identified as disapproved or for which
the reasons for such disapproval are not given in reasonable detail on a line
item basis in such Landlord’s Notice shall be deemed approved. In the event
Landlord timely disapproves any Reserve Estimate or any item within any Reserve
Estimate, then, following the negotiation period specified in Section 19.1,
Tenant may submit the matter for resolution by arbitrators in accordance with
the provisions of Section 19.2, and the arbitrators shall determine whether or
not Tenant or Landlord acted reasonably in determining that the disputed item or
items are needed or not needed for the Leased Property and/or the Resort
Personal Property to comply with the Product Standards or for the costs
associated with the removal or remediation of Hazardous Materials. Other than as
set forth above, Landlord may withhold its approval of any portion of the
Reserve Estimate in its sole and absolute discretion.
(d)    All expenditures from the Reserve for the items described in Section
5.1.2(a) shall be as required (as to both the amount of each such expenditure
and the timing thereof): (i) by reason of any Legal Requirement imposed by any
Government Agency or otherwise required (as determined by Tenant in its
reasonable judgment) for the continued safe and orderly operation of the Leased
Property and/or the Resort Personal Property; or (ii) in Tenant’s reasonable
judgment, to keep the Leased Property and the Resort Personal Property in a
first-class, competitive, efficient and economical operating condition
consistent with the standards of other comparable ski area resort facilities of
a similar nature (clauses (i) and (ii) collectively, the “Product Standards”).
(e)    Tenant shall from time to time make expenditures from the Reserve as it
deems necessary in accordance with Sections 5.1.2(a), (c) and Section 5.1.2(g).
Tenant shall provide to Landlord, within thirty (30) Business Days after the end
of each Accounting Period, a statement setting forth Reserve expenditures made
to date during the Reserve Estimate Year setting forth in sufficient detail
those expenditures made for the Leased Property hereunder and for the Resort
Personal Property under the Personal Property Lease. Expenditures from the
Reserve shall not be subject to Landlord’s approval if they were included in the
Reserve Estimate that was previously approved by the Landlord.
(f)    All funds in the Reserve, all interest earned thereon and all property
purchased with funds from the Reserve shall be and remain the property of
Landlord, or TRS Corp., in the case of property purchased with funds from the
Reserve which relate to replacements or improvements to the Resort Personal
Property, subject to Tenant’s rights in and to such property pursuant hereto, or
pursuant to the Personal Property Lease. Following


1240817
32

--------------------------------------------------------------------------------





the expiration or earlier termination of this Agreement and payment in full on
all contracts entered into prior to such expiration or termination for work to
be done or furniture, furnishings, fixtures and equipment to be supplied in
accordance with this Section 5.1.2 out of the Reserve, control over the Reserve
shall be transferred from Tenant to TRS Corp. or to Landlord, as applicable.
(g)    Notwithstanding anything herein to the contrary, not later than two (2)
Business Days prior to Tenant making any expenditure from the Reserve, Tenant
shall prepare and submit a package of invoices and other documentation
supporting the then proposed expenditure to Landlord for its approval (the
“Expenditure Documents”). If Tenant does not receive Notice of Landlord’s
disapproval of the Expenditure Documents within two (2) Business Days after
delivery of the same to Landlord, then Tenant shall be permitted to make such
expenditure. In the event Landlord disapproves the Expenditure Documents,
Landlord’s Notice shall identify the disapproved items and/or requests for
additional information. In the event that Landlord timely disapproves the
Expenditure Documents, Tenant shall supplement and/or resubmit to Landlord,
subject to the time approval periods set forth in this Section 5.1.2(g).
(h)    If Landlord wishes to grant in favor of any Mortgagee a security interest
in Landlord’s interest in the Reserve or create another encumbrance on
Landlord’s interest in the Reserve, all or any part of the existing or future
funds therein, or any general intangible in connection therewith, Tenant shall
join in the instrument granting such security interest or creating such other
encumbrance. The form and substance of such instrument shall be as reasonably
required by the Mortgagee, and Tenant shall not unreasonably withhold, delay or
condition its execution of such security instrument.
5.1.3    Landlord’s Funding.
(a)    Landlord shall not, under any circumstances, be required to build or
rebuild any Improvement on the Leased Property, or to make any repairs,
replacements, alterations, restorations or renewals of any nature or description
to the Leased Property, whether ordinary or extraordinary, structural or
nonstructural, foreseen or unforeseen, to maintain the Leased Property in any
way, or, except as provided in Section 5.1.3(b), to make any expenditure
whatsoever with respect thereto, provided, however, that the foregoing shall not
be construed or interpreted as limiting Tenant’s right to utilize the Reserve in
the manner provided by this Agreement. Except as otherwise expressly provided in
this Agreement, Tenant hereby waives, to the maximum extent permitted by law,
the right to make repairs at the expense of Landlord pursuant to any law in
effect on the Commencement Date or thereafter enacted. Landlord shall have the
right to give, record and post, as appropriate, notices of non-responsibility
under any mechanic’s lien laws now or hereafter existing.
(b)    If, at any time, funds in the Reserve shall be insufficient or are
reasonably projected by Tenant to be insufficient for necessary and permitted
expenditures thereof or funding is necessary for approved, deemed approved or
non-approved Major Capital Expenditures, Tenant may, at its election, give
Landlord Notice thereof, which Notice shall set forth, in reasonable detail, the
nature of the required or permitted action, the


1240817
33

--------------------------------------------------------------------------------





estimated cost thereof and the time or times when such funds are required (which
time or times will not be less than twenty (20) Business Days after such
Notice). Landlord shall have the right, but not the obligation, to disburse such
required funds into the Reserve (or, if Landlord shall so elect, directly to the
Person performing the required work, provided such Person is then contractually
entitled to receive such funds) and, upon such disbursement (but no sooner than
the time that Tenant indicated in such Notice that such funds were required),
the Lease Basis shall be increased in an amount equal to one hundred fifty
percent (150%) of the out-of-pocket costs reasonably incurred by Landlord
pursuant hereto (except to the extent that Tenant is obligated to, and does in
fact, reimburse Landlord for such expenses pursuant to the terms hereof);
provided, however, that if the disbursement of funds relates to the Hazardous
Materials under Section 4.4 resulting from Landlord’s gross negligence or
willful misconduct, there shall be no increase to the Lease Basis.
Notwithstanding anything herein to the contrary, with respect to Major Capital
Expenditures, the one hundred fifty percent (150%) rate set forth in the
immediately preceding sentence shall not apply to the 2009 Reserve Estimate. If
Landlord determines it does not wish to disburse such funds, it shall give
Tenant Notice of such determination within such twenty (20)-Business Day period,
and failure to give Tenant Notice of such determination shall be deemed a
refusal by Landlord to disburse such funds.
5.1.4    Nonresponsibility of Landlord. All materialmen, contractors, artisans,
mechanics and laborers and other persons contracting with Tenant with respect to
the Leased Property, or any part thereof, are hereby charged with notice that
liens on the Leased Property or on Landlord’s interest therein are expressly
prohibited and that they must look solely to Tenant to secure payment for any
work done for, or materials furnished to, Tenant or for any other purpose during
the Term of this Agreement. Nothing contained in this Agreement shall be deemed
or construed in any way as constituting the consent or request of Landlord,
express or implied, by inference or otherwise, to any contractor, subcontractor,
laborer or materialman for the performance of any labor or the furnishing of any
materials for any alteration, addition, improvement or repair to the Leased
Property, or any part thereof, or as giving Tenant any right, power or authority
to contract for or permit the rendering of any services or the furnishing of any
materials that would give rise to the filing of any lien against the Leased
Property, or any part thereof, or to subject Landlord’s estate in the Leased
Property, or any part thereof, to liability under any mechanic’s lien law of the
State in any way, it being expressly understood Landlord’s estate shall not be
subject to any such liability.
5.1.5    Limitation on Tenant’s Obligations. Tenant’s obligations under this
Section 5.1 shall be limited in the event of any loss, damage, destruction or
Condemnation as set forth in Sections 10.2 and 11.2 and Tenant’s obligations
with respect to Hazardous Materials are as set forth in Section 4.4.
5.2    Tenant’s Personal Property. At the expiration or earlier termination of
the Term, Landlord may, in its sole and absolute discretion, elect either (a) to
give Tenant Notice that Tenant shall be required, within thirty (30) Business
Days after such expiration or termination, to remove all of Tenant’s Personal
Property from the Leased Property or (b) to pay Tenant within thirty (30)
Business Days after such expiration or termination the lesser of the fair market
value or Tenant’s


1240817
34

--------------------------------------------------------------------------------





book value of such Tenant’s Personal Property. Failure of Landlord to make such
election shall be deemed an election to proceed in accordance with clause (b)
preceding.
5.3    Yield Up. Upon the expiration or earlier termination of this Agreement,
Tenant shall vacate and surrender the Leased Property to Landlord in
substantially the same condition in which the Leased Property was in on the
Commencement Date, except as repaired, replaced, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Agreement,
reasonable wear and tear and Condemnation (and casualty damage, in the event
that this Agreement is terminated following a casualty in accordance with
Article 10) excepted. In addition, as of the expiration or earlier termination
of this Agreement, Tenant shall reasonably cooperate with Landlord or Landlord’s
nominee in connection with Landlord’s efforts to transfer, or cause the
transfer, to Landlord or Landlord’s nominee, and the processing of all
applications for, licenses, operating permits and other governmental
authorizations and all contracts entered into by Tenant, including contracts
with governmental or quasi-governmental entities which may be necessary for the
use and operation of the Leased Property as then operated, but excluding (a) all
insurance contracts and multi-property contracts not limited in scope to the
Leased Property or this Agreement, (b) all contracts and leases with Affiliated
Persons of Tenant, and (c) utility deposits. Each party shall bear its own costs
in connection with such efforts. Landlord shall indemnify, insure, pay, defend,
save and hold harmless Tenant for all loss, liability, claims, damage, costs and
expenses (including reasonable attorneys’ fees) arising from acts or omissions
by Landlord or Landlord’s nominee under such contracts subsequent to the date of
transfer thereof to Landlord or Landlord’s nominee; and Tenant shall indemnify,
insure, pay defend, save and hold harmless Landlord for all loss, liability,
claims, damage, costs and expenses (including reasonable attorneys’ fees)
arising from acts or omissions by Tenant under such contracts prior to the date
of transfer thereof to Landlord or Landlord’s nominee.
5.4    Cash Management. Notwithstanding any provision in this Agreement to the
contrary, Tenant and Landlord acknowledge that, if ever a First Mortgage Loan
(and any refinancings, renewals, modifications, consolidations, replacements,
substitutions and extensions thereof) is outstanding, Minimum Rent and
Additional Minimum Rent may be required to be deposited in a cash management
account in lieu of being paid to Landlord (the “Cash Management Account”) but
such deposits shall not be required to be made any sooner than the dates that
such Minimum Rent and Additional Minimum Rent is due and payable hereunder. All
such deposits made in the Cash Management Account shall be fully credited, when
made, against Tenant’s obligations to pay the Minimum Rent and Additional
Minimum Rent.
ARTICLE 6     IMPROVEMENTS


6.1    Improvements to the Leased Property. Except as otherwise provided in this
Agreement, Tenant shall not undertake any material improvement or alteration to
the Leased Property without the prior written consent of Landlord, which consent
will not be unreasonably withheld, conditioned or delayed, and shall not finance
the cost of any construction of any improvement or alteration by the granting of
a lien on or security interest in the Leased Property, or Tenant’s interest
therein, without the prior written consent of Landlord, which consent may be
withheld by Landlord in Landlord’s sole discretion. Any such improvements shall,
unless otherwise


1240817
35

--------------------------------------------------------------------------------





previously removed in accordance with the terms of this Agreement, upon the
expiration or sooner termination of this Agreement, remain or pass to and become
the property of Landlord unless otherwise previously removed in accordance with
the terms of this Agreement.
6.2    Permitted Renovations. The activities permitted pursuant to Section 6.2.1
and Section 6.2.2 below shall collectively constitute “Permitted Renovations”.
6.2.1    Minor Alterations. Landlord agrees that certain alterations, changes,
additions, improvements and renovations may be undertaken by Tenant from time to
time without Landlord’s prior consent which are not encompassed within the
definition of the term “Major Alterations”; provided, however, that the same
shall not weaken or impair the structural integrity or strength of the Leased
Improvements, or materially alter their exterior design or appearance in a
manner which affects the character or suitability of, or materially impairs the
use of any of the service facilities located in, or fundamentally affects the
character or suitability of, the Leased Improvements for the Permitted Use
specified in Section 4.1.1 above or materially lessens or impairs their value
(“Minor Alterations”).
6.2.2    Additions, Expansions and Structural Alterations. Except as expressly
permitted in Section 6.2.1 above, nothing in this Article 6 or elsewhere in this
Agreement shall be deemed to authorize Tenant without Landlord’s prior written
consent to construct and erect any additions to or expansions of the Leased
Improvements, or perform any alterations (i) the cost of which exceed the
Alterations Threshold Amount (as herein defined); (ii) which are of a structural
nature (for purposes of this Section 6.2.2 (ii), alterations of a “structural”
nature shall not include removing, adding, modifying or relocating, (a) non-load
bearing walls or other partitions, (b) doors, (c) non-major plumbing or
electrical work, or (d) fixtures or equipment, or any alterations of a similar
nature, provided, in each case, that such removal, addition, modification or
relocation will not weaken or adversely impact the structural integrity or
strength of the Leased Improvements or any portion thereof); or, (iii) which
involve moving ski trails, lifts, lift stations, bridges or base areas or
otherwise have the effect of materially altering the circulation of skiers,
snowboarders or other patrons of the Businesses to, from or within the Leased
Property (the foregoing are herein collectively referred to herein as the “Major
Alterations”); it being understood that Tenant may do so only with the prior
written consent and approval of Landlord, which consent and approval shall be
given in Landlord’s reasonable discretion and may be conditioned upon the
payment by Tenant to Landlord of all reasonable out-of-pocket costs reasonably
incurred by Landlord in evaluating the same. The term “Alterations Threshold
Amount” shall mean the amount of Two Hundred Thousand and No/100 Dollars
($200,000.00) for the first Reserve Estimate Year. Thereafter, the then
Alterations Threshold Amount shall automatically increase each subsequent
Reserve Estimate Year by the same percentage as the Index increases each Reserve
Estimate Year above the Index in the prior Reserve Estimate Year.
Notwithstanding the foregoing, alterations, changes, additions, improvements and
renovations in or to the structures and developments described on Schedule 6.2.2
have been deemed approved by Landlord, subject to the terms and conditions of
Section 6.3 and Section 6.4.
6.2.3    Bond Requirement for Major Alterations Costing More Than the
Alterations Threshold Amount. If the cost of labor and materials of any Major
Alteration (exclusive of so-called “soft” costs including, without limitation,
design, architect, engineering and permit fees and


1240817
36

--------------------------------------------------------------------------------





expenses) are reasonably anticipated to exceed the “Bond Threshold Amount” (as
hereinafter defined) for the Reserve Estimate Year in question, and the costs of
such Major Alteration are to be paid by Tenant from Tenant’s own funds and not
from the Reserves, Landlord shall be entitled to condition its consent and
approval as provided in Section 6.2.2 upon Tenant giving Landlord reasonable
assurances that Tenant has the financial capability and resources to complete
them or, at Tenant’s option, Tenant may, in lieu of or in addition to such
assurances, provide Landlord with a bond, letter of credit, cash escrow deposit,
or other security reasonably satisfactory to Landlord, to secure the payment for
and timely completion of such Major Alteration. The term “Bond Threshold Amount”
shall mean the amount of Two Hundred Thousand and No/100 Dollars ($200,000.00)
for the first Reserve Estimate Year. Thereafter, the then Bond Threshold Amount
shall automatically increase each subsequent Reserve Estimate Year by the same
percentage as the Index increases each Reserve Estimate Year above the Index in
the prior Reserve Estimate Year.
6.3    Conditions to Major Capital Expenditures, Permitted Renovations and Major
Alterations. In connection with Major Capital Expenditures and expenditures from
Reserves for Permitted Renovations and Major Alterations at the Leased Property,
the following conditions shall be met, except as otherwise provided below:
(a)    Before the commencement of any such work, other than Minor Alterations,
plans and specifications therefor, or a detailed itemization thereof, prepared
by a licensed architect approved by Landlord, or other design professional
appropriate under the circumstances approved by Landlord, shall be furnished to
Landlord for its review and approval, which approvals shall not be unreasonably
withheld, conditioned or delayed. Such approvals shall not constitute Landlord’s
agreement that the plans and specifications are in compliance with Applicable
Laws or an assumption by Landlord of any liability in connection with the work
contemplated thereunder. In connection with any work to be performed in
connection with Major Capital Expenditures, upon the request of Landlord, Tenant
shall (i) collaterally assign to Landlord and/or any Mortgagee, all construction
contracts or agreements, including architect, contractor, engineer or surveyor
agreements, and all plans and specifications, permits, warranties or guarantees
and any other documents relating to such work pursuant to a form of collateral
assignment reasonably acceptable to Tenant, Landlord and Landlord’s Mortgagee,
and (ii) provide to Landlord copies of documentation reasonably requested by
Landlord evidencing completion of design and construction milestones.
(b)    Before the commencement of any such work Tenant shall obtain, to the
extent required by Applicable Law, the approval thereof by all Government
Agencies having or claiming jurisdiction of or over the Leased Property and with
any public utility companies having an interest therein. In connection with any
such work Tenant shall comply with all Legal Requirements, and Applicable Laws
of all other Government Agencies having or claiming jurisdiction of or over the
Leased Property, and of all their respective departments, bureaus and offices,
and with the requirements and regulations, if any, of such public utilities, of
the insurance underwriting board or insurance inspection bureau having or
claiming jurisdiction, or any other body exercising similar functions, and of
all insurance


1240817
37

--------------------------------------------------------------------------------





companies then writing the policies required to be carried by Tenant pursuant to
Article 9 covering the Leased Property, or any part thereof.
(c)    Tenant represents and warrants to Landlord that all such work will be
performed in a good and workmanlike manner and substantially in accordance with
the plans and specifications therefor approved by Landlord, the terms,
provisions and conditions of this Agreement and all governmental requirements.
(d)    Subject to the provisions of Section 24.1, Landlord shall have the right,
at Tenant’s expense, to inspect any such work at all times during normal working
hours using such inspector(s) as it may reasonably deem necessary, so long as
such inspections do not unreasonably interfere with Tenant’s work (but Landlord
shall not thereby assume any responsibility for the proper performance of the
work in accordance with the terms of this Agreement, nor any liability arising
from the improper performance thereof).
(e)    All such work shall be performed subject to the terms in Article 7 herein
free of any liens on Landlord’s fee simple interest, leasehold or other interest
in the Leased Property, as applicable, or on Tenant’s leasehold interest in the
Leased Property.
(f)    Upon substantial completion of any such work, Tenant shall procure a
certificate of occupancy or other final approvals, if applicable, from the
appropriate Government Agencies and provide copies of same to Landlord.
(g)    Tenant shall, and hereby agrees to, indemnify, pay, insure, defend, save
and hold harmless Landlord and its Affiliated Persons from and against and
reimburse Landlord for any and all loss, damage, claim, cost, liability, fee and
expense (including, without limitation, reasonable attorneys’ fees based upon
service rendered at hourly rates) incurred by or asserted against Landlord which
is occasioned by or results, directly or indirectly, from any such work
conducted upon the Leased Property, whether or not the same is caused by or is
the fault of Tenant or any agent, employee, manager, contractor, subcontractor,
laborer, supplier, or materialman or other third party, but Tenant shall not be
obligated to indemnify Landlord from any loss as aforesaid caused by Landlord’s
gross negligence or willful misconduct.
6.4    Salvage. Other than Tenant’s Personal Property, all materials (inclusive
of timber) which are scrapped or removed in connection with the making of
repairs, alterations, improvements, renewals, replacements and additions
pursuant to Article 5 and the making of Permitted Renovations pursuant to this
Article 6 shall be disposed of by Tenant, and the net proceeds thereof, if any,
shall be deposited in the Reserve.
6.5    Project Budget Overruns. Other than as specifically set forth herein,
Landlord shall not be responsible for the cost of any future improvements or
Permitted Renovations contemplated or permitted hereby. Landlord shall have the
right to review and approve a budget for any future improvements or Permitted
Renovations which Landlord agrees to fund. With respect to any future
improvement or Permitted Renovation which Landlord agrees to fund, all such
amounts shall be added to and become a part of the Lease Basis. Further,
Landlord agrees that it will fund up to ten


1240817
38

--------------------------------------------------------------------------------





percent (10%) in excess of the original budget, but shall have no responsibility
to fund any costs which, in the aggregate, exceed one hundred and ten percent
(110%) of the approved budgeted amount for such future improvement or Permitted
Renovation. Landlord may withhold its approval of any other budget in its sole
and absolute discretion. To the extent that Landlord agrees to fund such amounts
in excess of one hundred and ten percent (110%) of the approved budgeted amount
for any future improvement or Permitted Renovation, one hundred and fifty
percent (150%) of such excess amounts funded by Landlord shall be added to and
become a part of Lease Basis. Tenant acknowledges that any expenditure in excess
of one hundred and ten percent (110%) of the approved budgeted amount for such
future improvement or Permitted Renovation, and any other expenditure for future
improvements or Permitted Renovations, may be subject to Landlord obtaining the
approval of such expenditure by the board of directors of the Parent of
Landlord.
ARTICLE 7     LIENS


7.1    Liens, Generally. Subject to Article 8, Tenant shall not, directly or
indirectly, create or allow to remain and shall promptly discharge, at its
expense, any lien, attachment, title retention agreement or claim upon the
Leased Property or Tenant’s leasehold interest therein or any attachment, levy,
claim or encumbrance in respect of the Rent, other than (a) Permitted
Encumbrances, (b) restrictions, liens and other encumbrances which are consented
to in writing by Landlord, (c) liens for those taxes of Landlord which Tenant is
not required to pay hereunder, (d) Subleases permitted by Article 16, (e) liens
for Impositions or for sums resulting from noncompliance with Legal Requirements
so long as (i) the same are not yet due and payable, or (ii) are being contested
in accordance with Article 8, (f) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable (but will be paid in full by Tenant) or are for sums that
are being contested in accordance with Article 8, (g) any Mortgages or other
liens which are the responsibility of Landlord pursuant to the provisions of
Article 20, and (h) Landlord Liens.
7.2    Construction or Mechanics Liens. Landlord’s interest in the Leased
Property shall not be subjected to Liens of any nature by reason of Tenant’s
construction, alteration, renovation, repair, restoration, replacement or
reconstruction of any improvements on or in the Leased Property, or by reason of
any other act, error or omission of Tenant (or of any Person claiming by,
through or under Tenant), including, but not limited to, construction,
mechanics’ and materialmen’s liens. All Persons dealing with Tenant are hereby
placed on notice that such Persons shall not look to Landlord or to Landlord’s
credit or assets (including Landlord’s interest in the Leased Property) for
payment or satisfaction of any obligations incurred in connection with the
construction, alteration, renovation, repair, restoration, replacement or
reconstruction thereof by or on behalf of Tenant. Tenant has no power, right or
authority to subject Landlord’s interest in the Leased Property to any
construction, mechanic’s or materialmen’s lien or claim of lien. If a Lien, a
claim of lien or an order for the payment of money shall be imposed against the
Leased Property on account of work performed, or alleged to have been performed,
for or on behalf of Tenant, Tenant shall, within thirty (30) days after written
notice of the imposition of such Lien, claim or order, cause the Leased Property
to be released therefrom by the payment of the obligation secured thereby or by
furnishing a bond or by any other method prescribed or permitted by law. If a
Lien is released, Tenant shall thereupon furnish Landlord with a written
instrument of release which has been recorded or filed


1240817
39

--------------------------------------------------------------------------------





in the appropriate office of land records of the county in which the Leased
Property is located, and otherwise sufficient to establish the release as a
matter of record. Landlord shall have the right at any time and from time to
time to post and maintain on the Land and Leased Improvements such notices as
Landlord reasonably deems necessary to protect the Leased Property and Landlord
from mechanics’ liens, materialmen’s liens, or any other liens. In any event,
subject to Section 7.3 below, Tenant shall pay when due all claims for labor or
materials furnished to or for Tenant at or for use in the Land and Leased
Improvements. Subject to Section 7.3 below, Tenant shall not permit any
mechanics’ or materialmen’s liens to be levied against the Leased Property for
any labor or material furnished to Tenant or claimed to have been furnished to
Tenant or to Tenant’s agents or contractors in connection with work of any
character performed or claimed to have been performed on the Land or the Leased
Improvements by or at the direction of Tenant, and shall promptly cause the
release of any such liens as provided hereinabove.
7.3    Contest of Liens. Tenant may, at its option, contest the validity of any
Lien or claim of lien if Tenant shall have first posted an appropriate and
sufficient bond in favor of the claimant or paid the appropriate sum into court,
if permitted by and in strict compliance with Applicable Laws, and thereby
obtained the release of the Leased Property from such Lien. If judgment is
obtained by the claimant under any Lien, Tenant shall pay the same immediately
after such judgment shall have become final and the time for appeal therefrom
has expired without appeal having been taken. Tenant shall, at its own expense,
using counsel reasonably approved by Landlord, diligently defend the interests
of Tenant and Landlord in any and all such suits; provided, however, that
Landlord may, nonetheless, at its election and expense, engage its own counsel
and assert its own defenses, in which event Tenant shall cooperate with Landlord
and make available to Landlord all information and data which Landlord deems
necessary or desirable for such defense.
7.4    Notices of Commencement of Construction. If required by the laws of the
State, prior to commencement by Tenant of any work on the Leased Property which
shall have been previously permitted by Landlord as provided in this Agreement,
Tenant shall record or file a notice of the commencement of such work or similar
notice required by Applicable Law (the “Notice of Commencement”) in the land
records of the county in which the Leased Property is located, identifying
Tenant as the party for whom such work is being performed, stating such other
matters as may be required by law and requiring the service of copies of all
notices, Liens or claims of lien upon Landlord. Any such Notice of Commencement
shall clearly reflect that the interest of Tenant in the Leased Property is that
of a leasehold estate and shall also clearly reflect that the interest of
Landlord as the fee simple owner of the Leased Property shall not be subject to
construction, mechanics or materialmen’s liens on account of the work which is
the subject of such Notice of Commencement. A copy of any such Notice of
Commencement shall be furnished to and approved by Landlord and its attorneys
prior to the recording or filing thereof, as aforesaid.
ARTICLE 8     PERMITTED CONTESTS


Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, or any other
Additional Charge, Lien, attachment, levy, Encumbrance, charge or claim
(collectively, “Claims”) as to the Leased Property, by appropriate legal
proceedings, conducted in good faith and with due diligence, provided


1240817
40

--------------------------------------------------------------------------------





that (a) the foregoing shall in no way be construed as relieving, modifying or
extending Tenant’s obligation to pay any Claims required hereunder to be paid by
Tenant as finally determined, (b) such contest shall not cause Landlord or
Tenant to be in default under any Mortgage, deed of trust or other agreement
encumbering the Leased Property, or any part thereof (Landlord agreeing that any
such Mortgage, deed of trust or other agreement shall permit Tenant to exercise
the rights granted pursuant to this Article 8 without the same constituting a
default thereunder) or any interest therein or result in a Lien attaching to the
Leased Property, unless such Lien is fully bonded or is otherwise secured to the
reasonable satisfaction of Landlord, (c) no part of the Leased Property or any
Rent therefrom shall be in any immediate danger of sale, forfeiture, attachment
or loss, and (d) Tenant hereby agrees to indemnify, pay, insure, defend, save
and hold harmless Landlord from and against any losses, costs, damages, debts,
liens, claims, causes of action, administrative orders or notices, costs, fines,
penalties or reasonable expenses, including reasonable attorneys’ fees, incurred
by Landlord in connection therewith or as a result thereof. Landlord agrees to
join in any such proceedings if required legally to prosecute such contest,
provided that Landlord shall not thereby be subjected to any liability therefor
(including, without limitation, for the payment of any costs or expenses in
connection therewith) unless Tenant agrees to assume and indemnify Landlord with
respect to the same. Tenant shall be entitled to any refund of any Claims and
such charges and penalties or interest thereon which have been paid by Tenant or
paid by Landlord to the extent that Landlord has been reimbursed by Tenant. If
Tenant shall fail (i) to pay or cause to be paid any Claims when finally
determined, (ii) to provide reasonable security therefor, or (iii) to prosecute
or cause to be prosecuted any such contest diligently and in good faith,
Landlord may, upon Notice to Tenant, pay such charges, together with interest
and penalties due with respect thereto, and Tenant shall reimburse Landlord
therefor, upon demand, as Additional Charges.
ARTICLE 9     INSURANCE


9.1    Insurance. Tenant shall obtain and maintain, or cause to be maintained,
at all times insurance for Tenant, the Leased Property and the Resort Personal
Property, providing at least the following coverages, provided, however, it is
hereby recognized that due to the extended length of the Term of this Agreement,
the insurance limits, terms and conditions may be modified by Tenant as economic
and insurance market trends and conditions dictate, subject to the reasonable
approval of Landlord and Tenant:
(a)    comprehensive “all risk” or “Special Causes of Loss” insurance on the
Leased Property and the Resort Personal Property (which shall include boiler and
machinery insurance), in each case (A) providing Full Replacement Cost Value,
(B) containing an agreed amount endorsement with respect to the Leased Property
or waiving all co-insurance provisions; (C) providing for no deductible in
excess of $100,000; and (D) provide coverage for Ordinance & Law Issues
including, Demolition Costs and Increased Cost of Construction. Coverage A
should not be for less than full replacement cost. In addition, Tenant shall
obtain: (y) if any portion of the Leased Improvements is currently or at any
time in the future located in a 100 year flood zone, as designated by the
Federal Emergency Management Agency, flood hazard insurance for the Leased
Improvements in the 100 year flood zone in the amount equal to the maximum
available thru NFIP; plus any excess flood limits as determined reasonably
satisfactory to any Mortgagee; and (z)


1240817
41

--------------------------------------------------------------------------------





earthquake insurance in amounts and in form and substance reasonably
satisfactory to any Mortgagee in the event the Leased Property or the Resort
Personal Property are located in an area with a high degree of seismic risk,
provided that the insurance pursuant to clauses (y) and (z) hereof shall be on
terms consistent with typical flood and earthquake insurance available in the
marketplace;
(b)    Commercial General Liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Leased Property and the Resort Personal Property, with such insurance (A) to be
on the so-called “occurrence” form with a general aggregate limit of not less
than $2,000,000 and a per occurrence limit of not less than $1,000,000; (B) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations; (3) independent contractors; and (4) blanket
contractual liability covering the Tenant’s indemnities contained in this
Agreement to the extent the same is available; and (C) to include a “Per
Location Aggregate Endorsement”;
(c)    Business interruption insurance (“BII”) which shall include loss of rents
insurance or business income insurance, as applicable, (A) with the proceeds
payable as hereinafter provided; (B) covering all risks required to be covered
by the insurance provided for in subsection (a) above; and (C) which provides
that after the physical loss to the Leased Property or the Resort Personal
Property occurs, the loss of rents or income, as applicable, will be insured
until the Leased Property or the Resort Personal Property is repaired or
replaced and operations are resumed, or the expiration of eighteen (18) months,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) which contains an extended period of indemnity
endorsement which provides that after the physical loss to the Leased Property
or the Resort Personal Property has been repaired, the continued loss of income
will be insured until such income either returns to the same level it was at
prior to the loss, or the expiration of twelve (12) months from the date that
the Leased Property or the Resort Personal Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such loss of
rents or business income insurance, as applicable, has been determined prior to
the date hereof and shall be re-determined at least once each year after the
date hereof based on Tenant’s reasonable estimate of the gross income from the
Leased Property and the Resort Personal Property for the succeeding period of
coverage required above;
(d)    at all times during which structural construction, repairs or alterations
are being made with respect to the Leased Improvements, and only if the Leased
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (a) above written in a
so-called Builder’s Risk Completed Value form (1) on a non-reporting basis, (2)
against “all risks” insured against pursuant to subsection (a) above, (3)
including permission to occupy the Leased Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;


1240817
42

--------------------------------------------------------------------------------





(e)    workers’ compensation, to the extent required by applicable law of the
State, and employer’s liability with limits not less than $500,000 per
accident/disease in respect of any work or operations on or about the Leased
Property or the Resort Personal Property, or in connection with the Leased
Property or the Resort Personal Property or its operation (if applicable);
(f)    Business Auto Liability including owned, non-owned and hired vehicles for
combined single limits of bodily injury and property damage of not less than
$1,000,000 each occurrence;
(g)    Commercial Umbrella in an amount not less than $25,000,000 per occurrence
on terms consistent with the commercial general liability, Automobile, and
Employer’s Liability insurance required under subsections (b), (e) and (f)
above;
(h)    Fidelity bonds or crime insurance, with limits of not less than
$1,000,000 covering Employee Dishonesty;
(i)    Employment Practices Liability, including Third Party Liability, with
limits not less than $1,000,000 each occurrence;
(j)    upon renewal and/or non-renewal and on thirty (30) days’ prior written
Notice to Tenant, such other reasonable insurance and in such reasonable amounts
as would be reasonably requested by and acceptable to an Institutional Investor
(as such term is hereinafter defined), to the extent that a policy meeting the
foregoing requirements (x) would be obtained by a reasonable and prudent
investor for a property of comparable size, mass, construction, type, location
and use as the Leased Property and (y) is generally available from two (2) or
more insurers meeting the rating requirements set forth in this Article 9
herein; and
(k)    with respect to the Policies required to be maintained pursuant to
subsections (a) through (d) above, during any period of the Term of this
Agreement that the Terrorism Risk Insurance Act (“TRIA”) is in effect, Tenant
shall maintain coverage against all “certified acts of terrorism,” as defined by
TRIA and “non-certified acts of terrorism.”
9.2    Form of Policies. All insurance provided for in Section 9.1 shall be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”), and shall be subject to the reasonable approval
of Landlord and TRS Corp. as to deductibles, retentions, loss payees and
insureds. The Policies shall be issued by financially sound and responsible
insurance companies authorized to do business in the State and having an A.M.
Best rating of “A” – VII or better. The Policies described in this Article 9
shall designate Landlord, TRS Corp., and its or their successors and assigns as
additional insureds, mortgagees and/or lenders loss payee as reasonably deemed
appropriate by Landlord or TRS Corp., subject, however, to Section 9.4, Section
10.1 and the other applicable provisions of this Agreement. Tenant has delivered
Evidence of Commercial Property Insurance (Accord 28) and Certificates of
Liability (Accord 25) thereof to Landlord and/or TRS Corp., as applicable, prior
to the execution of this Agreement (and, with respect to any renewal policy,
Tenant shall deliver written proof of renewal insurance prior to the expiration
date


1240817
43

--------------------------------------------------------------------------------





and no later than three (3) days subsequent to expiration shall deliver Evidence
of Commercial Property Insurance (Accord 28) and Certificates of Liability
(Accord 25)), which certificates shall state the nature and level of coverage
reported thereof, as well as the amount of the applicable deductible for the
insurance referred to in Section 9.1(a) and Section 9.1(c) above. Upon
Landlord’s or TRS Corp.’s request, duplicate original copies of all insurance
policies to be obtained by Tenant shall be delivered to the Mortgagee whose name
and address has been provided to Tenant (if required by the same).
9.3    Blanket Policies. Any blanket insurance Policy shall specifically
allocate to the Leased Property and the Resort Personal Property the amount of
coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the Leased Property or
the Resort Personal Property in compliance with the provisions of this Section
9.3.
9.4    Additional Insureds. All Policies provided for or contemplated by Section
9.1, except for the Policies referenced in Sections 9.1(e), (h) and (i), shall
name Tenant as the insured and Landlord, TRS Corp., its or their Mortgagees or
lenders and the United States as additional insureds, as its or their interests
may appear.
9.5    Endorsements. All Policies provided for in this Article 9 shall contain
clauses or endorsements to the effect that:
(a)    no act or negligence of Tenant, or anyone acting for Tenant, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Landlord, TRS Corp. and its Mortgagee are concerned;
(b)    the Policies shall not be canceled for non-payment of premium without at
least ten (10) days prior written notice to Landlord and/or TRS Corp., as the
case may be, and Mortgagee and any other party named therein as an additional
insured, nor shall they be materially changed (other than to increase the
coverage provided thereby) or non-renewed without at least thirty (30) days
prior written Notice to Landlord and/or TRS Corp., as the case may be, and
Mortgagee and any other party named therein as an additional insured; and
(c)    Landlord, TRS Corp. and its Mortgagee shall not be liable for any
insurance premiums thereon or subject to any assessments thereunder.
9.6    Landlord’s Right to Obtain Coverage. If at any time Landlord and/or TRS
Corp. is not in receipt of written evidence that all insurance required
hereunder is in full force and effect, Landlord and/or TRS Corp. shall have the
right, upon ten (10) days prior written Notice to Tenant, to take such action as
Landlord or TRS Corp. deems reasonably necessary to protect its interest in the
Leased Property or the Resort Personal Property, as the case may be, including,
without limitation, obtaining such insurance coverage as Landlord and/or TRS
Corp. in its sole discretion deems appropriate. All premiums incurred by
Landlord and/or TRS Corp. in connection with such


1240817
44

--------------------------------------------------------------------------------





action or in obtaining such insurance and keeping it in effect shall be paid by
Tenant to Landlord or TRS Corp., as applicable, upon five (5) days’ written
Notice and, until paid, shall bear interest at the Default Rate.
9.7    Insurance Costs and Expenses as Additional Charges. With respect to this
Article 9, all insurance premiums, costs and other expenses, including any
Insurance Retention (as defined below), shall be treated as an Imposition
payable by Tenant as Additional Charges. All charges under blanket insurance
programs shall be allocated to the Leased Property or the Resort Personal
Property, as applicable. Any losses and associated costs and expenses, that are
uninsured shall be treated as a cost of insurance and shall also be treated as
an Imposition. “Insurance Retention” shall mean the insurance policy deductible;
however, for any insurance obtained through the blanket insurance programs,
“Insurance Retention” shall mean the Leased Property’s (and/or the Resort
Personal Property’s) per occurrence limit for any loss or reserve as established
for the Leased Property (and/or the Resort Personal Property), which limit shall
be the same as is applied to other properties participating in the blanket
insurance programs, or such higher amount if mandated by the insurer for high
hazard risks such as earthquake, flood and wind.
9.8    Waiver of Subrogation. TRS Corp., Landlord and Tenant agree that with
respect to any property loss which is covered by insurance then being carried by
TRS Corp., Landlord or Tenant, respectively, the party carrying such insurance
and suffering said loss releases the other of and from any and all claims with
respect to such loss; and they further agree that their respective insurance
companies shall have no right of subrogation against the other on account
thereof.
9.9    Indemnification of Landlord. Except as expressly provided herein, Tenant
shall protect, indemnify and hold harmless Landlord and TRS Corp., for, from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Landlord or TRS Corp. by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property of
third parties occurring on or about the Leased Property or the Resort Personal
Property, or adjoining sidewalks or rights of way under Tenant’s control, and
(b) any use, misuse, condition, management, maintenance or repair by Tenant or
anyone claiming under Tenant of the Leased Property, the Resort Personal
Property or Tenant’s Personal Property or any litigation, proceeding or claim by
Government Agencies relating to such use, misuse, condition, management,
maintenance, or repair thereof to which Landlord or TRS Corp. is made a party;
provided, however, that Tenant’s obligations hereunder shall not apply to any
liability, obligation, claim, damage, penalty, cause of action, cost or expense
arising from any negligence or willful misconduct of Landlord, TRS Corp., its
employees, agents, contractors or invitees. Any such claim, action or proceeding
asserted or instituted against Landlord or TRS Corp. covered under this
indemnity shall be defended by counsel selected by Tenant and reasonably
acceptable to Landlord and TRS Corp., at Tenant’s expense. Notwithstanding the
foregoing, indemnification with respect to Hazardous Materials is governed by
Section 4.4. The obligations of Tenant under this Section 9.9 shall survive the
expiration or any early termination of this Agreement.


1240817
45

--------------------------------------------------------------------------------





ARTICLE 10     CASUALTY


10.1    Insurance Proceeds. All proceeds payable for any loss or damage to the
Leased Property or the Resort Personal Property, or any portion thereof, and
insured under any policy of insurance required by Article 9 (other than the
proceeds of any BII, which shall be payable directly to Landlord, TRS Corp. or
Tenant as hereinafter provided) shall be paid directly to Landlord or TRS Corp.,
as their interests may appear. Notwithstanding anything contained in this
Agreement to the contrary, except for Landlord’s BII Proceeds (as herein
defined), all of the proceeds under any BII shall be payable directly to Tenant.
The portion of the BII proceeds payable by the insurance company or companies
towards Additional Minimum Rent, Minimum Rent and Impositions due and payable
hereunder during the period of reconstruction or repair of the Leased Property
necessitated by the damage or destruction in question shall be paid by the
insurance company or companies in trust to Landlord (“Landlord’s BII Proceeds”).
When received by Landlord, such Landlord’s BII Proceeds shall be (i) credited by
Landlord against those sums due and payable by Tenant for Additional Minimum
Rent, Minimum Rent and Impositions pursuant to this Agreement to Landlord as the
same become due and payable hereunder, and, provided Tenant shall have provided
Landlord with written notice thereof, (ii) paid to Tenant by Landlord at least
ten (10) days prior to the date upon which Tenant is required to pay such
covered Impositions to Persons other than Landlord in amounts equal to such
covered Impositions, in each case during the period of reconstruction or repair
of the Leased Property necessitated by the insured damage or destruction in
question. Following the substantial completion of such reconstruction or repair
of the Leased Property, any balance remaining of Landlord’s BII Proceeds not
otherwise required to cover any sums then due and payable by Tenant to Landlord
hereunder, shall be promptly paid to Tenant. If Tenant is required to
reconstruct or repair the Leased Property or the Resort Personal Property as
provided herein, or Tenant has not terminated this Agreement pursuant to Section
10.2.1 hereof, all insurance proceeds payable with respect to such
reconstruction or repair, other than the BII proceeds, which are paid to
Landlord or TRS Corp., as applicable, shall be paid to Tenant for the reasonable
costs of reconstruction or repair of the Leased Property or the Resort Personal
Property, as applicable, necessitated by such damage or destruction, subject to
and in accordance with the provisions of Section 10.2.4. Any unexpended
deductible amount and excess proceeds of insurance remaining after the
completion of the restoration shall be retained by Tenant or, if escrowed, paid
to Tenant. In the event that the provisions of Section 10.2 are applicable, the
insurance proceeds shall be retained by the party entitled thereto pursuant to
Section 10.2. All salvage resulting from any risk covered by insurance shall be
considered as insurance proceeds and may be used to reconstruct or repair the
Leased Property or the Resort Personal Property as provided herein, provided any
rights to the same have been waived by the insurer. Subject to the provisions of
Section 10.8 hereof, but notwithstanding any other provisions contained in this
Agreement to the contrary, if, at any time, the Landlord hereunder is not CNL,
or any Person Controlling, Controlled by or under common Control with CNL, then,
in such event, all insurance proceeds otherwise payable to Landlord or TRS
Corp., as the case may be, pursuant to the provisions of this Agreement, shall
be paid by the insurance company or companies to the Depository. The term
“Depository” shall mean a bank, savings and loan association, or trust company,
having assets of at least $5 Billion, selected by Landlord and reasonably
acceptable to Tenant, which shall agree in writing with Landlord and Tenant to
hold such proceeds in trust, in an interest bearing account, and to disburse
them in accordance with the provisions of this Agreement. All interest earned on
such account shall be


1240817
46

--------------------------------------------------------------------------------





disbursed in the same manner as the proceeds themselves. The fees charged by the
Depository, in connection with its duties hereunder, shall be the sole
responsibility of Tenant. CNL shall in no event be liable to any replacement
Landlord hereunder or to Tenant for any amounts due or payable to the Depository
or for any interest due thereon or to the Depository for any fees due or payable
in connection therewith.
10.2    Damage or Destruction.
10.2.1    Damage or Destruction of Leased Property. If, during the Term, the
Leased Property and the Resort Personal Property shall be totally or partially
destroyed and thereby rendered Unsuitable for Its Permitted Use, in the
reasonable judgment of Landlord, Tenant may, by the giving of Notice thereof to
Landlord and TRS Corp., terminate this Agreement and the Personal Property
Lease, whereupon, this Agreement and the Personal Property Lease shall terminate
and Landlord and TRS Corp., as applicable, shall be entitled to retain the
insurance proceeds payable on account of such damage.
10.2.2    Partial Damage or Destruction. If, during the Term, the Leased
Property and/or the Resort Personal Property shall be partially destroyed but is
not rendered Unsuitable for Its Permitted Use, in the reasonable judgment of
Landlord, Tenant shall, subject to Section 10.2.3, promptly restore the Leased
Property and/or the Resort Personal Property as provided in Section 10.2.4. In
the event of a dispute between Landlord and Tenant concerning Landlord’s
determination as to whether the Leased Property is Unsuitable for Its Permitted
Use, such dispute, if not resolved through negotiation pursuant to Section 19.1
hereof, shall be resolved through arbitration in accordance with the provisions
of Section 19.2 hereof.
10.2.3    Insufficient Insurance Proceeds. If the cost of the repair or
restoration of the Leased Property and/or the Resort Personal Property exceeds
the sum of the deductible and the amount of insurance proceeds received by the
Depository or Landlord, TRS Corp. and Tenant pursuant to this Article10, Tenant
shall give Landlord and TRS Corp. Notice thereof which Notice shall set forth in
reasonable detail the nature of such deficiency and whether Tenant shall pay and
assume the amount of such deficiency (Tenant having no obligation to do so,
except that, if Tenant shall elect to make such funds available, the same shall
become an irrevocable obligation of Tenant pursuant to this Agreement). In the
event Tenant shall elect not to pay and assume the amount of such deficiency,
Landlord and TRS Corp., as applicable, shall have the right (but not the
obligation), exercisable at Landlord’s and TRS Corp.’s, as applicable, sole
election, by Notice to Tenant, given within sixty (60) days after Tenant’s
Notice of the deficiency, to elect to make available for application to the cost
of repair or restoration the amount of such deficiency; provided, however, in
such event, upon any disbursement by Landlord or TRS Corp. thereof, the Lease
Basis hereunder and/or the “Lease Basis” under the Personal Property Lease, as
applicable, shall be increased in an amount equal to the out-of-pocket costs
reasonably incurred by Landlord and/or TRS Corp. pursuant hereto (except to the
extent that Tenant is obligated to, and does in fact, reimburse Landlord and/or
TRS Corp. for such expenses pursuant to the terms hereof). In the event that
none of Landlord, TRS Corp. or Tenant shall elect to make such deficiency
available for restoration, Landlord and TRS Corp., or Tenant, may terminate this
Agreement and the Personal Property Lease by Notice to the other, whereupon,
this Agreement and the Personal Property Lease shall terminate as provided


1240817
47

--------------------------------------------------------------------------------





in Section 10.2.1, provided, however, that if Landlord and TRS Corp. terminate
this Agreement and the Personal Property Lease, Tenant shall have the right to
nullify such termination by irrevocably agreeing, within ten (10) days following
Landlord’s Notice of termination, to make such deficiency available for
restoration in which case Landlord’s and TRS Corp.’s Notice of termination shall
be null and void ab initio. It is expressly understood and agreed, however,
that, notwithstanding anything in this Agreement to the contrary, Tenant shall
be strictly liable and solely responsible for the amount of any deductible.
10.2.4    Repairs. In the event Tenant is required to restore the Leased
Property and/or the Resort Personal Property pursuant to this Section 10.2, or
Tenant has not terminated this Agreement pursuant to Section 10.2.1 hereof,
Tenant shall commence promptly and continue diligently to perform the repair and
restoration of the Leased Property and/or the Resort Personal Property, so as to
restore the Leased Property in compliance with all Legal Requirements and so
that the Leased Property and/or the Resort Personal Property shall be, to the
extent practicable, substantially equivalent in value and general utility to its
general utility and value immediately prior to such damage or destruction.
Subject to the terms hereof, the Landlord and/or TRS Corp., as the case may be,
shall be required to advance the insurance proceeds and any additional amounts
payable by Landlord and/or TRS Corp., as the case may be, pursuant to Section
10.2.3 to Tenant regularly during the repair and restoration period so as to
permit payment for the cost of any such restoration and repair. Any such
advances shall be made not more than monthly within ten (10) Business Days after
Tenant submits to Landlord or TRS Corp., as applicable, a written requisition
and substantiation therefor on AIA Forms G702 and G703 (or on such other form or
forms as may be reasonably acceptable to Landlord and/or TRS Corp.). Landlord
and/or TRS Corp. may, at its option, require, prior to advancement of said
insurance proceeds and other amounts by Landlord and/or TRS Corp., as
applicable, (a) approval of plans and specifications by Landlord and/or TRS
Corp., as applicable, (based on the recommendation of an architect reasonably
satisfactory to Landlord and/or TRS Corp.), which approval shall not be
unreasonably withheld, conditioned or delayed, (b) general contractors’
estimates, (c) architect’s certificates, (d) unconditional lien waivers of
general contractors, if available, (e) evidence of approval by all Government
Agencies and other regulatory bodies whose approval is required, (f) deposit by
Tenant of the applicable deductible amount with Landlord and/or TRS Corp., as
applicable, and (g) such other terms as Landlord and/or TRS Corp. may reasonably
require. Tenant’s obligation to restore the Leased Property and/or the Resort
Personal Property pursuant to this Article 10 shall be subject to the release of
available insurance proceeds by the Depository or Landlord and/or TRS Corp. or
directly to Tenant and, in the event such proceeds are insufficient, Landlord
and/or TRS Corp. electing to make such deficiency available therefor.
10.3    Damage Near End of Term. Notwithstanding any provisions of Section 10.1
or 10.2 to the contrary, if damage to or destruction of the Leased Property
and/or the Resort Personal Property occurs during the last twenty-four (24)
months of the Term and if such damage or destruction cannot reasonably be
expected to be fully repaired and restored prior to the date that is eighteen
(18) months prior to the end of the Term, the provisions of Section 10.2 shall
apply as if the Leased Property and/or the Resort Personal Property had been
totally or partially destroyed and the Project rendered Unsuitable for its
Permitted Use. In the event that any damage to or destruction of the Leased
Property and/or the Resort Personal Property occurring during the last
twenty-four (24) months of


1240817
48

--------------------------------------------------------------------------------





the Term cannot reasonably be expected to be fully repaired and restored prior
to the date that is twelve (12) months prior to the end of the Term, Landlord
and TRS Corp. shall provide Tenant thirty (30) days notice and an opportunity to
elect, by written notice to Landlord and TRS Corp., to extend the Term hereof
and of the Personal Property Lease for the next Renewal Term. Notwithstanding
any provision herein to the contrary, in the event that Tenant shall elect, by
written notice to Landlord and TRS Corp., not to extend the Term hereof and the
term of the Personal Property Lease, or Tenant shall fail to provide written
notice of its election to renew the Term hereof and the term of the Personal
Property Lease for the next applicable Renewal Term hereunder and thereunder, if
any, within such thirty (30) day period, Landlord and/or TRS Corp. shall not
have any obligation to fund (from insurance proceeds or otherwise) or complete
such repairs or restoration.
10.4    Tenant’s Property. All insurance proceeds payable by reason of any loss
of or damage to any of Tenant’s Personal Property shall be paid solely to Tenant
and, to the extent necessary to repair or replace Tenant’s Personal Property in
accordance with Section 10.5, Tenant shall hold such proceeds in trust to pay
the cost of repairing or replacing damaged Tenant’s Personal Property.
10.5    Restoration of Tenant’s Property. If Tenant is required to restore the
Leased Property and/or the Resort Personal Property as hereinabove provided,
Tenant shall restore or replace Tenant’s Personal Property, to the extent
necessary as a result of such loss or damage, to a functional level, or in the
case of replacement with items of the same or better quality and utility in the
operation of the Leased Property and the Resort Personal Property.
10.6    No Abatement of Rent. This Agreement shall remain in full force and
effect and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any damage involving the Leased Property or the Resort
Personal Property (provided that Landlord and/or TRS Corp., as applicable, shall
credit against such payments any amounts paid to Landlord, TRS Corp. or its
Mortgagee as a consequence of such damage under any BII insurance obtained by
Tenant hereunder or pursuant to Section 9.6). The provisions of this Article 10
shall be considered an express agreement governing any cause of damage or
destruction to the Leased Property or the Resort Personal Property and, to the
maximum extent permitted by Applicable Law, no local or State statute, laws,
rules, regulations or ordinances in effect during the Term which provide for
such a contingency shall have any application in such case.
10.7    Waiver. Landlord and Tenant hereby waive any statutory rights of
termination which may arise by reason of any damage or destruction of the Leased
Property or the Resort Personal Property.
10.8    Rights of Institutional Mortgagee. Notwithstanding any provision herein
to the contrary, so long as a First Mortgage Lien in favor of an institutional
mortgagee is an Encumbrance, all insurance proceeds with respect to the Leased
Property and/or the Resort Personal Property otherwise payable to Landlord
hereunder shall be held in trust by such institutional mortgagee to be disbursed
in accordance with this Agreement provided that such institutional mortgagee
agrees in writing with Landlord and Tenant to disburse such proceeds in
accordance with this Agreement and as contemplated by any subordination and
non-disturbance agreement between Tenant and such Mortgagee.


1240817
49

--------------------------------------------------------------------------------





ARTICLE 11     CONDEMNATION


11.1    Total Condemnation. If either (a) the whole of the Leased Property shall
be taken by Condemnation or (b) a Condemnation of less than the whole of the
Leased Property renders the Leased Property and the Resort Personal Property
collectively Unsuitable for Its Permitted Use, in the reasonable judgment of
Landlord, this Agreement and the Personal Property Lease shall terminate and
Tenant and Landlord shall seek the Award for their interests in the Leased
Property and the Resort Personal Property as provided in Section 11.7. In the
event of a dispute between Landlord and Tenant concerning Landlord’s
determination as to whether the Leased Property is Unsuitable for Its Permitted
Use, such dispute, if not resolved through negotiation pursuant to Section 19.1
hereof, shall be resolved through arbitration in accordance with the provisions
of Section 19.2 hereof.
11.2    Partial Condemnation. In the event of a Condemnation of less than the
whole of the Leased Property such that the Leased Property and the Resort
Personal Property collectively are not rendered Unsuitable for Its Permitted
Use, in the reasonable judgment of Landlord, Tenant shall, to the extent of the
Award and any additional amounts disbursed by Landlord or TRS Corp. as
hereinafter provided, commence promptly and continue diligently to restore the
untaken portion of the Leased Property and/or the Resort Personal Property so
that such Leased Property and Resort Personal Property shall constitute a
complete architectural unit of the same general character and condition (as
nearly as may be possible under the circumstances) as the Leased Property and
Resort Personal Property existing immediately prior to such Condemnation, in
full compliance with all Legal Requirements, subject to the provisions of this
Section 11.2. If the cost of the repair or restoration of the Leased Property
and/or the Resort Personal Property exceeds the amount of the Award, Tenant
shall give Landlord and TRS Corp. Notice thereof which Notice shall set forth in
reasonable detail the nature of such deficiency and whether Tenant shall pay and
assume the amount of such deficiency (Tenant having no obligation to do so,
except that if Tenant shall elect to make such funds available, the same shall
become an irrevocable obligation of Tenant pursuant to this Agreement). In the
event Tenant shall elect not to pay and assume the amount of such deficiency,
Landlord and TRS Corp. shall have the right (but not the obligation),
exercisable at Landlord’s and TRS Corp.’s sole election by Notice to Tenant
given within sixty (60) days after Tenant’s Notice of the deficiency, to elect
to make available for application to the cost of repair or restoration the
amount of such deficiency; provided, however, in such event, following any
disbursement by Landlord and/or TRS Corp. thereof and upon completion of such
repairs, the Lease Basis hereunder and under the Personal Property Lease, as
applicable, shall be increased in an amount equal to the out-of-pocket costs
reasonably incurred by Landlord and/or TRS Corp., as the case may be, pursuant
hereto (except to the extent that Tenant is obligated to, and does in fact,
reimburse Landlord and/or TRS Corp. for such expenses pursuant to the terms
hereof). In the event that none of Landlord, TRS Corp. or Tenant shall elect to
make such deficiency available for restoration, either Landlord and TRS Corp. or
Tenant may terminate this Agreement and the Personal Property Lease upon Notice
to the other and the entire Award shall be retained by Landlord and TRS Corp.,
provided, however, that if Landlord and TRS Corp. terminate this Agreement and
the Personal Property Lease, Tenant shall have the right to nullify such
termination by irrevocably agreeing, within ten (10) days following Landlord’s
and TRS Corp.’s Notice of termination, to make such deficiency available for


1240817
50

--------------------------------------------------------------------------------





restoration in which case Landlord’s and TRS Corp.’s Notice of termination shall
be null and void ab initio and the Award shall be made available to Tenant for
repair and restoration.
11.3    Disbursement of Award. Subject to the terms hereof, Tenant shall
transfer any part of the Award received, together with severance and other
damages awarded for the taken Leased Property and Resort Personal Property to
Landlord and/or TRS Corp. for the purpose of funding the cost of the repair or
restoration. Landlord and TRS Corp. shall, subject to Section 11.5, make the
Award received, together with such severance and other damages awarded for the
taken Leased Property and Resort Personal Property, available to Tenant for the
purpose of funding the cost of repair or restoration, provided that Landlord and
TRS Corp. may require, at its option, prior to advancement of such Award and
other amounts, (a) approval of plans and specifications by Landlord and TRS
Corp. (based on the recommendation of an architect reasonably satisfactory to
Landlord and TRS Corp.), which approval shall not be unreasonably withheld,
conditioned or delayed, (b) general contractors’ estimates, (c) architect’s
certificates, (d) unconditional lien waivers of general contractors, if
available, and (e) evidence of approval by all Government Agencies and other
regulatory bodies whose approval is required. Obligations under this Section
11.3 to disburse the Award and such other amounts shall be subject to the
collection thereof. Tenant’s obligation to restore the Leased Property and the
Resort Personal Property shall be subject to the availability of the Award to
fund the cost of such repair or restoration upon its compliance with this
Section 11.3.
11.4    Abatement of Rent. In the event of a partial Condemnation pursuant to
Section 11.2 of this Agreement, Rent shall be equitably abated as agreed upon by
Tenant and Landlord and/or TRS Corp., as applicable, or if the Landlord and/or
TRS Corp., as applicable, and Tenant are unable to agree, as determined by
arbitration pursuant to this Agreement.
11.5    Condemnation Near End of Term. In connection with any Condemnation that
occurs during the last twenty-four (24) months of the Term, if restoration
cannot reasonably be expected to be completed prior to the date that is eighteen
(18) months prior to the end of the Term, Landlord and TRS Corp. shall provide
Tenant thirty (30) days notice and an opportunity to elect, by written notice to
Landlord and TRS Corp., to extend the Term hereof and of the Personal Property
Lease for the next applicable Renewal Term hereunder and thereunder, if any.
Notwithstanding any provision herein to the contrary, in the event that Tenant
shall elect, by written notice to Landlord and TRS Corp., not to extend the Term
hereof or the term of the Personal Property Lease, or Tenant shall fail to
provide written notice of its election to renew the Term hereof and of the
Personal Property Lease for the next Renewal Term hereunder and thereunder
within such thirty (30) day period, Landlord and/or TRS Corp. shall not have any
obligation to fund (from the Award or otherwise) or complete any restoration.
11.6    Temporary Condemnation. In the event of any temporary Condemnation of
the Leased Property and/or the Resort Personal Property or any portion thereof
or Tenant’s interest therein, this Agreement and the Personal Property Lease
shall continue in full force and effect and Tenant shall continue to pay, in the
manner and on the terms herein specified, the full amount of the Rent hereunder
and under the Personal Property Lease. Tenant shall continue to perform and
observe all of the other terms and conditions of this Agreement on the part of
the Tenant to be performed and observed. The entire amount of any Award made for
such temporary Condemnation


1240817
51

--------------------------------------------------------------------------------





allocable to the Term, whether paid by way of damages, rent or otherwise, shall
be paid to Tenant. Tenant shall, promptly upon the termination of any such
period of temporary Condemnation, at its sole cost and expense, restore the
Leased Property and the Resort Personal Property to the condition that existed
immediately prior to such Condemnation, in full compliance with all Legal
Requirements, unless such period of temporary Condemnation shall extend beyond
the expiration of the Term, in which event Tenant shall not be required to make
such restoration. For purposes of this Section 11.5, a Condemnation shall be
deemed to be temporary if the period of such Condemnation is not expected to,
and does not, exceed twelve (12) months.
11.7    Allocation of Award. Except as provided in Section 11.3 and the second
sentence of this Section 11.7, the total Award shall be solely the property of
and payable to Landlord. Any portion of the Award made for the taking of
Tenant’s leasehold interest in the Leased Property and/or the Resort Personal
Property, loss of business during the remainder of the Term, the taking of
Tenant’s Personal Property, or Tenant’s removal and relocation expenses shall be
the sole property of and payable to Tenant (subject to the provisions of Section
11.2). In any Condemnation proceedings, Landlord and Tenant shall each seek and
use their respective commercially reasonable efforts to obtain its own Award in
the maximum amount available in conformity herewith, at its own expense.
11.8    Rights of Institutional Mortgagee. Notwithstanding any provision herein
to the contrary, so long as a First Mortgage Lien in favor of an institutional
mortgagee is an Encumbrance, any Award with respect to the Leased Property
and/or the Resort Personal Property otherwise payable to Landlord hereunder
shall be held in trust by such institutional mortgagee to be disbursed in
accordance with this Agreement provided that such institutional mortgagee agrees
in writing with Landlord and Tenant to disburse such Award in accordance with
this Agreement and as contemplated by any subordination and non-disturbance
agreement between Tenant and such Mortgagee.
ARTICLE 12     DEFAULTS AND REMEDIES


12.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” by Tenant hereunder:
(a)    should Tenant fail to make any payment of Minimum Rent or Additional
Minimum Rent within five (5) Business Days after such payment is due, or fail to
make payment of any other Rent or any other sum (including, but not limited to,
funding of the Reserve), payable hereunder when due, and any such failure under
this subsection (a) continues for more than five (5) Business Days following
Notice of such failure by Landlord to Tenant; or
(b)    should Tenant fail to maintain the insurance coverages required under
Article 9 and such failure continues for more than five (5) Business Days
following Notice of such failure by Landlord to Tenant (notwithstanding the
aforementioned five (5) Business Day cure period, Tenant shall, and hereby
agrees to, indemnify, pay, insure, defend, save and hold harmless Landlord and
its Affiliated Persons from and against and reimburse Landlord for any and all
loss, damage, claim, cost, liability, fee and expense (including, without
limitation, reasonable attorneys’ fees based upon service rendered at hourly
rates)


1240817
52

--------------------------------------------------------------------------------





incurred by or asserted against Landlord which is occasioned by or results,
directly or indirectly, from Tenant’s failure to maintain the insurance
coverages required under Article 9 at all times during the Term); or
(c)    subject to Article 8 relating to permitted contests, should Tenant
default in the due observance or performance of any of the terms, covenants or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) or (b) above) and such default shall continue for a
period of thirty (30) days after Notice thereof from Landlord to Tenant;
provided, however, that if such default is susceptible of cure but such cure
cannot be accomplished with reasonable diligence within such period of time and
if, in addition, Tenant commences to cure or cause to be cured such default
within fifteen (15) days after Notice thereof from Landlord and thereafter
prosecutes the curing of such default with all reasonable diligence, such period
of time shall be extended to such period of time as may be necessary to cure
such default with all reasonable diligence, but in any event not to exceed one
(1) year, unless Tenant has been prosecuting the curing of such default with all
reasonable diligence in accordance herewith, and a period in excess of one (1)
year is required to complete any litigation engaged in by Tenant with any third
party in an attempt to cure such default, or any other action by any third party
is necessary to cure such default and such third party has not yet taken such
action despite Tenant’s diligent and continued efforts to require such action,
then, in such event, and as a condition precedent to Tenant’s right to continue
to cure for such period in excess of one (1) year, Tenant shall place in escrow
with Landlord an amount acceptable to Landlord, reasonably estimated to cure
such default and, as necessary, an amount acceptable to Landlord reasonably
estimated to compensate Landlord for any damages or monetary obligations of
Landlord suffered or incurred as a result of such continuing default, and
Landlord shall disburse to Tenant or appropriate third party, upon written
request therefore, such amounts as are necessary to effect such cure; or
(d)    should Tenant generally not be paying its debts as they become due or
should Tenant make a general assignment for the benefit of creditors, or should
any petition be filed by Tenant under the Federal bankruptcy laws; or
(e)    should any petition be filed by or against Tenant under the Federal
bankruptcy laws, or should any other proceeding be instituted by or against
Tenant seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for
Tenant or for any substantial part of the property of Tenant and such proceeding
is not dismissed within ninety (90) days after institution thereof, or should
Tenant take any action to authorize any of the actions set forth above in this
paragraph; or
(f)    should Tenant cause or institute any proceeding for its dissolution or
termination; or
(g)    [Intentionally omitted.]; or


1240817
53

--------------------------------------------------------------------------------





(h)    unless Tenant shall be contesting such lien or attachment in good faith
in accordance with Article 8, should the Leased Property, or any portion
thereof, or the estate or interest of Tenant in the Leased Property, or any part
thereof, be levied upon or attached in any proceeding and the same shall not be
vacated, discharged or fully bonded or otherwise secured to the reasonable
satisfaction of Landlord within thirty (30) days after notice of such attachment
or levy is given by Landlord to Tenant, provided however, that the foregoing
shall not apply to liens or attachments arising out of Landlord’s acts or
omissions; or
(i)    any Event of Default by any Related Tenant under any of the Related
Leases.
12.2    Remedy for Tenant Event of Default. Upon the occurrence of an Event of
Default, Landlord may (i) terminate this Agreement by giving Notice thereof to
Tenant and upon the expiration of three (3) days following such Notice, this
Agreement shall terminate and all rights of Tenant under this Agreement shall
cease, and (ii) recover as liquidated damages the then present value (using the
Disbursement Rate) of all unpaid Rent payable under this Agreement through the
date that would have been the expiration date of the term of this Agreement had
it not been so terminated and exercise any right or remedy at law or equity in
order to recover the same, and/or (iii) sue for possession, and/or, (iv) pursue
any and all other remedies at law or in equity to which it may be entitled to
pursue in accordance with all Legal Requirements. In the event that Landlord is
required by Applicable Law to mitigate its damages as a result of an Event of
Default hereunder, and Landlord is able to mitigate such damages, then the
amount due to Landlord pursuant to clause (ii) above shall be reduced by the
actual amounts received by Landlord pursuant to its mitigation efforts prior to
the calculation of such amount due pursuant to clause (ii) above. In the event
that, pursuant to such mitigation efforts, Landlord receives periodic payments
of base rent with respect to the Leased Premises after the date of the receipt
of the payment due from Tenant pursuant to clause (ii) above (and such base rent
relates to a period included in the calculation made pursuant to clause (ii)
above), then Landlord shall deliver to Tenant that portion of such periodic base
rent payment actually received by Landlord which does not exceed the Minimum
Rent payment which would have been due from Tenant for such period had this
Agreement not been terminated pursuant hereto.
12.3    Remedy for Landlord Event of Default. It shall be a “Landlord Event of
Default” hereunder if Landlord shall fail to perform any obligation of Landlord
expressly contemplated in this Agreement, and such failure shall continue for a
period of thirty (30) days after written notice thereof from Tenant (or if such
default is susceptible of cure but such cure cannot be accomplished with
reasonable diligence within such period of time and if, in addition, Landlord
commences to cure or cause to be cured such default within fifteen (15) days
after Notice thereof from Tenant and thereafter prosecutes the curing of such
default with all reasonable diligence, such period of time shall be extended to
such period of time as may be necessary to cure such default with all reasonable
diligence, but in any event not to exceed one (1) year, unless Landlord has been
prosecuting the curing of such default with all reasonable diligence in
accordance herewith, and a period in excess of one (1) year is required to
complete any litigation engaged in by Landlord with any third party in an
attempt to cure such default, or any other action by any third party is
necessary to cure such default and such third party has not yet taken such
action despite Landlord’s diligent and continued


1240817
54

--------------------------------------------------------------------------------





efforts to require such action, then Landlord shall have a continuing right to
cure, and otherwise, Tenant shall have, as its exclusive remedies under this
Agreement, the right to either (i) bring and pursue an action, if available, for
specific performance against Landlord with respect to such Landlord Event of
Default, in which case if Tenant elects such remedy Tenant shall specifically
waive any right to pursue a claim for damages, or (ii) bring and pursue an
action for actual damages caused by such Landlord Event of Default. ANYTHING
HEREIN CONTAINED, AND ANYTHING AT LAW OR IN EQUITY, TO THE CONTRARY
NOTWITHSTANDING, TENANT HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES, IN ANY
ACTION OR PROCEEDING AGAINST LANDLORD ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT, ANY RIGHT, POWER OR PRIVILEGE TENANT MAY HAVE TO TERMINATE THIS
AGREEMENT OR TO CLAIM OR RECEIVE ANY PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES,
AND TENANT ACKNOWLEDGES AND AGREES THAT THE REMEDIES HEREIN PROVIDED WILL IN ALL
CIRCUMSTANCES BE ADEQUATE. Landlord and Tenant acknowledge and agree that to the
extent the provisions of this Section 12.3 conflict with any Applicable Laws,
the terms and provisions of this Section 12.3 shall control.
12.4    WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR IN
RESPECT OF ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S
OCCUPANCY OF THE LEASED PROPERTY, AND/OR ANY CLAIM FOR INJURY OR DAMAGE.
12.5    Application of Funds. Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine or
as may be prescribed by the laws of the State.
12.6    Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant (which Notice
shall not be required if Landlord shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Tenant and without waiving or releasing any Event of Default, may
(but shall not be obligated to), at any time thereafter, make such payment or
perform such act for the account and at the expense of Tenant, and may, to the
maximum extent permitted by Applicable Law, enter upon the Leased Property or
any portion thereof for such purpose and take all such action thereon as, in
Landlord’s sole and absolute discretion, may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of Tenant. All reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Landlord in connection therewith, together with interest thereon (to
the extent permitted by law) at the Default Rate from the date such sums are
paid by Landlord until repaid, shall be paid by Tenant to Landlord, on demand.
12.7    Landlord’s Lien. Landlord shall have at all times during the Term of
this Agreement, a valid lien for all rents and other sums of money becoming due
hereunder from Tenant, upon all


1240817
55

--------------------------------------------------------------------------------





goods, accounts, wares, merchandise, inventory, furniture, fixtures, equipment,
vehicles and other personal property and effects of Tenant situated in or upon
the Leased Property, and such property shall not be removed therefrom except for
use at the premises demised under any of the Related Leases or otherwise in
accordance with the terms of this Agreement without the approval and consent of
Landlord until all arrearages in Rent as well as any and all other sums of money
then due to Landlord hereunder shall first have been paid and discharged in
full. The foregoing lien shall be subject and subordinate, and is hereby made
subject and subordinate, to all purchase money financing relating to any of
Tenant’s Personal Property acquired prior to or during the Term. Alternatively,
the lien hereby granted may be foreclosed in the manner and form provided by
Applicable Law for foreclosure of security interests or in any other manner and
form provided by Applicable Law. The express contractual lien herein granted is
in lieu of any statutory lien for Rent. Tenant agrees to execute and deliver to
Landlord from time to time during the Term of this Agreement such Financing
Statements as may be required by Landlord in order to perfect the Landlord’s
lien provided herein or granted or created by state law. Notwithstanding
anything contained herein to the contrary, in no event shall Landlord have a
lien on any Proprietary Information. Tenant further agrees that during an Event
of Default, Tenant shall not make any Distributions to its shareholders,
partners, members or other owners and any such Distributions shall be considered
and deemed to be fraudulent and preferential and subordinate to Landlord’s claim
for Rent and other sums hereunder.
12.8    Covenants of Tenant with Respect to USFS Permit Tenant hereby covenants
to not take any action or omit to take any action hereunder or under the USFS
Permit that would result in, or otherwise cause, a default by Landlord or Tenant
under such USFS Permit. In the event that any act or omission to act by Tenant
hereunder or under such USFS Permit results in a default by Tenant or Landlord
under such USFS Permit, which default results in a termination or revocation of
such USFS Permit, Landlord shall have all rights and remedies available to
Landlord pursuant to the provisions of this Agreement, including, without
limitation, the right to bring and pursue against Tenant an action for actual
damages caused by such default; provided, however, and notwithstanding anything
contained in this Agreement to the contrary, in no event shall any Event of
Default be deemed to exist, nor shall this Agreement terminate in the event that
and while Tenant shall, at Tenant’s sole cost and expense, following such
termination or revocation of such USFS Permit, use diligent commercially
reasonable good faith efforts in an attempt to obtain (i) the reinstatement of
such USFS Permit, or, (ii) an agreement by the USFS to enter into, with Landlord
(and Tenant, as appropriate) a new or replacement USFS Permit in lieu of the
reinstatement of same, upon the same economic terms and conditions and on
substantially the same form as the terminated or revoked USFS Permit, (the
period during which Tenant is using such diligent commercially reasonable good
faith efforts being referred to herein as the “Tenant Redemption Period”). If
Tenant is successful in causing the events in clause (i) or in clause (ii) of
the preceding sentence to occur during the Tenant Redemption Period, then, in
such event, the default that led to such termination or revocation shall be
deemed to have been cured (but Tenant shall remain liable for payment to
Landlord of damages as described in the next sentence hereunder). During the
Tenant Redemption Period, this Agreement and Landlord’s and Tenant’s rights and
obligations hereunder shall continue in full force and effect and Landlord’s
actual damages claim against Tenant for such default, assuming Tenant is
successful in achieving such reinstatement or replacement, shall be limited to
the actual damages directly caused by such termination or revocation during the
period of time from such termination or revocation of such USFS Permit to the
date of such reinstatement or replacement


1240817
56

--------------------------------------------------------------------------------





(such period being referred to as the “Tenant Caused Downtime Period”), it being
understood and agreed that although such damages shall be limited to those
caused by such termination or revocation during the Tenant Caused Downtime
Period, such damages shall include all actual damages caused by such revocation
or termination and incurred during the period immediately following the
expiration of the Tenant Caused Downtime Period (the “Landlord Related Damages
Period”) which Landlord Related Damages Period shall not exceed (i) twenty-four
(24) months from the expiration date of the Tenant Caused Downtime Period if the
commencement date of such Tenant Caused Downtime Period occurs within the Ski
Season, or (ii) twelve (12) months from the expiration date of the Tenant Caused
Downtime Period if the commencement date of the Tenant Caused Downtime Period
does not occur within the Ski Season. Notwithstanding any provision in this
Agreement to the contrary, Tenant shall have no more than ten (10) Business Days
for the Tenant Redemption Period (i.e., from the commencement date of the Tenant
Caused Downtime Period). The resolution of any disputes arising out of or
relating to this Section 12.8 and the determination and calculation of damages
hereunder shall, at the election of either party, be by arbitration pursuant to
the provisions of Article 19 hereof.
ARTICLE 13     HOLDING OVER


Any holding over by Tenant after the expiration or earlier termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Rent and other charges herein provided (prorated on a daily
basis). Tenant shall also pay to Landlord all damages (direct or indirect)
sustained by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Agreement, to the extent
applicable. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Agreement.
ARTICLE 14     LANDLORD TRANSFERS


Subject to the provisions hereinafter provided, Landlord may, in its sole and
absolute discretion, sell, assign, transfer, convey or otherwise dispose of (a
“Transfer”) its interest in the Leased Property, or any portion thereof or
interest therein, directly or indirectly, to any Person without the consent of
Tenant. Tenant shall attorn to such transferee and continue to be bound by the
Agreement in the event of any such Transfer.
ARTICLE 15     REIT AND UBTI REQUIREMENTS


Tenant understands that, in order for Landlord to qualify as a real estate
investment trust (a “REIT”) under the Internal Revenue Code of 1986, as amended
(the “Code”), the following requirements must be satisfied. The parties intend
that amounts to be paid by Tenant hereunder and received or accrued, directly or
indirectly, by Landlord with respect to the Leased Property (including any rents
attributable to personal property that is leased with respect thereto) will
qualify as “rents from real property” (within the meaning of Code Section 856(d)
and Section 512(b)(3)), and accordingly, it is the intent of the parties that
neither party will take, or permit to take, any action that would cause any
amount received by the Landlord under this Agreement to fail to qualify as such
under the Code. Consistent with this intent, the parties agree that:


1240817
57

--------------------------------------------------------------------------------





15.1    Limitations on Rents Attributable to Personal Property. “Rents
attributable to any personal property” leased to Tenant cannot exceed fifteen
percent (15%) of the total rent received or accrued by Landlord under this
Agreement for the Fiscal Year of Landlord. Consistent therewith, the average of
the fair market values of the personal property (within the meaning set forth in
Section 1.512(b) 1(c)(3)(ii) of the applicable Treasury Regulations) that is
leased to Tenant with respect to the Leased Property at the beginning and end of
a Fiscal Year cannot exceed fifteen percent (15%) of the average of the
aggregate fair market values of the real and personal property comprising such
Leased Property that is leased to Tenant under such lease at the beginning and
end of such Fiscal Year (the “REIT Personal Property Limitation”). If Landlord
reasonably anticipates that the REIT Personal Property Limitation will be
exceeded with respect to the Leased Property for any Fiscal Year, Landlord shall
notify Tenant, and Landlord may elect, in Landlord’s reasonable discretion, to
(i) restructure the ownership of Landlord and/or Landlord’s ownership of the
personal property and lease, or cause an Affiliate to lease to Tenant, pursuant
to a Personal Property Lease, such personal property, and Tenant agrees that it
shall cooperate with Landlord in good faith in connection with such
restructuring and shall execute any separate or amended lease agreements, or
(ii) negotiate in good faith with Tenant for the purchase by Tenant of such
items of personal property in an amount anticipated by Landlord to be in excess
of the REIT Personal Property Limitation; provided, however, that Tenant’s
responsibility to purchase such personal property will be offset by Landlord in
some mutually agreeable manner, which would not result in Landlord earning
income which would constitute “unrelated business taxable income” within the
meaning of Section 512 of the Code, if Landlord was a “qualified trust” within
the meaning of Section 856(h)(3)(E) of the Code. In such case, upon the
expiration or earlier termination of the Term of this Agreement, Tenant shall
resell, and Landlord shall repurchase, the foregoing personal property
previously acquired by Tenant from Landlord, in its then “as-is”, “where-is”
condition, for the amount Tenant originally paid for it.
15.2    Basis for Sublease Rent Restricted. Tenant cannot sublet the Leased
Property or enter into any similar arrangement on any basis such that the rental
or other amounts paid by the sublessee thereunder would be based, in whole or in
part, on either (a) the net income or profits derived by the business activities
of the sublessee or (b) any other formula such that any portion of the rent paid
by Tenant to Landlord would fail to qualify as “rent from real property” within
the meaning of Section 856(d)(2) and Section 512(b)(3) of the Code and
regulations promulgated thereunder.
15.3    Landlord Affiliate Subleases Restricted. Anything to the contrary in
this Agreement notwithstanding, Tenant shall not sublease the Leased Property
to, or enter into any similar arrangement with, any Person in which Landlord
owns, directly or indirectly, a ten percent (10%) or more interest, within the
meaning of Section 856(d)(2)(B) of the Code, and any such action shall be deemed
void ab initio. Anything to the contrary in this Agreement notwithstanding,
Tenant shall not sublease the Leased Property to, or enter into any similar
arrangement with, any Person that Landlord would be deemed to control within the
meaning of Section 512 (b)(13) of the Code. Notwithstanding the foregoing, no
breach of the terms of this Section 15.3 shall be an Event of Default unless
Tenant enters into such a sublease with the express understanding that the
subtenant thereunder is a Person described by this Section 15.3 and such
sublease will be a violation of this Section 15.3.


1240817
58

--------------------------------------------------------------------------------





15.4    Landlord Interests in Tenant Restricted. Anything to the contrary in
this Agreement notwithstanding, neither party shall take, or permit to take, any
action that would cause Landlord to own, directly or indirectly, a ten percent
(10%) or greater interest in Tenant within the meaning of Section 856(d)(2)(B)
of the Code, and any similar or successor provision thereto, and any such action
shall be deemed void ab initio. In addition, anything to the contrary in this
Agreement notwithstanding, neither party shall take or permit to take, any
action that would cause Landlord to own, directly or indirectly, such interest
in Tenant such that amounts received from Tenant would represent amounts
received from a controlled entity within the meaning of Section 512(b)(13) of
the Code. Notwithstanding the foregoing, no breach of the terms of this Section
15.4 shall be an Event of Default unless Tenant engages in an action prohibited
by this Section 15.4 with the express understanding that such action will be a
violation of this Section 15.4.
15.5    Landlord Services. Any services provided by, or on behalf of, Landlord
will not prevent any amounts received or accrued from qualifying as “rents from
real property” (within the meaning of Section 856(d)(2) or Section 512(b)(3) of
the Code).
15.6    Certain Subtenants Prohibited. Anything to the contrary in this
Agreement notwithstanding, Tenant shall not sublease the Leased Property to, or
enter into any similar arrangement with, any Person described in Section
514(c)(9)(B)(iii) or (iv) of the Code.
15.7    Future Amendment. Tenant hereby agrees to amend this Article 15 from
time to time as Landlord reasonably deems necessary or desirable in order to
effectuate the intent hereof provided such amendment does not result in a
significant increase in Tenant’s monetary obligations or a material increase in
any other obligation or liability of Tenant hereunder, or a material decrease in
Landlord’s obligations or liabilities hereunder, or does not otherwise
materially and adversely affect Tenant’s leasehold interest in any of the
material Leased Property. In the event that such amendment shall result in a
significant increase in Tenant’s monetary obligations or a material increase in
any other obligation or liability of Tenant hereunder, Tenant shall agree to
amend this Article 15 provided Landlord agrees to be responsible for such
increased monetary obligation or the reasonable cost associated with the
material increase in Tenant’s other obligation or liability. In the event that
an amendment hereunder is requested by Landlord, then, in such event, Landlord
shall reimburse to Tenant those reasonable attorneys’ fees actually incurred by
Tenant in connection with and solely for the purpose of negotiating and
delivering any such amendment which are in excess of Fifty Thousand and No/100
Dollars ($50,000.00) during any consecutive five (5) year period during the Term
hereof. Tenant shall deliver invoices or other reasonable documentation in
support of the same as may be reasonably required by Landlord.
ARTICLE 16     SUBLETTING AND ASSIGNMENT


16.1    Subletting and Assignment.
(a)    Except as provided in Section 16.3 and in this Section 16.1, Tenant shall
not, without Landlord’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), assign, mortgage, pledge,
hypothecate, encumber or otherwise transfer this Agreement or sublease (which
term shall be deemed to include the granting of concessions, licenses and the
like), all or any part of the Leased Property or


1240817
59

--------------------------------------------------------------------------------





suffer or permit this Agreement or the leasehold estate created hereby or any
other rights arising under this Agreement to be assigned, transferred,
mortgaged, pledged, hypothecated or encumbered, in whole or in part, whether
voluntarily, involuntarily or by operation of law, or permit the use or
operation of the Leased Property by anyone other than Tenant or Affiliated
Persons of Tenant (each, a “Tenant Transfer”); provided, however, that Tenant
shall be permitted without Landlord’s prior written consent to assign, to
sublease or grant concessions, licenses and the like to Affiliated Persons of
Tenant, subject to the terms of Section 16.3. Notwithstanding any of the
foregoing to the contrary, it shall not be unreasonable for Landlord to
withhold, or condition Landlord’s consent to any such assignment, sublease or
other transfer, if such transferee, collectively with any Person(s) who executes
and delivers to Landlord a new guaranty of such transferee’s obligations under
this Agreement, in substantially the same form as the original guaranty entered
into and delivered to Landlord by Tenant’s predecessor in interest as of the
Commencement Date, (the “New Guarantor”) lacks the Financial Wherewithal (as
herein defined), or in Landlord’s reasonable opinion, such transferee, lacks the
character or the quality and relevant experience necessary to satisfy the
obligations of Tenant hereunder. For the purposes of this Section 16.1
“Financial Wherewithal” shall mean Ten Million and No/100 Dollars
($10,000,000.00) in net worth, collectively for the transferee and any New
Guarantor, for the First Fiscal Year, with such amount to automatically increase
each subsequent Fiscal Year by the same percentage as the Index increases each
Fiscal Year above the Index in the prior Fiscal Year.
(b)    A sale, assignment, pledge, transfer, exchange or other disposition of
any equitable interest in Tenant or any Person Controlling Tenant which results
in a change or transfer of management or Control of Tenant, or a merger,
consolidation or other combination of Tenant with another entity which results
in a change or transfer of management or Control of Tenant, shall be deemed a
Tenant Transfer hereunder and shall be subject to the terms hereof with respect
to such Tenant Transfers.
(c)    If this Agreement is assigned or if the Leased Property or any part
thereof is sublet (or occupied by any Person other than Tenant) in violation of
this Agreement, Landlord may collect the rents from such assignee, subtenant or
occupant, as the case may be, and apply the net amount collected to the Rent
herein reserved, but no such collection shall be deemed a waiver of the
provisions set forth in Section 16.1 (a), the acceptance by Landlord of such
assignee, subtenant or occupant, as the case may be, as a tenant, or a release
of Tenant from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.
(d)    Except as set forth in Section 16.1(b), no subletting or assignment shall
in any way impair the continuing primary liability of Tenant hereunder (unless
Landlord and Tenant expressly otherwise agree in writing that Tenant shall be
released from all obligations hereunder), and no consent to any subletting or
assignment in a particular instance shall be deemed to be a waiver of the
prohibition set forth in this Section 16.1. No assignment, subletting or
occupancy shall affect any Permitted Use.


1240817
60

--------------------------------------------------------------------------------





(e)    Landlord shall not, without Tenant’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, assign its interest in this
Agreement; provided, however, that Landlord may, without the consent of Tenant:
(i) assign its interest in this Agreement to any Person that acquires all or
substantially all of Landlord’s assets or its business that is the subject
hereof, or to any Person that is owned by such Person, and (ii) assign its
interest in this Agreement to a third party Person, provided that in any case
the Leased Property remains encumbered by the terms of this Agreement.
(f)    Notwithstanding anything contained herein to the contrary, Tenant,
without Landlord’s prior written consent, may enter into subleases (which term
shall be deemed to include the granting of concessions, licenses and the like)
with any Person for all or any portion of the Leased Property, provided (i) the
provisions of Section 16.3 have been satisfied, and (ii) such subleases are
commonly entered into at properties similar to the Leased Property being
operated for the Permitted Use.
(g)    Notwithstanding anything contained herein to the contrary, Tenant shall
have the right, without first obtaining the prior written consent of Landlord,
to undertake Tenant Transfers, provided that following such Tenant Transfers, at
least one (1) of the following, Chris Ryman, Elizabeth Cole, George Gillett or
Jeff Joyce (each a “Required Party” and collectively, the “Required Parties”),
either alone, or in combination with one (1) or more of the other Required
Parties, has the right to exercise no less than fifty percent (50.0%) of the
total voting interests in the Tenant (“Voting Control”). Tenant shall not have
the right to undertake any other Tenant Transfers during the first seven (7)
years of this Agreement which would result in any party other than one (1) or
more of the Required Parties having Voting Control of the Tenant unless Tenant
shall first obtain the written consent of Landlord, which consent may be
withheld in Landlord’s sole and absolute discretion. Following the first seven
(7) years of this Agreement, Tenant shall have the right, upon the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, to undertake Tenant Transfers which would result in a
party other than one (1) or more of the Required Parties having Voting Control
of the Tenant. For purposes of this Section 16.1, where Landlord’s consent may
not be unreasonably withheld, conditioned or delayed, it shall not be deemed
unreasonable for Landlord to withhold, condition or delay consent to any Tenant
Transfer, if the transferee, collectively with the New Guarantor, if any, lacks
Financial Wherewithal, or in Landlord’s reasonable opinion, such transferee,
lacks the character or the quality and relevant experience necessary to satisfy
the obligations of Tenant hereunder. For purposes of this Section 16.1, relevant
experience shall be deemed to be experience of the transferee (or the
transferee’s senior officers, provided such senior officers have not been
elected or appointed solely for the purpose of meeting the relevant experience
requirement hereunder) in the day to day oversight and operations of a business
or businesses similar in size and scope to the Business or Businesses operated
by Tenant hereunder. Notwithstanding any of the foregoing, the disposition or
Transfer of a Required Party’s assets pursuant to their death or long-term
disability shall not be deemed a Tenant Transfer hereunder.


1240817
61

--------------------------------------------------------------------------------





(h)    In the event of an assignment of this Agreement by Tenant in accordance
with the terms hereof (other than an assignment of this Agreement to any
Person(s) Controlling, Controlled by, or under common Control with Tenant which
such assignment shall not result in an automatic release of Tenant as
hereinafter described), if (i) the assignee tenant expressly assumes all of
Tenant’s obligations and liabilities hereunder accruing from and after the
effective date of such assignment, and (ii) such assignee tenant, collectively
with any New Guarantor, has the Financial Wherewithal as set forth in Section
16.1(a) hereof, then Tenant shall be automatically released, without the need
for any further written agreements between the parties, from all of Tenant’s
obligations and liabilities under this Agreement, accruing from and after the
effective date of such assignment, except for Tenant’s obligation to pay
Additional Minimum Rent due and payable for the Fiscal Year in which such
assignment occurs, which obligation shall be the joint and several obligation of
Tenant, the assignee tenant, any New Guarantor hereunder. In addition, in the
event that (a) the assignee tenant expressly assumes all of Tenant’s obligations
and liabilities hereunder accruing as of and prior to the effective date of such
assignment, and (b) such assignee tenant, collectively with any New Guarantor,
has the Financial Wherewithal as set forth in Section 16.1(a) hereof, then
Tenant shall be automatically released, without the need for any further written
agreements between the parties, from all of Tenant’s obligations and liabilities
under this Agreement, accruing as of and prior to the effective date of such
assignment, except for Tenant’s obligation to pay Additional Minimum Rent due
and payable for the Fiscal Year in which such assignment occurs, which
obligation shall be the joint and several obligation of Tenant, the assignee
tenant, any New Guarantor hereunder. In the event of any assignment of a Related
Lease by a Related Tenant in accordance with the terms of such Related Lease
(other than an assignment of the Related Lease to any Person(s) Controlling,
Controlled by, or under common Control with Tenant which such assignment shall
not result in a change in the status of such Related Lease as hereinafter
described, and the same shall continue to be deemed a Related Lease hereunder),
if the assignee tenant, collectively with any New Guarantor, as such term is
used or defined in such Related Lease, with respect to such Related Lease has
the Financial Wherewithal as such term is used or defined in such Related Lease,
such Related Lease shall no longer be deemed a Related Lease for any purpose
under this Agreement.
16.2    Required Sublease Provisions. An original counterpart or photocopy
certified by Tenant as being true and complete of each such sublease duly
executed by Tenant and such subtenant shall be delivered promptly to Landlord
upon demand, and until Landlord demand shall be maintained by Tenant and subject
to review by Landlord from time to time at the location at which Tenant is
required to maintain its books and records pursuant to Section 17.4.
16.3    Sublease Limitation. For so long as Landlord or any Affiliated Person as
to Landlord shall seek to qualify as a real estate investment trust, anything
contained in this Agreement to the contrary notwithstanding, Tenant shall not
sublet the Leased Property on any basis such that the rental to be paid by any
sublessee thereunder would be based, in whole or in part, on either (a) the
income or profits derived by the business activities of such sublessee, or (b)
any other formula such that any portion of such sublease rental would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto.


1240817
62

--------------------------------------------------------------------------------





16.4    Subtenant Non-Disturbance. Landlord agrees to enter into subordination,
non-disturbance and attornment agreements in form and substance reasonably
acceptable to Landlord with respect to those premises set forth on Schedule 16.4
attached hereto. In addition, Landlord agrees to enter into subordination,
non-disturbance and attornment agreements, in form and substance reasonably
acceptable to Landlord, with respect to the leases of such premises, as more
particularly set forth and described on described on Schedule 16.4, provided
that Landlord approves the terms, conditions, and forms of such leases, and any
amendments thereto or modifications thereof, prior to execution thereof, which
approval shall not be unreasonably withheld, conditioned or delayed.
ARTICLE 17     ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS


17.1    Estoppel Certificates. At any time and from time to time, upon not less
than ten (10) Business Days’ prior Notice by either party, the party receiving
such Notice shall furnish to the other a certificate certifying that this
Agreement is unmodified and in full force and effect (or that this Agreement is
in full force and effect as modified and setting forth the modifications), the
date to which the Rent has been paid, that to its knowledge no Default or an
Event of Default by the other party has occurred and is continuing or, if a
Default or an Event of Default shall exist, specifying in reasonable detail the
nature thereof, and the steps being taken to remedy the same, and such
additional information as the requesting party may reasonably request. If such
additional information reasonably requires more than ten (10) Business Days to
provide, the party furnishing such information shall be entitled to such
additional period to respond to such request as may be reasonably required under
the circumstances. Any such certificate furnished pursuant to this Section 17.1
may be relied upon by the requesting party, its lenders and any prospective
purchaser, mortgagee or permitted subtenant of all or any portion of the Leased
Property or the leasehold estate created hereby.
17.2    Periodic Financial Statements. Throughout the Term of this Agreement,
Tenant shall prepare and deliver to Landlord (a) an income (or profit and loss)
statement, cash flow statement and balance sheet showing the results of the
operation of the Leased Property for the immediately preceding Accounting
Period, and for the Fiscal Quarter and Fiscal Year to date (Tenant shall deliver
the foregoing information and statements to Landlord within twenty (20) days
after the end of each Accounting Period), (b) a statement of Gross Revenues for
the immediately preceding Accounting Period and for the Fiscal Quarter and
Fiscal Year to date (Tenant shall deliver the foregoing information and
statements to Landlord within ten (10) days after the end of Accounting Period),
and (c) an income (or profit and loss) statement, cash flow statement and
balance sheet of Tenant’s Parent for each Fiscal Quarter (Tenant shall deliver,
or cause to be delivered, the foregoing information and statements to Landlord
within sixty (60) days after the end of each Fiscal Quarter). The aforesaid
financial statements shall be accompanied by a statement of an officer of Tenant
confirming that, to the actual knowledge of such individual, such information
and statements have been properly prepared in accordance with GAAP and are true,
correct and complete in all material respects and fairly present the financial
condition of Tenant at and as of the dates thereof and the results of its
operations for the periods covered thereby. Simultaneously with clause (c)
above, Tenant shall deliver, or cause to be delivered, to Landlord an
organizational chart accurately presenting the ownership of the ownership
interests in Tenant.


1240817
63

--------------------------------------------------------------------------------





17.3    Annual Financial Statements. Tenant shall deliver to Landlord within one
hundred twenty (120) days after the end of each Fiscal Year, a profit and loss
statement, balance sheet and statement of cash flows certified either (i) by an
independent certified public accountant who is actively engaged in the practice
of his profession and who is reasonably acceptable to Landlord or (ii) as
provided below, by the Chief Financial Officer or other authorized financial
officer of Tenant, showing results from the operation of the Leased Property
during such Fiscal Year. Tenant shall also deliver to Landlord, within ninety
(90) days after the end of each Fiscal Year, an accounting of the amounts paid
into the Reserve, and reasons for material variations from the Annual Budget for
such year. Tenant shall also deliver to Landlord at any time and from time to
time, at Landlord’s sole cost and expense to the extent such statements or
information are not prepared in the ordinary course of Tenant’s business and
such preparation constitutes a material additional expense to Tenant (excluding
any charge for Tenant’s general overhead costs), upon not less than twenty (20)
Business Days’ notice from Landlord, any financial statements or other financial
reporting information required to be filed by Landlord with the SEC or any other
Government Agencies or required pursuant to any order issued by any Government
Agencies or arbitrator in any litigation to which Landlord is a party for
purposes of compliance therewith. Tenant must provide to Landlord reasonable
access to its books and records and reasonable assistance to perform any and all
procedures necessary to conduct and complete Sarbanes-Oxley Section 404 (“SOX
404”) certification, provided, however, that Landlord shall reimburse Tenant for
Tenant’s reasonable out-of-pocket costs and expenses of assisting Landlord in
Landlord’s SOX 404 compliance activities if such assistance involves more than a
de minimis cost to Tenant but in no event shall Landlord’s SOX 404 compliance
costs or expenses or Landlord’s costs and expenses of complying with any similar
statutes or regulations constitute an Additional Charge. The financial
statements required herein are in addition to any other statements required
hereunder. Notwithstanding the foregoing, in the event that Tenant’s stand alone
financial statements are not otherwise being reviewed or audited by an
independent certified public accountant, then Landlord will accept financial
statements certified true and correct by the Chief Financial Officer or other
authorized financial officer of Tenant.
17.4    Records. Tenant shall keep and maintain at all times in accordance with
GAAP (separate and apart from its other books, records and accounts) complete
and accurate up to date books and records adequate to reflect clearly and
correctly the results of operations of the Leased Property on an accrual basis,
including, but not limited to, each calculation of Minimum Rent. Such current
books and records shall be kept and maintained at the Leased Property or
Tenant's corporate headquarters or primary administrative facility located in
the Continental United States, and such books and records for prior years may,
at Tenant’s option, be stored off-site in a location where they can be made
available at the Leased Property on reasonable advance notice. Landlord or its
representatives shall have, at all reasonable times during normal business
hours, reasonable access, on reasonable advance notice, to examine and copy the
books and records pertaining to the Leased Property. Such books and records
shall be available for at least four (4) years after the applicable calculation
of Additional Minimum Rent for Landlord’s inspection, copying, review and audit
at Landlord’s expense during reasonable business hours and upon reasonable
notice for the purpose of verifying the accuracy of Tenant’s calculation of
Additional Minimum Rent. Provided, however, nothing in this Section 17.4 shall
be deemed or construed to alter or modify the terms and provisions


1240817
64

--------------------------------------------------------------------------------





in Section 3.1.2(c) relating to the timetable that applies to any contest by
Landlord of Tenant’s calculation of Additional Minimum Rent.
17.5    Annual Budget and Marketing Plan. In addition to the Reserve Estimate
(which is addressed in Section 5.1.2(c)), Tenant shall furnish to Landlord, not
later than sixty (60) days prior to the end of each Fiscal Year, the annual
budget (including projected operating and capital expenditures budgets)
substantially in the form attached hereto as Schedule 17.5 (which form shall be
subject to reasonable changes by Tenant from time to time provided that such
changes do not materially alter the type and nature of the information reported
by such budget) (the “Annual Budget”) and the marketing plan for the succeeding
Fiscal Year, in reasonable detail. Tenant agrees to give good faith
consideration to any suggestions or comments that Landlord may have relative to
each such Annual Budget and marketing plan. Landlord agrees that Landlord shall
treat the marketing plan delivered by Tenant to Landlord pursuant to this
Section 17.5 as confidential and shall use reasonable efforts to ensure that
such information is not shared or in any way disseminated by Landlord to any
geographical competitor of Tenant.
17.6    Quarterly Meetings. At Landlord’s request, Tenant shall make Tenant’s
property management team (i.e., general manager, director of marketing and
director of finance) available to meet with Landlord at the Leased Property, as
well as one or more executive officers of Tenant who may participate at such
meeting in person or telephonically, once during each Fiscal Quarter to discuss
the Reserve Estimate, the Annual Budget and any other items related to the
operation of the Businesses, which Landlord wishes to discuss. Tenant agrees to
give good faith consideration to any suggestions or requests that Landlord may
have. Landlord shall coordinate the date and time of such meetings in advance
with Tenant.
17.7    Tenant’s Other Deliveries. Upon request from Landlord, Tenant shall
promptly furnish to Landlord:
(a)    no more than annually, an accounting of all security deposits held in
connection with any Sublease of any part of the Leased Property, including the
name and identification number of the accounts in which such security deposits
are held, the name and address of the financial institutions in which such
security deposits are held and the name of the Person to contact at such
financial institution, along with any authority or release necessary for
Landlord to obtain information regarding such accounts directly from such
financial institutions;
(b)    Tenant shall furnish to Landlord such other financial and other
information as Landlord shall reasonably require to be in order for Landlord to
comply with the terms and provisions of the First Mortgage Loan Documents;
(c)    Tenant shall furnish Landlord with such other additional financial or
management information (including state and federal tax returns) with respect to
Resort Operations, the Leased Property or the Resort Personal Property, as may,
from time to time, be reasonably required by Landlord in form and substance
reasonably satisfactory to Landlord (including, without limitation, any
financial reports required to be delivered by any Tenant or any guarantor of any
Sublease pursuant to the terms of such Sublease).


1240817
65

--------------------------------------------------------------------------------





17.8    Certification. All financial items requiring the certification of Tenant
shall require a certificate executed by the Chief Financial Officer or other
authorized financial officer of Tenant.
ARTICLE 18     LANDLORD’S RIGHT TO INSPECT


Subject to the provisions of Section 24.1, Tenant shall permit Landlord and its
authorized representatives to inspect the Leased Property at reasonable times of
the day upon not less than twenty-four (24) hours’ Notice, and to make such
repairs as Landlord is permitted or required to make pursuant to the terms of
this Agreement, provided that any inspection or repair by Landlord or its
representatives will not unreasonably interfere with Tenant’s use and operation
of the Leased Property and further provided that in the event of an emergency,
as determined by Landlord in its reasonable discretion, prior Notice shall not
be necessary.
ARTICLE 19     ALTERNATIVE DISPUTE RESOLUTION


19.1    Negotiation. Any and all disputes or disagreements arising out of or
relating to (i) computation or calculation of Additional Minimum Rent or GAAP
interpretation, or (ii) Landlord’s disapproval of any Reserve Estimate or any
item within any Reserve Estimate pursuant to Section 5.1 above, or (iii) any
dispute or disagreement arising out of relating to Landlord’s determination as
to whether the Leased Property is Unsuitable for Its Permitted Purposes under
Sections 10.2.2 or 11.1 above, or (iv) any other matter or topic which this
Agreement provides shall or may be resolved by arbitration shall be resolved
through negotiations or, at the election of either party, if the dispute is not
so resolved within thirty (30) days after Notice from either party commencing
such negotiations, through binding arbitration conducted in accordance with
Section 19.2. The determination of who is the prevailing party in any such
arbitration shall be made in the same arbitration.
19.2    Arbitration.
19.2.1     In the case of a dispute or disagreement as provided for in Section
19.1 above which is not resolved through negotiations of the parties within the
thirty (30) day time period prescribed for above, a panel of three (3) certified
public accountants shall be appointed to serve as the arbitrators pursuant to
the expedited arbitration rules of the American Arbitration Association, and
such dispute or disagreement shall be resolved as promptly as possible in
accordance with such rules. Each certified public accountant serving as an
arbitrator shall be a fit and impartial consultant recognized as such within the
applicable industry with at least seven (7) years’ experience in consulting (in
the accounting field) with owners, operators and/or lenders relative to
properties similar to the Leased Property. Subject to the provisions of Section
19.2.2(d), all expenses associated with any arbitration proceeding under this
Section 19.2.1 shall be allocated to, and borne by, the parties as determined
under the rules of the American Arbitration Association.
19.2.2    The party electing arbitration pursuant to Section 19.1 as a result of
a dispute other than those contemplated by Section 19.2.1 above, shall give
Notice to that effect to the other party and shall in such Notice appoint an
arbitrator on its behalf. Within fifteen (15) days after such Notice, the other
party, by Notice to the initiating party, shall appoint a second arbitrator on
its


1240817
66

--------------------------------------------------------------------------------





behalf. The arbitrators thus appointed shall appoint a third arbitrator, and
such three arbitrators shall as promptly as possible determine such dispute;
provided, however, that:
(a)    if the second arbitrator shall not have been timely appointed as
aforesaid, the first arbitrator shall proceed to determine such dispute, and if
the two (2) arbitrators appointed by the parties shall be unable to agree,
within fifteen (15) days after the appointment of the second arbitrator, upon
the appointment of a third arbitrator, they shall give written Notice to the
parties of such failure to agree, and if the parties fail to agree upon the
selection of a third arbitrator within fifteen (15) days after the arbitrators
appointed by the parties give Notice as aforesaid, then either of the parties,
upon Notice to the other party, may request such appointment by the American
Arbitration Association.
(b)    Each arbitrator shall be a fit and impartial consultant recognized as
such within the applicable industry with at least ten (10) years’ experience in
consulting with owners, operators and/or lenders, in the operation of properties
similar to the Leased Property.
(c)    The arbitration shall be conducted in Denver, Colorado, and, to the
extent consistent with this Section 19.2, in accordance with the expedited
arbitration rules of the American Arbitration Association. The arbitrators shall
render their decision (including, without limitation, their decision as to who
is the prevailing party) in accordance with Section 19.2.1 or Section 19.2.2, as
applicable, upon the concurrence of at least two of their number, within thirty
(30) days after the appointment of the third arbitrator (or, if only one
arbitrator is appointed pursuant to Section 19.2.2(a), then by such arbitrator
within forty-five (45) days of his or her appointment). Such decision and award
shall be in writing and shall be final, binding and enforceable against the
parties and shall be non-appealable, and counterpart copies thereof shall be
delivered to each of the parties. In rendering such decision and award, the
arbitrator(s) shall not add to, subtract from or otherwise modify the provisions
of this Agreement. Judgment may be had on the decision and award of the
arbitrator(s) so rendered in any court of competent jurisdiction.
(d)    Except as otherwise expressly provided herein, each party shall pay the
fees and expenses of the one of the two original arbitrators appointed by or for
such party, and the fees and expenses of the third arbitrator (or the one
arbitrator, if only one arbitrator is appointed pursuant hereto) and all other
expenses of the arbitration (other than the fees and disbursements of attorneys
or witnesses for each party) shall be borne by the parties equally, provided,
however, that the prevailing party in such arbitration (as determined in Section
19.2.2(c)) shall be reimbursed by the non-prevailing party for all costs and
expenses paid or incurred by the prevailing party (including, without
limitation, the fees of the arbitrators and the fees and disbursements of
attorneys and witnesses).
ARTICLE 20     MORTGAGES


20.1    Landlord’s Mortgage. Landlord may, at Landlord’s option, hereafter
obtain a loan (the “First Mortgage Loan”) secured by a first mortgage lien on
the Leased Property (the “First Mortgage Lien”). The holder of any such First
Mortgage Loan and any refinancings, renewals,


1240817
67

--------------------------------------------------------------------------------





modifications, consolidations, replacements, substitutions and extensions
thereof is herein called the “Mortgagee.” All documents and instruments
evidencing and/or securing the First Mortgage Loan and any refinancings,
renewals, modifications, consolidations, replacements, substitutions and
extensions thereof are herein called the “First Mortgage Loan Documents.”
Without the consent of Tenant, Landlord may, subject to the terms and conditions
set forth in this Article 20, from time to time, directly or indirectly, create
or otherwise cause to exist any lien, encumbrance or title retention agreement
(“Encumbrance”) upon the Leased Property, or any portion thereof or interest
therein, whether to secure any borrowing or other means of financing or
refinancing, provided, however, and notwithstanding anything contained in this
Agreement to the contrary, this Agreement and Tenant’s leasehold estate
hereunder shall not be subject or subordinate to any Encumbrances except as
provided below in Section 20.2 with respect to the First Mortgage Lien.
20.2    Subordination of Lease. This Agreement as the same may hereafter be
modified, amended or extended, and all of Tenant’s right, title and interest in
and to the Leased Property, and all rights and privileges of Tenant in and to
the Leased Property are hereby and shall at all times be subject and subordinate
to the First Mortgage Lien and all liens and security interests securing payment
of the First Mortgage Loan, and to the lien of all renewals, modifications,
consolidations, replacements, substitutions and extensions of the First Mortgage
Loan and of the First Mortgage Loan Documents, and to the rights, privileges,
and powers of Landlord hereunder accruing to the Mortgagee, so that at all times
the First Mortgage Lien shall be and remain a lien on the Leased Property prior
and superior to this Agreement for all purposes; provided, however, that the
Mortgagee enters into a written non-disturbance agreement with Tenant (in
recordable form if a Memorandum of this Agreement has been recorded) in form and
substance mutually acceptable to and approved by both Tenant and Mortgagee, such
acceptance and approval not to be unreasonably withheld, conditioned or delayed,
which non-disturbance agreement is not rejected, repudiated, nullified or
terminated in any Federal or state bankruptcy, insolvency or similar proceeding
of the Mortgagee thereunder. In such non-disturbance agreement the Mortgagee
shall agree (A), notwithstanding any default under any of the First Mortgage
Loan Documents, that the Tenant’s possession of the Leased Property, the
Tenant’s rights and privileges under this Agreement and the leasehold estate
granted under this Agreement shall not be disturbed, terminated or otherwise
adversely affected by the exercise of any right or remedy under or arising out
of any of the First Mortgage Loan Documents (including, without limitation, a
foreclosure action or proceeding), and (B) that if it or a purchaser at any
foreclosure of any of the First Mortgage Loan Documents, or the recipient of or
grantee under a deed in lieu of foreclosure, succeeds to Landlord's interest in
the Leased Property that it (or such purchaser, recipient or grantee) shall take
title to the Leased Property subject to this Agreement, provided in each case
that no Event of Default by Tenant then exists and is continuing which would,
pursuant to the terms of this Agreement and applicable Legal Requirements,
permit Landlord to terminate this Agreement. Upon Notice from Landlord, Tenant
shall execute and deliver an agreement, in form and substance reasonably
required by Mortgagee and reasonably acceptable to Mortgagee and Tenant,
confirming the subordination of this Agreement to the First Mortgage Lien
subject to and including the non-disturbance agreement in accordance with the
provisions of the preceding sentence of this Section 20.2. The First Mortgage
Lien and any mortgage or deed of trust to which this Agreement is, at the time
referred to, subject and subordinate, is herein called a “Superior Mortgage” and
the holder, trustee or beneficiary of a Superior Mortgage is herein called a
“Superior Mortgagee”. If any Superior Mortgagee or the


1240817
68

--------------------------------------------------------------------------------





nominee or designee of any Superior Mortgagee or any successful purchaser at any
foreclosure of the Superior Mortgage, shall succeed to the Landlord's interest
under this Agreement by reason of a default by Landlord under, or the
enforcement of, the First Mortgage Loan Documents (any such person, a “Successor
Landlord”), in no event shall Successor Landlord have any liability under this
Agreement which accrued prior to the date such Successor Landlord shall succeed
to the interest of Landlord under this Agreement (but the foregoing shall not
exculpate, or be construed or interpreted as exculpating, the Successor Landlord
from liability for any obligation under this Agreement which arises following
the date that the Successor Landlord succeeded to the rights of Landlord under
this Agreement), nor any liability for claims, offsets or defenses which Tenant
might have had against Mortgagee as Landlord under this Agreement prior to the
date such Successor Landlord shall succeed to the interest of Landlord under
this Agreement (provided, however, that the Successor Landlord shall be liable
for and subject to claims, offsets and defenses which arise following the date
that the Successor Landlord succeeded to the rights of Mortgagee as Landlord
under this Agreement). Landlord and Tenant hereby agree that upon conveyance of
title to the Leased Property, to the Successor Landlord, Tenant shall attorn to
the Successor Landlord and shall continue to perform all of Tenant’s obligations
under the terms of this Agreement with respect to the Leased Property, and the
Successor Landlord shall accept such attornment, all in accordance with the
terms of this Agreement.
20.3    Notices. Subsequent to the receipt by Tenant of Notice from Landlord as
to the identity of any Superior Mortgagee (which Notice shall be accompanied by
a copy of the applicable Mortgage and the address of the Superior Mortgagee), no
notice from Tenant to Landlord as to the Leased Property shall be effective
unless and until a copy of the same is given to such Superior Mortgagee at the
address set forth in the above described Notice, and the curing of any of
Landlord’s defaults by such Superior Mortgagee shall be treated as performance
by Landlord.
ARTICLE 21     ADDITIONAL COVENANTS OF TENANT


21.1    Conduct of Business. Tenant shall not engage in any business other than
the leasing and operation of the Leased Property and the Businesses and shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect and in good standing its existence and its permits and licenses
necessary to conduct such business.
21.2    Maintenance of Accounts and Records. Tenant shall keep true records and
books of account of Tenant in which full, true and correct entries will be made
of dealings and transactions in relation to the business and affairs of Tenant
and the Leased Property. In addition to any other audit right set forth herein,
and provided Landlord shall give to Tenant at least ten (10) Business Days’
written notice of Landlord’s desire to audit such accounts and records,
Landlord, at its expense (without such expense being added to the Lease Basis),
shall have the right to audit such accounts and records during normal business
hours (and Tenant shall furnish to Landlord and its agents convenient facilities
at the office of Tenant for such purpose); provided, however, that Landlord
shall have no right to conduct such audits (i) more frequently than once per
Fiscal Quarter, or (ii) if the landlord under the Personal Property Lease has
already conducted an audit during such Fiscal Quarter pursuant to the Personal
Property Lease. Landlord shall keep in confidence all information


1240817
69

--------------------------------------------------------------------------------





which it might gain or gather from the examination or audit of Tenant’s accounts
and records, unless required to disclose such information pursuant to Legal
Requirements.
21.3    Certain Debt Prohibited. Tenant shall not incur any Indebtedness except
the following:
(a)    Indebtedness of Tenant to Landlord under this Agreement;
(b)    Indebtedness of Tenant in respect of loans, the proceeds of which are
used to pay amounts owed under this Agreement and which are by their terms
expressly subordinate to the payment and performance of Tenant’s obligations
under this Agreement;
(c)    Indebtedness of Tenant for Impositions, to the extent that payment
thereof shall not at the time be required to be made in accordance with the
provisions of Article 8;
(d)    Indebtedness of Tenant in respect of judgments or awards (i) which have
been in force for less than the applicable appeal period and in respect of which
execution thereof shall have been stayed pending such appeal or review, or (ii)
which are fully bonded or covered by insurance payable to Tenant, or (iii) which
are for an amount not in excess of One Hundred Twenty-Five Thousand and No/100
Dollars $125,000.00 in the aggregate at any one time outstanding, which amount
shall increase each Fiscal Year by the same percentage as the Index increases
each Fiscal Year above the Index in the prior Fiscal Year, and (x) which have
been in force for not longer than the applicable appeal period, so long as
execution is not levied thereunder or (y) in respect of which an appeal or
proceedings for review shall at the time be prosecuted in good faith in
accordance with the provisions of Article 8, and in respect of which execution
thereof shall have been stayed pending such appeal or review;
(e)    unsecured borrowings of Tenant from its Affiliated Persons which are (i)
by their terms subordinate to the payment and performance of Tenant’s
obligations under this Agreement, or (ii) in the ordinary course of business and
in accordance with customary business practices;
(f)    Indebtedness for purchase money financing and other indebtedness incurred
in the ordinary course of Tenant’s business, including the leasing of personal
property; or
(g)    Indebtedness approved by Landlord in Landlord’s sole and absolute
discretion.
21.4    Distributions, Payments to Affiliated Persons. Tenant shall not declare,
order, pay or make, directly or indirectly, any Distributions if, at the time of
such proposed action, or immediately after giving effect thereto, any Event of
Default with respect to the payment of Rent or other monetary sums hereunder
shall have occurred and be continuing. Any Distributions made


1240817
70

--------------------------------------------------------------------------------





in violation of the provisions in this Section 21.4 shall be considered and
deemed to be fraudulent and preferential and subordinate to Landlord’s claim for
Rent and other sums hereunder.
21.5    Negative Covenants. Tenant covenants and agrees with Landlord that
Tenant will not during the Term without the prior written consent of Landlord:
(a)    engage in any activities of a material nature other than the leasing and
operation of the Leased Property and/or the Resort Personal Property, and the
Businesses and all necessary or advisable activities related thereto;
(b)    sell or agree to sell or otherwise dispose of or assign any of its
interest in this Agreement other than in accordance with the provisions of
Section 16.1;
(c)    incur in any Reserve Estimate Year, an aggregate of Major Capital
Expenditures at the Leased Property that exceed the aggregate amounts budgeted
for Major Capital Expenditures in the Annual Budget, as the same may be amended
in accordance with the provisions hereof (provided, however, that in the event
that Tenant does incur such excess expenditures, it shall not be a default
hereunder if Tenant pays for such excess expenditures from Tenant’s funds and
such expenditures otherwise comply with the provisions of this Agreement);
(d)    enter into any joint venture (regardless of the form of joint venture) or
any co-ownership arrangement with respect to any of the Leased Property other
than in accordance with the provisions of Section 16.1;
(e)    enter into any management agreement with respect to the Leased Property
other than management agreements which are subject to Section 22.17 and which
are (i) with an Affiliate of Tenant approved by Landlord, which approval will
not be unreasonably withheld, conditioned or delayed, (ii) for management of ski
school operations, (iii) for management of specific facilities or aspects of
operations other than facilities or aspects of operations relating to ski
operations other than ski school operations (provided that the cumulative effect
of such management agreements does not materially dilute Tenant’s operational
control over the Leased Property as a whole), or as otherwise specifically
allowed pursuant to this Agreement.
(f)    enter into any leasing agreement with respect to the Leased Property
except as permitted by Article 16 of this Agreement.
ARTICLE 22 MISCELLANEOUS


22.1    Security Deposit. An irrevocable standby letter of credit from a
financial institution reasonably acceptable to Landlord in the amount of One
Million Five Hundred Twenty Thousand and No/100 Dollars ($1,520,000.00) (the
“Security Deposit”) has been delivered on behalf of Tenant to Landlord, which
Security Deposit shall serve as security for Tenant’s faithful performance of
all of Tenant’s obligations under this Agreement and each Related Tenant’s
faithful performance of all of such Related Tenant’s obligations under the
Related Lease, for so long as such Related Lease


1240817
71

--------------------------------------------------------------------------------





shall continue to be a Related Lease hereunder. If Tenant fails to pay Rent or
Additional Charges due hereunder, fails to fund the Reserve, or otherwise
defaults with respect to any provision of this Agreement, then in addition to
and not exclusive of any other remedies available under this Agreement, Landlord
may draw upon the Security Deposit and use, apply or retain all or any portion
of the funds drawn upon for the payment of any Rent, the funding of Additional
Charges or the Reserve or other charges in default, or for the payment of any
sum to which Landlord may become obligated by reason of Tenant’s default. If
Landlord so uses or applies all or any portion of the Security Deposit, Tenant
shall, within five (5) days after written demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to the full
amount of the Security Deposit or Tenant shall deliver to Landlord either (i) an
amendment to the letter of credit restoring it to the full amount, or (ii) an
irrevocable standby letter of credit from a financial institution reasonably
acceptable to Landlord in an amount equal to the shortfall in Security Deposit.
No trust relationship is created herein between Landlord and Tenant with respect
to the Security Deposit. Landlord shall not be required to keep the Security
Deposit separate from its general accounts and may commingle the Security
Deposit with other funds of Landlord and Landlord shall not be obligated to
invest such Security Deposit for the benefit of Tenant or, except as may be
required pursuant to Applicable Law, pay over to Tenant any interest earned
thereon.
22.2    Limitation on Payment of Rent. All agreements between Landlord and
Tenant herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under Legal Requirements, the benefit of which may be
asserted by Tenant as a defense, and if, from any circumstance whatsoever,
fulfillment of any provision of this Agreement, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, or if from any circumstances Landlord should ever receive as
fulfillment of such provision such an excessive amount, then, ipso facto, the
amount which would be excessive shall be applied to the reduction of the
installment(s) of Minimum Rent next due and not to the payment of such excessive
amount. This provision shall control every other provision of this Agreement and
any other agreements between Landlord and Tenant.
22.3    No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by
Applicable Law, no waiver of any breach shall affect or alter this Agreement,
which shall continue in full force and effect with respect to any other then
existing or subsequent breach.
22.4    Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
(as applicable) of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise of any or all of such other
rights, powers and remedies.


1240817
72

--------------------------------------------------------------------------------





22.5    Severability. If any provision of this Agreement is ultimately
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render the same valid and enforceable, and in the event no such limiting
construction is possible, such invalid or unenforceable provision shall be
deemed severed from this Agreement without affecting the validity of any other
provision hereof, provided the essential provisions of this Agreement for each
party remain valid, binding and enforceable.
22.6    Acceptance of Surrender. No surrender to Landlord of this Agreement or
of the Leased Property, or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.
22.7    No Merger of Title. It is expressly acknowledged and agreed that it is
the intent of the parties that there shall be no merger of this Agreement or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, this Agreement or the
leasehold estate created hereby and the fee estate in the Leased Property.
22.8    Conveyance by Landlord. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms of this Agreement (specifically including
Article 15), other than as security for a debt, and the grantee or transferee of
such of the Leased Property shall expressly assume all obligations of Landlord
hereunder arising or accruing from and after the date of such conveyance or
transfer, Landlord or such successor owner, as the case may be, shall thereupon
be released from all future liabilities and obligations of Landlord under this
Agreement with respect to such of the Leased Property arising or accruing from
and after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon the new owner.
22.9    Quiet Enjoyment. Provided that no Event of Default shall have occurred
and be continuing, Tenant shall peaceably and quietly have, hold and enjoy the
Leased Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by, through or under Landlord, but subject to (a) any First
Mortgage permitted under Article 20 (to which, pursuant to the provisions of
Section 20.2, this Agreement has been made subject and subordinate), (b) all
Permitted Encumbrances, and (c) liens as to obligations of Landlord that are
either not yet due or which are being contested in good faith and by proper
proceedings, provided the same do not materially interfere with Tenant’s ability
to operate the Leased Property or cause Tenant to incur any significant costs or
expenses. Except as otherwise provided in this Agreement, no failure by Landlord
to comply with the foregoing covenant shall give Tenant the right to cancel or
terminate this Agreement or abate, reduce or make a deduction from or offset
against the Rent or any other sum payable under this Agreement, or to fail to
perform any other obligation of Tenant hereunder.
22.10    Memorandum of Lease. Neither Landlord nor Tenant shall record this
Agreement. However, Landlord and Tenant shall promptly, upon the request of the
other, enter into a short form memorandum of this Agreement, in form suitable
for recording under the laws of the State. The parties shall share equally all
costs and expenses of recording such memorandum.


1240817
73

--------------------------------------------------------------------------------





22.11    Notices.
(a)    Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or a professional
messenger service), or sent by electronic mail (followed by immediate delivery
by means of a nationally recognized courier service or a professional messenger
service), or mailed first class, postage prepaid, by certified mail, return
receipt requested, in all cases, addressed to:
if to Landlord to:


c/o CNL Lifestyle Properties, Inc.
CNL Center at City Commons, 12th Floor
450 South Orange Avenue
Orlando, FL 32801-3336
Attn: Ms. Tammie Quinlan
Email Address: tammie.quinlan@cnl.com


with a copy to:


CNL Lifestyle Properties, Inc.
CNL Center at City Commons, 12th Floor
450 South Orange Avenue
Orlando, FL 32801-3336
Attn: Amy Sinelli, Esquire
Email Address: amy.sinelli@cnl.com


with a copy to:


Lowndes Drosdick Doster Kantor and Reed, P.A.
215 North Eola Drive
P.O. Box 2809
Orlando, FL 32809
Attn: William T. Dymond, Esq.
Email Address: william.dymone@lowndes-law.com


if to Tenant to:


Ski Lifts, Inc.
c/o Boyne USA, Inc.
1 Boyne Mountain Road
P. O. Box 19
Boyne Falls, MI 49713
Attn: Roland Andreasson, Chief Financial Officer


1240817
74

--------------------------------------------------------------------------------





Fax: 231-549-6094
Telephone: 231-675-7241


with a copy to:


_____________________________
_____________________________
_____________________________
Fax: __________________________
Phone: _________________________




(b)    All notices, requests and other communications shall be deemed given on
the date of actual receipt as evidenced by written receipt, acknowledgement or
other evidence of actual receipt or delivery to the address specified above. In
the case of Notice by electronic mail, a copy shall be immediately delivered
thereafter by means of a nationally recognized courier service or a professional
messenger service)Either party hereto may from time to time by notice in writing
served as set forth above designate a different address or a different or
additional person to which all such notices or communications thereafter are to
be given.
22.12    Construction; Limited Recourse Against Landlord. Except as otherwise
set forth in this Agreement to the contrary (including, without limitation, the
provisions of Section 4.4.4), all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination or expiration of this
Agreement with respect to the Leased Property shall survive such termination or
expiration. Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated except by an instrument in writing signed by
all the parties thereto. All the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. Each term or provision of this Agreement to be
performed by Tenant shall be construed as an independent covenant and condition.
Time is of the essence with respect to the exercise of any rights of Tenant or
Landlord under this Agreement. Except as otherwise set forth in this Agreement
(including, without limitation, the provisions of Section 4.4.4), any
obligations (including without limitation, any monetary, repair and
indemnification obligations) arising prior to the expiration or earlier
termination of this Agreement of Tenant and Landlord shall survive the
expiration or earlier termination of this Agreement. Nothing contained in this
Agreement shall be construed to create or impose any liabilities or obligations
and no such liabilities or obligations shall be imposed on any of the
shareholders, beneficial owners, direct or indirect, officers, directors,
trustees, employees or agents of Landlord or Tenant for the payment or
performance of the obligations or liabilities of Landlord or Tenant hereunder.
Further, in the event Landlord shall be in Default under this Agreement, and if
as a consequence of such Default, Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the proceeds of sale
received upon execution of such judgment against the right, title and interest
of Landlord in the Leased Property.


1240817
75

--------------------------------------------------------------------------------





22.13    Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the Commencement Date when copies hereof, which, when taken together, bearing
the signatures of each of the parties hereto, shall have been signed. Headings
in this Agreement are for purposes of reference only and shall not limit or
affect the meaning of the provisions hereof.
22.14    Legal Requirements. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of the State applicable to
contracts between residents of the State which are to be performed entirely
within the State, regardless of (a) where this Agreement is executed or
delivered; or (b) where any payment or other performance required by this
Agreement is made or required to be made; or (c) where any breach of any
provision of this Agreement occurs, or any cause of action otherwise accrues; or
(d) where any action or other proceeding is instituted or pending; or (e) the
nationality, citizenship, domicile, principal place of business, or jurisdiction
of organization or domestication of any party; or (f) whether the laws of the
forum jurisdiction otherwise would apply the laws of a jurisdiction other than
the State; or (g) any combination of the foregoing.
To the maximum extent permitted by Applicable Law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this
Agreement shall be brought and prosecuted in such court or courts located in the
State as is provided by Applicable Law; and the parties consent to the
jurisdiction of said court or courts located in the State and to service of
process by certified mail, return receipt requested, or by any other manner
provided by Applicable Law.
22.15    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the Term, the full right to enter into this
Agreement and perform its obligations hereunder.
22.16    SEC and Lender Disclosures. Tenant acknowledges that in connection with
Landlord obtaining the First Mortgage Loan, and pursuant to SEC requirements for
disclosure applicable to Landlord, Landlord will be required to disclose
information regarding the Leased Property, including occupancy and revenue data,
expense and profit information pertaining to the Leased Property. Tenant
authorizes Landlord to utilize such information for such limited purpose.
22.17    Management Agreements. Any management agreement entered into by Tenant
with respect to the Leased Property and any replacement thereof (i) shall be
fully subordinate to the Agreement; (ii) shall terminate upon the earlier to
occur of the expiration or earlier termination of this Agreement; and (iii)
which required the consent of Landlord initially, shall not be modified or
amended in any material respect without the prior written consent of Landlord,
which consent shall not be unreasonably withheld. Except as otherwise permitted
under Section 21.5 (e) hereof, in the


1240817
76

--------------------------------------------------------------------------------





event of any termination of the manager under any management agreement who is an
Affiliate of Landlord, or the sale or other change in Control of the manager
under such management agreement, Landlord shall have the right to approve any
replacement manager of the Leased Property, which approval shall not be
unreasonably withheld, conditioned or delayed.
22.18    Transfer of Licenses; Contracts and Agreements. Upon the expiration or
earlier termination of this Agreement, Tenant shall reasonably cooperate with
Landlord or its designee, in connection with Landlord’s efforts to transfer and
assign to Landlord or its designee all Leased Intangible Property, including,
without limitation, any contracts, agreements, leases, licenses, permits,
development rights, telephone exchange numbers (identified with the Leased
Property), approvals and certificates and all other intangible rights, benefits
and privileges of any kind or character with respect to the Leased Property
and/or the Resort Personal Property, including, but not limited to the Leased
Intellectual Property, useful or required in connection with the Leased Property
and/or the Resort Personal Property or Resort Operations. Each party shall bear
its own costs in connection with such efforts. If requested by Landlord and to
the extent permitted by law Tenant shall provide a collateral assignment of such
licenses and other intangible rights held by Tenant (other than intangible
rights belonging solely to Tenant, and not held by Tenant on behalf of Landlord)
as further security for Tenant’s obligations hereunder (except to the extent
required to be assigned upon the request of the landlord under the Personal
Property Lease).
22.19    Pre-Paid Ski. Landlord and Tenant agree and acknowledge that Tenant has
engaged, and shall in the ordinary course of business throughout the Term
engage, in the sale of pre-paid seasonal ski lift passes. Accordingly, in the
event of termination of this Agreement (either through the expiration of the
Term, as the result of an Event of Default by Tenant, or otherwise), Tenant
shall pay to Landlord the value of all such pre-paid seasonal ski lift passes as
referenced on Tenant’s balance sheet as of the date of such termination
(determined using appropriate revenue recognition practices consistently
applied).
ARTICLE 23     RIGHT OF FIRST OFFER

[Intentionally deleted.]


ARTICLE 24     ADDITIONAL PROVISIONS


24.1    Landlord Access. Whenever Landlord is permitted or required to have
access to the Leased Property and/or permitted or required to do any work
therein under the terms and conditions of this Agreement, Landlord shall, when
practicable, give reasonable prior notice thereof to Tenant (except in case of
emergency when no notice shall be required) and Landlord shall enter the Leased
Property in such instances and do such work in a manner so as to not
unreasonably interfere with the operation of Tenant’s business at the Leased
Property.
24.2    Landlord Consents, Etc. Unless expressly provided otherwise in this
Agreement to the contrary, whenever the consent or approval of Landlord is
required by the terms of this Agreement, such consent or approval shall not be
unreasonably withheld, conditioned or delayed. In the event Landlord shall fail
to give Tenant written notice of its intention not to give any such


1240817
77

--------------------------------------------------------------------------------





consent or approval, together with the specific and detailed reason(s) therefor,
within thirty (30) days after Tenant’s written request for such consent or
approval, the consent or approval of Landlord shall be deemed to have been given
(unless a different period is specifically provided for in this Agreement, in
which case such other period shall apply or unless Landlord reasonably needs a
period in excess of thirty (30) days to make a determination as to such consent
or approval, and notifies Tenant of such need in writing during the
aforementioned thirty (30) day period).
24.3    Legal Fees. In the event of any suit, action or proceeding at law or in
equity by either of the parties hereto against the other by reason of any matter
or thing arising out of this Agreement, the prevailing party shall recover from
the other its costs and expenses relating thereto (including, without
limitation, attorney’s fees) for the maintenance or defense of said action, suit
or proceeding.
24.4    Option Property. Pursuant to Section 2.1(a), Landlord and Tenant
acknowledge that Landlord acquired certain additional property pursuant to the
Option Agreement, which property is included in Schedule 1.2 (the “Option
Property”). In accordance with the Option Agreement, as amended, Landlord shall
convey a portion of the Option Property to the USFS (the “USFS Option Parcel”)
and will retain in fee that certain remaining portion of the Option Property as
more particularly described on Schedule 24.4 (the “Option Fee Parcel”). Upon the
conveyance of the USFS Option Parcel, Landlord and Tenant hereby agree that
Schedule 1.2 to this Agreement shall automatically and immediately be modified
to include only the Option Fee Parcel.
[REMAINDER OF THE PAGE LEFT BLANK]




1240817
78

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.


 
 
 
LANDLORD:


CNL INCOME SNOQUALMIE, LLC, A DELAWARE LIMITED LIABILITY COMPANY




By: /s/
Name: Amy Sinelli
Title: Senior Vice President









STATE OF FLORIDA
COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 31st day of August,
2009, by Amy Sinelli as Senior Vice President of CNL INCOME SNOQUALMIE, LLC, a
Delaware limited liability company, on behalf of said company. She X is
personally known to me or has produced ___________________________ as
identification.


(NOTARY SEAL)    /s/
Notary Public Signature


Cathleen A. Coffey    
(Name typed, printed or stamped)
Notary Public, State of Florida
Commission No.: DD466308
My Commission Expires: September 24, 2009


1240817
79

--------------------------------------------------------------------------------







 


TENANT:


SKI LIFTS, INC., A WASHINGTON CORPORATION




By: /s/
Name: Roland Andreasson
Title: Chief Financial Officer







STATE OF FLORIDA
COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 31st day of August,
2009, by Roland Andreasson as Chief Financial Officer of SKI LIFTS, INC., a
Washington corporation, on behalf of said company. He X is personally known to
me or has produced ___________________________ as identification.


(NOTARY SEAL)    /s/
Notary Public Signature


Cathleen A. Coffey    
(Name typed, printed or stamped)
Notary Public, State of Florida
Commission No.: DD466308
My Commission Expires: September 24, 2009






1240817
80

--------------------------------------------------------------------------------





SCHEDULE 1.2
THE LAND
LEGAL DESCRIPTION - SNOQUALMIE
(KING COUNTY PROPERTY)


Parcel A:
The following Patented Lode Mining Claims in the Summit Mining District, King
County, Washington:


Industry Lode Mining Claim according to Surveyor General mining Survey No, 88,
more particularly described in U.S. Patent No. 22525, under Recording No.
2157838 located in Sections 28, 29, 32, and 33, Township 23 North, Range 11 East
of the Willamette Meridian, in King County, Washington;


Mammoth Lode Mining Claim according to Surveyor General Mining Survey No 89,
more particularly described in U.S. Patent No. 22526, under Recording No.
2157836 located in Sections 28, 29, 32 and 33, Township 23 North, Range 11 East
of the Willamette Meridian, in King County, Washington.


That portion of the Valley Queen Placer Mining Claim according to Surveyor
General Mining Lot No 303, consisting of the Marmot, Valley Queen and Gillivara
locations, more particularly described in U.S. Patent No. 24377, under Recording
No 2157837 located in Section 33, Township 23 North, Range 11 East of the
Willamette Meridian, in King County, Washington, lying Northerly of the
following described line:


Beginning at the intersection of the centerline of Erste Strasse with the
Northwest boundary of the Plat of Alpental, according to the plat recorded in
Volume 81 of Plats, Pages 50-53, records of King County, Washington;
thence North 40 degrees 16 minutes 05 seconds West along the centerline of said
Strasse 31.38 feet;
thence South 86 degrees 51 minutes 15 seconds East 127.89 feet;
thence North 55 degrees 54 minutes 03 seconds East 64.27 feet;
thence North 82 degrees 11 minutes 57 seconds West 46.64 feet;
thence North 51 degrees 47 minutes 17 seconds West 207.85 feet to a point called
point “A” for reference:
thence South 55 degrees 30 minutes 03 seconds West 150 feet more or less to the
Southwest line of said claim and the true point of beginning of said described
line;
thence North 55 degrees 30 minutes 03 seconds West 150 feet more or less to said
point “A”;
thence North 55 degrees 30 minutes 03 seconds East 250 feet;
thence South 89 degrees 30 minutes 00 seconds East 450 feet;
thence North 52 degrees 00 minutes 00 seconds East 400 feet more or less to the
Northeast line of said claim and the end of said described line;


Except the following three parcels of Mammoth Lode Mining Claim Survey No 89 and
Industry Lode Mining Claim Survey No 88, described as follows:




1240817
81

--------------------------------------------------------------------------------







Parcel 1: Beginning at an existing concrete monument which lies North 22 degrees
15 minutes 42 seconds East of the Southwest corner of said Mammoth Lode Mining
Claim Survey No 89, a distance of 864.7 feet, more or less;
Thence North 82 degrees 19 minutes 22 seconds East, a distance of 128.73 feet to
an existing concrete monument;
Thence South 07 degrees 40 minutes 38 seconds East a distance of 138.00 feet;
Thence South 82 degrees 19 minutes 22 seconds West a distance of 128.73 feet;
Thence North 07 degrees 40 minutes 38 seconds West a distance of 138.00 feet to
the point of beginning;


Parcel 2: Commencing at an existing concrete monument (the point of beginning of
Parcel A described above) which monument lies North 22 degrees 15 minutes 42
seconds East of the Southwest corner of said Mammoth Lode Mining Claim Survey
No. 89, a distance of 864.7 feet, more or less;
Thence along the Westerly line of Parcel 1 described above and its prolongation
Southerly South 07 degrees 40 minutes 38 seconds East a distance of 208.60 feet;
Thence South 36 degrees 18 minutes 22 seconds West, a distance of 65.23 feet to
the true point of beginning;
Thence continuing South 36 degrees 18 minutes 22 seconds West, a distance of
129.00 feet;
Thence South 53 degrees 41 minutes 38 seconds East, a distance of 138.00 feet;
Thence North 36 degrees 18 minutes 22 seconds East a distance of 129.00 feet;
Thence North 53 degrees 41 minutes 38 seconds West, a distance of 138.00 feet to
the true point of beginning;


Parcel 3: Beginning at the Northwest corner of said Parcel 1;
Thence Westerly along the North line of said Parcel 1 extended to the
intersection with the East line of U.S. Forest Service Road Easement, as
described in Recording No. 6146184;
Thence Southerly along said Easterly line to the Northerly line of Easement Road
of Condominium described in Recording No. 8801290435;
Thence South 37 degrees 52 minutes 20 seconds East along said North line 129.2
feet, more or less , to a point of curvature;
Thence along the arc of a curve to the left having a radius of 20 feet through a
central angle of 142 degrees 47 minutes 29 seconds a distance of 49.84 feet;
Thence North 00 degrees 39 minutes 49 seconds West 95.57 feet to the South line
of Parcel 1;
Thence West along said South line to the Southwest corner of said Parcel 1;
Thence North along the West line of said Parcel 1 to the Northwest corner and
the point of beginning;


(Said three parcels also known as Goldener Adler-Goldener Hirsch Condominium)


And except that portion of Section 33, Township 23 North, Range 11 East of the
Willamette Meridian, located in Valley Queen Placer Mining Claim Survey No 303
which lies within the following described tract:


1240817
82

--------------------------------------------------------------------------------





Commencing at the Northerly intersection of Erste Strasses and Alpentall
Strasses as delineated on the plat of Alpental recorded in Volume 81 of plats,
pages 50 through 53, records of King County, Washington;


Thence Northwesterly along the centerline of said Erste Strasse, being on a
curve to the right, having a radius of 410.67 feet for an arc length of 66.18
feet, said arc length having a central angle of 9 degrees 14 minutes 00 second ;
Thence North 22 degree 09 minutes 30 seconds West 96.52 feet;
Thence through a curve to the left having a radius of 341.64 feet for an arc
length of 99.30 feet, said arc length having a central angle of 16 degrees 39
minutes 10 seconds to a point on the Northerly boundary of the plat of Alpental;
Thence along the center line of Erste Strasse, (being also the Easement and
Right of Way granted to the United States of America (Forest Services)
Department of Agriculture, under instrument recorded under Recording NO 6146184)
North 38 degrees 48 minutes 40 seconds West 31.38 feet;
Thence North 37 degrees 54 minutes 16 seconds West 297.14 feet
Thence North 16 degrees 44 minutes 34 seconds East 36.78 feet to a point on the
Easterly margin of said Erste Strasse, said point hereinafter begin referred to
as Point “A”;
Thence North 16 degrees 44 minutes 34 seconds East 83.78 feet;
Thence North 10 degrees 52 minutes 15 seconds West 16.10 feet to a point
hereinafter referred to as Point “B” and the true point of beginning;
Thence South 79 degrees 07 minutes 45 seconds West 19.00 feet;
Thence North 10 degrees 52 minutes 15 seconds West 8.00 feet;
Thence South 79 degrees 07 minutes 45 seconds West 25.00 feet;
Thence North 10 degrees 52 minutes 15 seconds West 101.83 feet;
Thence North 50 degrees 35 minutes 52 seconds West 116.18 feet;
thence North 43 degrees 21 minutes 11 seconds West 53.02 feet;
thence North 28 degrees 21 minutes 29 seconds West 115.03 feet;
thence North 61 degrees 38 minutes 31 seconds East 88.00 feet;
thence South 28 degrees 21 minutes 29 seconds East 115.66 feet;
thence South 50 degrees 35 minutes 52 seconds East 118.68 feet;
thence North 54 degrees 42 minutes 13 Seconds East 18.76 feet;
thence South 35 degrees 17 minutes 47 seconds East 77.63;
thence South 10 degrees 52 minutes 15 seconds East 85.50 feet;
thence South 79 degrees 07 minutes 45 seconds West 18.00 feet; thence South 10
degrees 52 minutes 15 seconds East 23.18 feet;
thence South 79 degrees 07 minutes 45 seconds West 25.00 feet;
thence South 10 degrees 52 minutes 15 seconds East 8.00 feet;
thence South 79 degrees 07 minutes 45 seconds West 19.00 feet to the point of
beginning


(Also known as Alpenrose Condominium)


Parcel B:
That portion of the Valley Queen Placer Mining Claim, a Patented Lode Mining
Claim in the Summit Mining district, according to Surveyor General Mining Lot
No. 303, consisting of the Marmot, Valley Queen and Gellivara locations, more
particularly described in U.S. Patent No 24377, under


1240817
83

--------------------------------------------------------------------------------





Recording No 2147837 located in Section 33, Township 23 North, Range 11 East of
the Willamette Meridian, in King County, Washington, lying Southerly of the
following described line:
Beginning at the intersection of the centerline of Erste Strasse with the
Northwest boundary of the Plat of Alpental, according to the plat recorded in
Volume 81 of Plats, Pages 50 to 53, records of King County, Washington;
thence North 40 degrees 16 minutes 05 seconds West along the centerline of said
Strasse 31.38 feet;
thence South 86 degrees 51 minutes 15 seconds East 127.89 feet;
thence North 55 degrees 54 minutes 03 seconds East 64.27 feet;
thence North 82 degrees 11 minutes 57 seconds West 46.64 feet;
thence North 51 degrees 47 minutes 17 seconds West 207.85 feet to a point called
point “A” for reference;
thence South 55 degrees 30 minutes 03 seconds West 150 feet, more or less, to
the Southwest line of said claim and the true point of beginning of said
described line;
thence North 55 degrees 30 minutes 03 seconds East 150 feet, more or less to
said point “A”;
thence North 55 degrees 30 minutes 03 seconds East 250 feet;
thence South 89 degrees 30 minutes 00 seconds East 450 feet;
thence North 52 degrees 00 minutes 00 seconds East 400 feet, more or less to the
Northeast line of said claim and the end of said described line;


Except that portion thereof lying within the Plat of Alpental, according to the
plat recorded in Volume 81 of Plats, Pages 50 to 53, records of King County,
Washington;


Also except that portion thereof described as follows:
Commencing at a point on the boundary of the recorded Plat of Alpental, King
County, Washington, said point being the intersection of the centerline of Erste
Strasse with the Northwesterly boundary of said plat;
thence North 38 degrees 48 minutes 40 seconds West 31.38 feet;
thence South 85 degrees 23 minutes 50 seconds East 127.89;
thence North 57 degrees 21 minutes 18 seconds East 64.27 feet;
thence North 03 minutes 05 seconds 07 seconds East 186.79 feet to the true point
of beginning of this described parcel;
thence South 03 degrees 05 minutes 07 seconds West 186.79 feet;
thence North 80 degrees 44 minutes 32 seconds West 46.64 feet; thence North 50
degrees 19 minutes 52 seconds West 207.85 feet;
thence North 56 degrees 57 minutes 28 seconds East 165.77 feet;
thence South 59 degrees 14 minutes 32 seconds East 87 feet to the true point of
beginning;
Except the Southerly 250 feet of the Gillivara Mining Claim lying Westerly of
the centerline of the stream of the South Fork of the Snoqualmie River.




Parcel C:
That portion of Government Lot 4 of said Section 33 called “Unplatted Alpental
Land Co” and lying Northerly of Block 1 and Easterly of Erste Strasse in said
Plat of Alpental;
Also Lot 3, Block 7 of Plat of Alpental, according to the plat recorded in
Volume 81 of Plats, Pages 50 to 53, records of King County, Washington;


1240817
84

--------------------------------------------------------------------------------





Except that portion of said Lot 3, Block 7, Plat of Alpental lying Southerly of
a line described as follows:
Beginning at the most Easterly corner of said Lot 3; thence South 37 degrees 18
minutes 30 seconds West 104.60 feet along the line common to Lots 2 and 3, Block
7 of said plat, to the true point of beginning of said line; thence North 89
degrees 07 minutes 47 seconds West 22 feet more or less to the Westerly line of
said Lot 3 and lying Northerly of the line common to Lots 1 and 2 in said plat
extended Westerly to the West line of Lot 3;
And except any portion of Lot 3, Block 7, Plat of Alpental, lying Southeasterly
of the thalwerg of the South Fork of the Snoqualmie River and lying Northerly of
the line common to Lots 1 and 2 in said plat extended Westerly to the West line
of said Lot 3.


Parcel D:
The following patented lode mining claims in the Summit Mining District, in King
County, Washington:
Orifeno Lode Mining Claim, according to Surveyor General Mining Survey No 87,
more particularly described in U.S. Patent No 22519, under Recording No 2147833,
located in Section 28, Township 23 North, Range 11 East of the Willamette
Meridian, in King County, Washington;


Mammoth Lode Mining Claim according to Surveyor General Mining Survey No. 46,
more particularly described in U.S. Patent No. 24197, dated April 5, 1894,
recorded under Recording No. 9703040706, located in Sections 28 and 33, Township
23 North, Range 11 East of the W.M., in King County Washington;


Mammoth Lode Mining Claim according to Surveyor General Mining Survey No 49,
more particularly described in U.S. Patent No 24200 under Recording No. 2147834
located in Section 28, Township 23 North, Range 11 East of the Willamette
Meridian, in King County, Washington;


Mammoth Lode Mining Claim according to Surveyor General Mining Survey No 47,
more particularly described in U.S. Patent No 24200 under Recording No. 21498
dated April 5, 1894, under Recording No 9703040707, located in Section 28,
Township 23 North, Range 11 East of the Willamette Meridian, in King County,
Washington;


Industry Lode Mining Claim according to Surveyor General Mining Survey No 50,
more particularly described in U.S. Patent No 24201, dated April 5, 1894,
recorded under Recording No 9703040708, located in Sections 28 and 33, Township
23 North, Range 11 East of the Willamette Meridian, in King County, Washington


Industry Lode Mining Claim according to Surveyor General Mining Survey No 48,
more particularly described in U.S. Patent No 24199 under Recording No 2157837
located in Section 28, Township 23 North, Range 11 East of the Willamette
Meridian, in King County, Washington.




Industry Lode Mining Claim according to Surveyor General Mining Survey No 51,
more particularly described in U.S. Patent No 24202, dated April 5, 1894,
recorded under Recording No 9703040709,


1240817
85

--------------------------------------------------------------------------------





located in Section 28, Township 23 North, Range 11 East of the Willamette
Meridian, in King County, Washington.






Parcel E:
That portion of the Southeast quarter of the Southeast quarter of Section 5,
Township 22 North, Range 11 East of the Willamette Meridian in King And Kittitas
County, Washington lying Southwesterly of the boundary line between King and
Kittitas Counties, Washington.


Parcel F:
An easement for ingress and egress over a strip of land 60 feet in width more
particularly described in that certain easement to the United States of America
Recording No 6146184 and as set forth in Easement Agreement recorded under
Recording No 5941171 and as amended under Recording Nos. 6162715 and 6164421;
Excepting any portion of said easement included within the lines of Parcels A
and B herein before described


Parcel G:
That portion of the South half of the Northwest quarter of Section 9, Township
22 North, Range 11 East of the Willamette Meridian, King County, Washington and
The Southwest quarter of Section 9, Township 22 North, Range 11 East of the
Willamette Meridian, King County, Washington, lying Westerly of the boundary
line between King and Kittitas Counties as currently established.


Parcel H:
An Easement for a Water Line as described in document recorded under Recording
No 8209290244.


Tax Parcel No:
282311-9023-02 332311-9016-04 332311-9018-02 332311-9019-01
332311-9020-08 332311-9010-00 019230-1300-07 282311-9015-02
282311-9016-01 282311-9017-00 282311-9018-09 282311-9019-08
282311-9021-04 282311-9022-03 052211-9019-06 092211-9001-02


1240817
86

--------------------------------------------------------------------------------





LEGAL DESCRIPTION - SNOQUALMIE
(KITTITAS COUNTY – SKI LIFT PROPERTY)


TRACT 1:


PARCEL A:


That portion of the Southwest Quarter of Section 15, Township 22 North, Range 11
East, W.M., County of Kittitas, State of Washington, as shown and described on
the record of survey drawing prepared by Western Pacific Engineering Inc., dated
November 1991, and as described as follows:


Beginning at a found 3-inch U.S. Forest Service aluminum cap monument marking
the Southwest corner of the Southwest Quarter of said Section 15;
thence North 00°39'46" East, coincident with the West boundary line of the
Southwest Quarter of said Section 15, a distance of 1444.15 feet to the
Southwest corner of the parcel described in the legal description as found in
Volume 16 of Deeds, page 19, as found under the Kittitas County Auditor's File
No. 364213, and to a point that bears South 00°39'46" West, coincident with the
West boundary line of the Southwest Quarter of said Section 15, a distance of
291.99 feet from the Southwest corner of the plat known as Hyak Estates as
recorded in Volume 4 of Plats, pages 36 and 37, as found under the Kittitas
County Auditor's File No. 341703, said point bears South 00°39'46" West,
coincident with the West boundary line of the Southwest Quarter of said Section
15 and the West boundary line of said Hyak Estates, a distance of 1190.27 feet
from a found 1/2-inch iron pin monument marking the Northwest corner of the
Southwest Quarter of said Section 15; thence South 89°20'14" East, coincident
with the South boundary line of said parcel, a distance of 249.55 feet to the
Southwest boundary line of said Hyak Estates plat and to the Southeast corner of
said parcel, said point bears South 39°51'21" East, coincident with the
Southwest boundary line of said Hyak Estates plat, a distance of 384.10 feet
from the Southwest corner of the said Hyak Estates plat; thence on the following
two (2) courses, coincident with the Southwest and the South boundary line of
said Hyak Estates plat:


1. South 39°51'21" East, a distance of 115.80 feet;
2. South 90°00'00" East, a distance of 395.00 feet;


thence North 81°38'14" East, a distance of 640.86 feet to the Southwest corner
of the plat of Sundance, a condominium, as found in Book 6 of Plats, on pages 44
through 49, as found under the Kittitas County Auditor's File No. 387137; thence
North 71°58'00" East, coincident with the South boundary line of said Sundance
condominium plat, a distance of 83.00 feet to the Southeast corner of said
Sundance condominium plat; thence North 71°58'00" East, a distance of 49.29
feet; thence South 06°41'37" East, a distance of 129.67 feet; thence South
18°04'38" East, a distance of 125.00 feet; thence North 71°55'22" East, a
distance of 90.00 feet; thence South 18°04'38" East, a distance of 44.61 feet;
thence South 46°50'56" East, a distance of 54.87 feet; thence South 47°09'26"
East, a distance of 117.35 feet; thence North 88°39'19" East, a distance of
220.65 feet; thence South 34°13'41" West, a distance of 46.69 feet; thence South
72°07'32" West, a distance of 347.69 feet; thence South 86°24'10" West, a
distance of 243.11 feet to a point that lies 10.00 feet Southeasterly of the
centerline of the chair lift designated as chair lift number 1; thence South
46°09'49" West, a distance of 1381.86 feet to the South boundary line of the
Southwest Quarter of said Section 15, said course being parallel with and 10.00
feet Southeasterly of the centerline of said chair lift number 1; thence North
89°18'35" West, coincident with the South boundary line of the Southwest Quarter
of said Section 15, a distance of 403.20 feet to the point of beginning.


Also known as Parcel A of that certain Survey as recorded April 12, 1994, in
Book 20 of Surveys, pages 16 and 17, under Auditor's File No. 569769, records of
Kittitas County, Washington; being a portion of the Southwest Quarter of Section
15, Township 22 North, Range 11 East, W.M., in the County of Kittitas, State of
Washington.






1240817
87

--------------------------------------------------------------------------------







PARCEL B:


That portion of the Southwest Quarter of Section 15, Township 22 North, Range 11
East, W.M., County of Kittitas, State of Washington, as shown and described on
the record of survey drawing prepared by Western Pacific Engineering, Inc.,
dated November 1991, and as described as follows:


Commencing at the Northeast corner of Lot 1 in the plat of Hyak Estates No. 1,
recorded in Volume 4 of Plats, on pages 36 and 37, as found under the Kittitas
County Auditor's File No. 341703; thence South 88°37'21" East, coincident with
the South right of way boundary line of the Chicago, Milwaukee, St. Paul and
Pacific Railroad Company's tunnel, a distance of 199.49 feet to the East
boundary line of the Southwest Quarter of the Northwest Quarter of said Section
15, said course being parallel with and 100.00 feet Southerly of the centerline
of the right of way for said railroad; thence South 00°29'48" West, coincident
with the Southerly right of way boundary line of said railroad, a distance of
50.01 feet to an angle point in said right of way boundary line that is 150.00
feet Southerly of the centerline of the right of way of said railroad; thence
South 14°15'13" East, a distance of 494.84 feet to the point of beginning, to
the Northwest corner of the parcel described in the legal description as found
in Book 27 of Official Records, on page 364, as found under the Kittitas County
Auditor's File No. 372986, to the South right of way boundary line of the county
road known as Hyak Drive East, and to the South boundary line of the plat known
as Hyak Estates No. 3 as per plat recorded in Volume 4 of Plats, on pages 63
through 65, as found under the Kittitas County Auditor's File No. 350174; thence
North 90°00'00" West, coincident with the South right of way boundary of said
Hyak Drive East and the South boundary line of said Hyak Estates No. 3 Plat, a
distance of 123.17 feet to a point that lies on the Southerly extension of the
Northeasterly right of way boundary line of Hyak Drive East going Northwesterly;
thence South 14°14'05" East, a distance of 727.30 feet to the Northwest corner
of the plat of Suncrest, a condominium, as described in Book 219 of Official
Records, on page 439, as found under the Kittitas County Auditor's File No.
485441; thence on the following two (2) courses, coincident with the
Northwesterly, and the Northeasterly boundary line of said Suncrest Plat:


1. North 72°12'51" East, a distance of 105.66 feet;
2. South 12°17'09" East, a distance of 173.80 feet to the Southeast corner of
said Suncrest plat:


thence North 72°12'51" East, a distance of 124.77 feet; thence South 31°22'16"
East, a distance of 324.21 feet; thence North 88°39'19" East, a distance of
146.42 feet to the Southwest right of way boundary line of the county road known
as Keechelus Drive, and to the Southwest boundary line of the plat known as Hyak
Estates No. 3 as per plat recorded in Volume 4 of Plats, on pages 63 through 65,
as found under the Kittitas County Auditor's File No. 350174; thence North
14°42'21" West, coincident with the Southwest right of way boundary line of said
Keechelus Road and the Southwest boundary line of said Hyak Estates No. 3 Plat,
a distance of 699.05 feet to the Southeast corner of the parcel described in the
legal description as found in Book 27 of Official Records, on page 364, as found
under the Kittitas County Auditor's File No. 372885; thence on the following two
(2) courses, coincident with the Southeast boundary line and the Southwest
boundary line of the parcel described in the legal description as found in Book
27 of Official Records, on page 364, as found under the Kittitas County
Auditor's File No. 372988:


1. South 75°44'47" West, a distance of 337.03 feet;
2. North 14°15'13" West, a distance of 500.00 feet to the point of beginning.


Also known as Parcel B of that certain Survey as recorded April 12, 1994, in
Book 20 of Surveys, pages 16 and 17, under Auditor's File No. 569769, records of
Kittitas County, Washington; being a portion of the Southwest Quarter of Section
15, Township 22 North, Range 11 East, W.M., in the County of Kittitas, State of
Washington.


 
PARCEL C:




1240817
88

--------------------------------------------------------------------------------





The Northeast Quarter of the Northeast Quarter of Section 21, Township 22 North,
Range 11 East, W.M., County of Kittitas, State of Washington.


PARCEL D:


That portion of the Southeast Quarter of the Southwest Quarter of Section 15,
Township 22 North, Range 11 East, W.M., County of Kittitas, State of Washington,
as shown and described on the record of survey drawing prepared by Western
Pacific Engineering, Inc., dated November 1991, and as described as follows:


Commencing as the Northeast corner of Lot 52 in the plat of Hyak Estates No. 4,
recorded in Volume 5 of Plats, pages 18 and 19, as found under the Kittitas
County Auditor's File No. 354007; thence North 14°42'21" West, coincident with
the Southwest right of way boundary line of the county road known as Keechelus
Drive West and a Southwest boundary line of said Hyak Estates No. 4 Plat, a
distance of 91.07 feet to a point that lies 87.80 feet Northwesterly of the
North boundary line of Lots 50 through 52 of said Hyak Estates No. 4 Plat and
the North boundary line of said Hyak Estates No. 4 Plat and to the point of
beginning; thence continuing North 14°42'21" West, coincident with the Southwest
right of way boundary line of the county road known as Keechelus Drive West and
a Southwest boundary line of said Hyak Estates No. 4 Plat, a distance of 145.53
feet; thence South 75°17'39" West, a distance of 138.61 feet; thence South
56°16'25" West, a distance of 91.91 feet to a point that lies 120.00 feet
Northeasterly of the Northeast right of way boundary line of the county road
known as Rampart Drive East and a North boundary line of said Hyak Estates No. 4
Plat; thence South 33°43'35" East, a distance of 62.50 feet to a point that
bears North 33°43'35" West, a distance of 106.43 feet from the Northeast corner
of Lot 47 of said Hyak Estates No. 4 Plat and to a point that lies 87.80 feet
Northerly of the North boundary line of Lots 50 through 52 of said Hyak Estates
No. 4 and the North boundary line of said Hyak Estates No. 4 and the North
boundary line of said Hyak Estates No. 4 Plat extended Westerly, said course
being parallel with and 120.00 feet Northeasterly of the Northeast right of way
boundary line of the county road known as Rampart Drive East and a North
boundary line of said Hyak Estates No. 4 Plat; thence North 89°18'35" East, a
distance of 212.77 feet to the point of beginning, said course being parallel
with and 87.80 feet Northerly of the North boundary line of Lots 50 through 52
of said Hyak Estates No. 4 Plat and the North boundary line of said Hyak Estates
No. 4 Plat.


Also known as Parcel D of that certain Survey as recorded April 12, 1994, in
Book 20 of Surveys, pages 16 and 17, under Auditor's File No. 569769, records of
Kittitas County, Washington; being a portion of the Southwest Quarter of Section
15, Township 22 North, Range 11 East, W.M., in the County of Kittitas, State of
Washington.


PARCEL E: EASEMENT


That portion of the Southwest Quarter of Section 15, Township 22 North, Range 11
East, W.M., County of Kittitas, State of Washington, described as follows:


Commencing at the Northeast corner of Lot 1 in the Plat of Hyak Estates No. 1
recorded in Volume 4 of Plats, on pages 36 and 37, as found under the Kittitas
County Auditor's File No. 354007; thence South 88°37'21" East, coincident with
the South right of way boundary line of the Chicago, Milwaukee, St. Paul and
Pacific Railroad Company's tunnel, a distance of 199.49 feet to the East
boundary line of the Southwest Quarter of the Northwest Quarter of said Section
15, said course being parallel with and 100.00 feet Southerly of the centerline
of the right of way of said railroad; thence South 00°29'48" West, coincident
with the Southerly right of way boundary line of said railroad, a distance of
50.01 feet to an angle point in said right of way boundary line that is 150.00
feet Southerly of the centerline of the right of way of said railroad; thence
South 14°15'13" East, a distance of 494.84 feet to the Northeast corner of a
parcel designated as Parcel "B" as shown on the record of survey drawing
prepared by Western Pacific Engineering, Inc., dated November 1991, to the
Northwest corner of the parcel described in the legal description as found in
Book 27 of Official Records, on page 364, as found under the Kittitas County
Auditor's File No. 372986, to the South right of way boundary line of the county
road known as Hyak Drive East, and to the South boundary line of the plat known
as Hyak Estates No. 3 as per plat recorded in Volume 4 of Plats, on pages 63
through 65, as found


1240817
89

--------------------------------------------------------------------------------





under the Kittitas County Auditor's File No. 350174; thence on the following two
(2) courses, coincident with the North and the Southwest boundary line of said
Parcel "B":


1. North 90°00'00" West, coincident with the South right of way boundary of said
Hyak Drive East, and the South boundary line of said Hyak Estates No. 3 Plat, a
distance of 123.17 feet to a point that lies on the Southerly extension of the
Northeasterly right of way boundary line of Hyak Drive East going Northwesterly,
said point being the point of beginning;


2. South 14°14'06" East, a distance of 727.30 feet to the Southwest corner of
said Parcel "B" and the Northwest corner of the plat of Suncrest, a condominium,
as described in Book 219 of Official Records, on page 439, as found under the
Kittitas County Auditor's File No. 484441;


thence South 17°47'09" East, coincident with the Southwest boundary line of said
Suncrest Plat, a distance of 106.15 feet; thence South 72°12'51" West, a
distance of 69.53 feet to a Northeast boundary line of a parcel designated as
Parcel "A" as shown on the record of survey drawing prepared by Western Pacific
Engineering, Inc., dated November 1991; thence on the following two (2) courses
coincident with a Northeast and a North boundary line of said Parcel "A";


1. North 08°41'37" West, a distance of 60.28 feet;
2. South 71°58'00" West, a distance of 2.95 feet to a point that bears North
71°58'00" East, coincident with the North boundary line of said Parcel "A", a
distance of 46.35 feet from the Southwest corner of the plat of Suncrest, a
condominium, as described in Book 219 of Official Records, on page 439, as found
under the Kittitas County Auditor's File No. 485411;


thence North 14°14'05" West, a distance of 806.91 feet to the Southwest right of
way boundary line of the county road known as Hyak Drive, and to the Southwest
boundary line of the plat known as Hyak Estates No. 3 as per plat recorded in
Volume 4 of Plats, on pages 63 and 65, as found under the Kittitas County
Auditor's File No. 350174; thence on the following two (2) courses, coincident
with the South boundary line of Hyak Estates No. 3 Plat;


1. Southeasterly on a nontangent 20.00 foot radius curve concave to the
Northeast, an arc distance of 25.81 feet, the long chord of said curve being
South 53°01'52" East, a distance of 24.06 feet;
2. North 90°00'00" East, a distance of 46.35 feet to the point of beginning.


PARCEL F: EASEMENT


That portion of the Southwest Quarter of Section 15, Township 22 North, Range 11
East, W.M., County of Kittitas, State of Washington, as shown and described on
record of survey drawing prepared by Western Pacific Engineering, Inc., dated
November 1991, and as described as follows:


Commencing at the Northeast corner of Lot 1 in the plat of Hyak Estates No. 1,
recorded in Volume 4 of Plats, on pages 36 and 37, as found under the Kittitas
County Auditor's File No. 354007; thence South 88°37'21" East, coincident with
the South right of way boundary line of the Chicago, Milwaukee, St. Paul and
Pacific Railroad Company's tunnel, a distance of 199.49 feet to the East
boundary line of the Southwest Quarter of the Northwest Quarter of said Section
15, said course being parallel with and 100.00 feet Southerly of the centerline
of the right of way for said railroad; thence South 00°29'48" West, coincident
with the Southerly right of way boundary line of said railroad, a distance of
50.01 feet to an angle point in said right of way boundary line that is 150.00
feet Southerly of the center line of the right of way of said railroad; thence
South 14°15'13" East, a distance of 494.84 feet, to the Northwest corner of the
parcel described in the legal description as found in Book 27 of Official
Records, on page 364, as found under the Kittitas County Auditor's File No.
372986, to the South right of way boundary line of the county road known as Hyak
Drive East, to the South boundary line of the plat known as Hyak Estates No. 3
as per plat recorded in Volume 4 of Plats, on pages 63 through 65, as found
under the Kittitas County Auditor's File No. 350174, and to the Northeast corner
of the parcel designated as Parcel "B" as shown and described on the record of
survey drawing


1240817
90

--------------------------------------------------------------------------------





prepared by Western Pacific Engineering, Inc., dated November 1991; thence on
the following two (2) courses, coincident with the North and Southwest boundary
line of said Parcel "B";


1. North 90°00'00" West, coincident with the South right of way boundary of said
Hyak Drive East and the
South boundary line of said Hyak Estates No. 3 Plat, a distance of 123.17 feet
to a point that lies on the Southerly extension of the Northeasterly right of
way boundary line of Hyak Drive East going Northwesterly;
2. South 14°14'05" East, a distance of 727.30 feet to the Northwest corner of
the plat of Suncrest, a condominium, as described in Book 219 of Official
Records, on page 439, as found under the Kittitas County Auditor's File No.
485441;


thence on the following two (2) courses, coincident with the Northwesterly, and
the Northeasterly boundary line of said Suncrest Plat and coincident with the
Southwest boundary line of said Parcel "B";


1. North 72°12'51" East, a distance of 105.66 feet;
2. South 12°17'09" East, a distance of 173.80 feet to the Southeast corner of
said Suncrest Plat;


thence on the following two (2) courses, coincident with the Southwest boundary
line of said Parcel "B";


1. North 72°12'61" East, a distance of 124.77 feet;
2. South 31°22'16" East, a distance of 319.32 feet to the point of beginning;


thence South 64°11'17" West, a distance of 155.07 feet to a Northeast boundary
line of a parcel designated as Parcel "A" as shown and described on the record
of survey drawing prepared by Western Pacific Engineering, Inc., dated November
1991; thence North 88°39'19" East, coincident with the Northeast boundary line
of said Parcel "A", a distance of 178.27 feet to the Easterly most corner of
said Parcel "A"; thence continuing North 88°39'19" East, a distance of 125.99
feet to the Southwest right of way boundary line of the county road known as
Keechelus Drive, and to the Southwest boundary line of the plat known as Hyak
Estates No. 3 as per plat recorded in Volume 4 of Plats, on pages 63 through 65,
as found under the Kittitas County Auditor's File No. 350174; thence North
14°42'21" West, coincident with the Southwest right of way boundary line of said
Keechelus Road and the Southwest boundary line of said Hyak Estates No. 3 Plat,
a distance of 61.67 feet to the Southeast corner of a parcel designated as
Parcel "A" as shown and described on the record of survey drawing prepared by
Western Pacific Engineering, Inc., dated November 1991; thence on the following
two (2) courses, coincident with the South and Southwest boundary line of said
Parcel "B";


1. South 88°39'19" West, a distance of 146.42 feet to a Southwest corner of said
Parcel "B";


2.
North 31°22'16" West, a distance of 4.88 feet to the point of beginning.





PARCEL G: EASEMENT


Easements, appurtenant hereto, and the terms and provisions thereof, as
disclosed by that certain Order Approving Amended Sale under Bankruptcy No.
89-05503, recorded July, 27, 1992 in Vol. 333, page 966 as Auditors File NO.
551003.


1240817
91

--------------------------------------------------------------------------------





LEGAL DESCRIPTION - SNOQUALMIE
(KITTITAS COUNTY – DRE Property)
The land referred to in this policy is situated in the State of Washington,
County of Kittitas and is described as follows:
PARCEL A


That portion of the Southeast ¼ of Section 9, Township 22 North, Range 11 East,
W.M., in the County of Kittitas, State of Washington, lying Westerly of SR 90
(PSH#2), described as follows:


Commencing at the Southeast corner of said Southeast ¼, thence South 89°41'50"
West, along the South line of said Southeast ¼, a distance of 296.48 feet to a
point on the Westerly right-of-way line of said SR 90, and the point of
beginning; thence continuing South 89°41'50" West, a distance of 358.23 feet to
a point on the Easterly right-of-way line of old PSH#2 and a point on a 768.5
radius nontangent curve to the right, the center of circle of which bears North
28°58'24" East; thence Northwesterly along the Easterly right-of-way line the
following six (6) calls:


(1)    along the arc of said curve, through a central angle of 33°41'26", a
distance of 451.89 feet;
(2)    North 27°20'10", a distance of 411.6 feet to the point of a curve of a
1,195.9 foot radius curve to the left;
(3)    along the arc of said curve, through a central angle of 8°27'18", a
distance of 176.48 feet;
(4)    North 54°12'32" East, a distance of 10.0 feet to a point on a 1,205.9
foot radius curve to the left, the center of circle of which bears South
54°12'32" West;
(5)    Along said curve through a central angle of 26°32'42", a distance of
558.69 feet;
(6)    North 62°20'10" West, a distance of 51.03 feet to the Southeast corner of
Lot 26 of     Snoqualmie Summit Village, as per plat recorded in Book 3 of
Plats, page 54; thence North 08°52'59" West, along the East line of said Plat, a
distance of 1,429.66 feet to the Northeast corner of Lot 1 of said Plat, and a
point on the North line of said Southeast ¼;     thence North 89°43'48" East,
along said North line, a distance of 744.57 feet to a point on said Westerly
right-of-way line of SR90, and a point from which point of beginning bears South
18°27'12" East, a distance of 2,784.95 feet; thence along said Westerly
right-of-way line to the point of beginning.


PARCEL B


That portion of the Southeast ¼ of Section 9, Township 22 North, Range 11 East,
W.M., in the County of Kittitas, State of Washington, described as follows,
to-wit:


Commencing at the Northeast corner of said Southeast ¼ of Section 9; thence
Westerly along the North line of said Southeast ¼ of Section 9, a distance of 1,
922.46 feet to the Northeast corner of the Snoqualmie Summit Village according
to the recorded plat thereof; thence Southerly along the East line of said
Snoqualmie Summit Village a distance of 1, 429.66 feet to the point of beginning
of the parcel to be described; thence continuing Southerly along the Southerly
extension of said East line of Snoqualmie Summit Village to the point of
intersection of the centerline of Frontage Road (formerly Primary State Highway
#2) as now located and constructed; thence Southeasterly along said centerline
to the point of intersection with the South line of said Section 9; thence
Easterly along said South line of Section 9 to a point distance 654.71 feet
Westerly of the Southeast corner of said Section 9 as measured along said South
line, with said point being on the Easterly right-of-way of old PSH#2 and a
point on a 768.5 foot radius nontangent curve to the right, the center of circle
of which bears North 28°58'24" East; thence Northwesterly along said Easterly
right-of-way line the following six (6) calls:


(1)    along the arc of said curve, through a central angle of 33°41'26", a
distance of 451.89 feet;


1240817
92

--------------------------------------------------------------------------------





(2)    North 27°20'10", West a distance of 411.6 feet to the point of a curve of
a 1,195.9 foot radius curve to the left;
(3)    Along the arc of said curve, through a central angle of 8°27'18", a
distance of 176.48 feet;
(4)    North 54°12'32", East, a distance of 10.0 feet to a point on a 1,205.9
foot radius curve to the left, the center of circle of which bears South
54°12'32" West;
(5)    Along said curve through a central angle of 26°32'42", a distance of
558.69 feet;
(6)    North 62°20'10" West, a distance of 51.03 feet to the true point of
beginning.


PARCEL C:


Lots 1, 2, 3, 4, 5, 12 and 13, SKI ACRES ESTATES, in the County of Kittitas,
State of Washington, as per plat recorded thereof in Book 4 of Plats, pages 55 &
56, records of said county.






1240817
93

--------------------------------------------------------------------------------






SCHEDULE 1.3
SCHEDULE OF THE RELATED LEASES WITH RELATED TENANTS
Related Leases:


Amended and Restated Lease Agreement dated as of the date hereof, by and between
CNL Income Brighton, LLC, a Delaware limited liability company (the “Landlord”),
and Brighton Resort, LLC, a Michigan limited liability company (the “Tenant”),
as the same may be amended from time to time.


Amended and Restated Personal Property Lease Agreement dated as of the date
hereof, by and between CNL Income Brighton TRS Corp., a Delaware corporation
(the “Lessor”), and Brighton Resort, LLC, a Michigan limited liability company
(the “Lessee”), as the same may be amended from time to time.


Amended and Restated Lease Agreement dated as of the date hereof, by and between
CNL Income Loon Mountain, LLC, a Delaware limited liability company (the
“Landlord”), and Loon Mountain Recreation Corporation, a New Hampshire
corporation (the “Tenant”), as the same may be amended from time to time.
    
Amended and Restated Personal Property Lease Agreement dated as of the date
hereof, by and between CNL Income Loon Mountain TRS Corp., a Delaware
corporation (the “Landlord”), and Loon Mountain Recreation Corporation, a New
Hampshire corporation (the “Tenant”), as the same may be amended from time to
time.


Amended and Restated Lease Agreement dated as of the date hereof, by and between
CNL Income Snoqualmie, LLC, a Delaware limited liability company (the
“Landlord”), and Ski Lifts, Inc., a Washington corporation (the “Tenant”), as
the same may be amended from time to time.
    
Amended and Restated Personal Property Lease Agreement dated as of the date
hereof, by and between CNL Income Snoqualmie TRS Corp., a Delaware corporation
(the “Landlord”), and Ski Lifts, Inc., a Washington corporation (the “Tenant”),
as the same may be amended from time to time.


Related Tenants:


Brighton Resort, LLC, a Michigan limited liability company, and an Affiliate of
Boyne USA, Inc.


Loon Mountain Recreation Corporation, a New Hampshire corporation, and an
Affiliate of Boyne USA, Inc.


Ski Lifts, Inc., a Washington corporation, and an Affiliate of Boyne USA, Inc.




1240817
94

--------------------------------------------------------------------------------






SCHEDULE 2.1(a)
THE OPTION AGREEMENT
Option and Purchase and Sale Agreement, dated as of May 11, 2006, by and between
Plum Creek Timberlands, L.P. and Ski Lifts, Inc.




1240817
95

--------------------------------------------------------------------------------






SCHEDULE 3.1.1(b)
CALCULATION OF MINIMUM RENT
1.    Calculation of Minimum Rent. Tenant shall pay Minimum Rent to Landlord in
an annual amount equal to the “Applicable Rate,” as set forth in the table
below, multiplied by the applicable Lease Basis for the period in question. As
set forth in the table below, the Applicable Rate shall have been nine and
no/100 percent (9.00%) for the period which commenced on the Commencement Date
and ended on December 31, 2007, and shall increase at the rate of twenty-five
(25) basis points each subsequent calendar year until it reaches, and is capped
at, eleven percent and no/100 (11%).
Time Period
 
Applicable Rate
Commencement Date until December 31, 2007
 
9.00
%
January 1, 2008 until December 31, 2008
 
9.25
%
January 1, 2009 until December 31, 2009
 
9.50
%
January 1, 2010 until December 31, 2010
 
9.75
%
January 1, 2011 until December 31, 2011
 
10.00
%
January 1, 2012 until December 31, 2012
 
10.25
%
January 1, 2013 until December 31, 2013
 
10.50
%
January 1, 2014 until December 31, 2014
 
10.75
%
January 1, 2015 until the end of the Term
 
11.00
%







1240817
96

--------------------------------------------------------------------------------






SCHEDULE 3.1.2(b)
CALCULATION OF ADDITIONAL MINIMUM RENT
  
Total Additional Minimum Rent in respect of each Fiscal Year under this
Agreement and the Personal Property Lease shall be, in the aggregate, an amount
equal to five and three-fifths percent (5.60%) of Gross Revenues in excess of
the Threshold (“Total Additional Minimum Rent”).


For purposes hereof, the initial “Threshold” beginning with the 2009 Fiscal Year
shall be the sum of Seventeen Million Eight Hundred Twenty Five Thousand and
no/100 dollars ($17,825,000.00). In each Fiscal Year, the Threshold shall be
raised by an amount equal to the increase in Minimum Rent resulting from the
funding of additional capital by the Landlord (“Additional Owner Investment”) in
the Fiscal Year divided by thirty percent (30.00%).


Installments of Total Additional Minimum Rent shall be due and payable within
forty-five (45) days after the end of each Fiscal Year.










1240817
97

--------------------------------------------------------------------------------






SCHEDULE 5.1.2(A)(IV)
APPROVED CAPITAL LEASES


Contract Description:
Type of Contract
Date
GECC
Account #
Amount of
Next Payment
Current Balance
Property Description
Current Property Location
New Location
(If Different)
MENQSI
07/23/2004
Master Lease Agreement dated as of 12/08/2003


4155054-002
0.00
24,042.28
One (1) Zaugg Pipe Monster,
SN# 20940
1001 State Route 906, Snoqualmie Pass, Kittitas County, WA 98068
 
NENQSI
11/24/2004 Master Lease Agreement dated as of 12/08/2003


4155054-003
0.00
106,128.52
Two (2) 2005 Bombardier Model BR350
Grooming Vehicle
SN# 908910108 & 908910107
1001 State Route 906, Snoqualmie Pass, Kittitas County, WA 98068
 





1240817
98

--------------------------------------------------------------------------------





SCHEDULE 6.2.2
SCHEDULE OF DEEMED APPROVED ALTERATIONS

NONE



1240817
99

--------------------------------------------------------------------------------






SCHEDULE 16.4
SCHEDULE OF PREMISES/LEASES SUBJECT TO SUBTENANT NON-DISTURBANCE

NONE




1240817
100

--------------------------------------------------------------------------------






SCHEDULE 17.5
FORM OF ANNUAL BUDGET
In connection with the delivery of the Annual Budget and Marketing Plan required
pursuant to Section 17.5 of this Agreement, Tenant shall furnish the following
information to Landlord no later than one (1) month prior to the end of each
Fiscal Year:


ANNUAL BUDGET


1.
A summary memorandum or schedules outlining the key assumptions implicit in the
preparation of the Annual Budget.



2.
Anticipated or targeted opening and closing dates and estimated winter operating
days.



3.
Calculations or other information in support of the estimate of key volume
drivers, including skier visit assumptions (segregated between paid, season pass
and complimentary skier visits), equipment rental units or penetration, snow
school units or penetration, and other key volumetric drivers if any.



4.
A breakdown of revenues by line of business. Depending upon the scope of
operations of the particular Tenant, the applicable lines of business may
include some or all of the following categories:



-
Skiing operations (i.e., ticket sales)

-
Season pass sales

-
Snow school

-
Equipment rental

-
Retail

-
Food and beverage

-
Lodging and groups

-
Other mountain activities (e.g., tubing, cross country)

-
Other revenue departments

-
General operations

-
SG&A

-
Other summer operations



Tenant shall also furnish a reconciliation of the aggregate amount of projected
operating revenues reflected in the Annual Budget to the projected amount of
Gross Revenues for such Fiscal Year.


5.
Calculations relating to effective ticket price for paid skier visits, effective
daily ticket price for total skier visits and total revenue per skier visit.





1240817
101

--------------------------------------------------------------------------------





6.
A breakdown of cost of goods sold by line of business, with a comparison of
projected cost of goods sold percentages for applicable lines of business
(retail; food and beverage) to historical percentages.



7.
A breakdown of payroll by line of business.



8.
A breakdown of expense by line of business, with explanations for changes in
major expense components such as Rent, insurance costs and snowmaking costs.



9.
A comparison of the budgeted results (including revenues, cost of goods sold,
payroll, expense and EBITDA) for each line of business as compared to historical
operations for a minimum of the three immediately preceding Fiscal Years.



10.
An estimate of anticipated aggregate Reserve expenditures for the forthcoming
Fiscal Year.



MARKETING PLAN


1.
A narrative description of and budget for the program for sales, advertising and
marketing the Leased Property for the forthcoming Fiscal Year containing the
planned marketing expenditures by category and the assumptions, in narrative
form, forming the basis of such plans. The description shall include a
competitive market assessment, schedule of promotions, advertising and sales
strategies to be implemented. Such marketing program may include marketing
activities in which the Leased Property participates with one or more other
properties managed by Tenant or its Affiliates, in which case the cost will be
fairly and equitably apportioned among the applicable properties owned or
managed by Tenant or its Affiliates.





1240817
102

--------------------------------------------------------------------------------





SCHEDULE 24.4
OPTION FEE PARCEL


County of Kittitas, State of Washington
From the NE corner of Section 21 in Township 22 North, Range 11 East bearing
S89°58’ 20.03”W, a distance of 1413.6977’ to the point of beginning of the
parcel to be retained by Booth Creek.
From the point of beginning, thence S89° 03’ 46.98”E, 720.3721’; thence S13° 22’
08.26”E, at a distance of 244.6008’; thence S7° 36’ 48.74”E, at a distance of
44.9995’; thence S7° 21’ 36.25”E, at a distance of 15,0001’; thence S0° 33’
51.92”W, at a distance of 75.0007’; thence S0° 33’ 17.10”E, at a distance of
120.0007’; thence S5° 36’ 33.41”W, at a distance of 15.0001’; thence S12° 02’
19.68”W, at a distance of 90.0008’; thence S14° 00’ 34.51”W, at a distance of
105.0006’; thence S16° 22’ 17.27”W, at a distance of 15.0001’; thence S22° 49’
46.38”W, at a distance of 45.0004’; thence S22° 49’ 46.39”W, at a distance of
60.0006’; thence S11° 07’ 54.62”W, at a distance of 105.0008’; thence S2° 49’
50.50”E, at a distance of 15.0001’; thence S39° 00’ 41.66”W, at a distance of
76.4405’; thence S17° 57’ 08.44”W, at a distance of 109.8250’; thence S0° 13’
53.95”E, at a distance of 79.3728’; thence S4° 48’ 54.61”W, at a distance of
104.1992’; thence S0° 13’ 53.95”E, at a distance of 190.8001’; thence S1° 31’
38.53”E, at a distance of 270.2421’; thence S12° 35’ 43.19”E, at a distance of
179.8918’; thence S46° 52’ 45.39”E, at a distance of 86.4230’; thence S34° 28’
50.30”E, at a distance of 61.2219’; thence S29° 16’ 04.36”E, at a distance of
14.1207’; thence S25° 13’ 09.71”E, at a distance of 28.8984’; thence S44° 15’
54.22”E, at a distance 116.9220’; thence S49° 50’ 49.58”E, at a distance of
60.5749’; thence N75° 39’ 28.48”E, at a distance of 128.1242’; thence S16° 50’
41.52”E, at a distance of 23.2641’; thence S61° 09’ 38.02”E, at a distance of
15.0002’; thence S78° 01’ 30.60”E, at a distance of 45.0005’; thence S88° 19’
42.23”E, at a distance of 59.9905’; thence 73° 53’ 45.54”E, at a distance of
15.0002’; thence N52° 43’ 46.89”E, at a distance of 90.0010’; thence N70° 55’
22.39”E, at a distance of 11.9685’; thence N40° 23’ 39.43”E, at a distance of
74.6476’; thence N48° 36’ 26.03”E, at a distance of 43.0398’; thence N52° 23’
13.15”E, at a distance of 86.6536’; N56° 06’ 04.83”E, at a distance of 72.9996’;
thence N59° 07’ 43.38”E, at a distance of 66.6321’; thence N66° 49’ 39.35”E, at
a distance of 162.0563’; thence N71° 42’ 00.41”E, at a distance of 82.2262’;
thence N83° 49’ 31.12”E, at a distance of 74.1351’; thence S85° 37’ 21.47”E, at
a distance of 30.0003’; thence N79° 28’ 18.85”E, at a distance of 90.0010’;
thence N73° 49’ 43.53”E, at a distance of 64.3633’; thence N60° 07’ 01.50”E, at
a distance of 84.0268’; thence N65° 45’ 52.33”E, at a distance of 30.0003’;
thence N82° 49’ 15.35”E, at a distance of 30.0003’; thence N75° 23’ 30.74”E, at
a distance of 89.9993’; thence N61° 04’ 48.59”E, at a distance of 30.0003’;
thence N50° 34’ 07.66”E, at a distance of 60.0006’; thence N20° 06’ 47.14”E, at
a distance of 149.9829’; thence N11° 30’ 36.43”E, at a distance of 120.0012’;
thence N11° 30’ 36.43”E, at a distance of 30.0003’; thence N7° 55’ 49.09”E, at a
distance 59.9995’; thence N9° 54’ 34.82”E, at a distance of 24.8331’; thence
N88° 13’ 42.98”W, at a distance of 912.5602’; thence N0° 06’ 11.75”W, at a
distance of 1254.3709’ to the point of beginning.




1240817
103